
	
		111th CONGRESS
		1st Session
		S. 1494
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for fiscal year
		  2010 for intelligence and intelligence-related activities of the United States
		  Government, the Community Management Account, and the Central Intelligence
		  Agency Retirement and Disability System, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Intelligence Authorization Act for
			 Fiscal Year 2010.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2.
				Definitions.
					TITLE I—BUDGET AND
				PERSONNEL AUTHORIZATIONS
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified
				Schedule of Authorizations.
					Sec. 103. Personnel
				ceiling adjustments.
					Sec. 104.
				Intelligence Community Management Account.
					Sec. 105. Restriction
				on conduct of intelligence activities.
					TITLE II—CENTRAL
				INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEM
					Sec. 201.
				Authorization of appropriations.
					Sec. 202. Technical
				modification to mandatory retirement provision of the Central Intelligence
				Agency Retirement Act.
					TITLE III—GENERAL
				INTELLIGENCE COMMUNITY MATTERS
					Subtitle A—Personnel
				Matters
					Sec. 301. Increase in
				employee compensation and benefits authorized by law.
					Sec. 302. Enhanced flexibility in details to elements of the
				intelligence community.
					Sec. 303. Enhancement of authority of the Director of National
				Intelligence for flexible personnel management among the elements of the
				intelligence community.
					Sec. 304. Award of rank to members of the Senior National
				Intelligence Service.
					Sec. 305. Annual
				personnel level assessments for the intelligence community.
					Sec. 306. Temporary personnel authorizations for critical
				language training.
					Subtitle B—Education Programs
					Sec. 311. Permanent
				authorization for the Pat Roberts Intelligence Scholars Program.
					Sec. 312.
				Modifications to the Louis Stokes Educational Scholarship Program.
					Sec. 313.
				Intelligence officer education programs.
					Sec. 314. Review and report on education programs.
					Subtitle C—Acquisition Matters
					Sec. 321. Vulnerability assessments of major
				systems.
					Sec. 322. Intelligence community business system
				transformation.
					Sec. 323. Reports on the acquisition of major
				systems.
					Sec. 324. Excessive cost growth of major systems.
					Sec. 325. Future
				budget projections.
					Sec. 326. National Intelligence Program funded
				acquisitions.
					Subtitle
				D—Congressional Oversight, Plans, and Reports
					Sec. 331. General congressional oversight.
					Sec. 332. Improvement of notification of Congress regarding
				intelligence activities of the United States.
					Sec. 333. Requirement to provide legal authority for
				intelligence activities.
					Sec. 334. Additional limitation on availability of funds for
				intelligence and intelligence-related activities.
					Sec. 335. Audits of intelligence community by Government
				Accountability Office.
					Sec. 336. Report on compliance with laws, international
				obligations, and Executive orders on the detention and interrogation activities
				of the intelligence community.
					Sec. 337. Reports on national security threat posed by
				Guantanamo Bay detainees.
					Sec. 338. Report on
				retirement benefits for former employees of Air America.
					Sec. 339. Report and strategic plan on biological
				weapons.
					Sec. 340. Cybersecurity oversight.
					Sec. 341. Repeal or
				modification of certain reporting requirements.
					Subtitle E—Other Matters
					Sec. 351. Extension of authority to delete information about
				receipt and disposition of foreign gifts and decorations.
					Sec. 352.
				Modification of availability of funds for different intelligence
				activities.
					Sec. 353. Limitation on reprogrammings and transfers of
				funds.
					Sec. 354. Protection
				of certain national security information.
					Sec. 355. National Intelligence Program budget
				request.
					Sec. 356. Improving the review authority of the Public Interest
				Declassification Board.
					Sec. 357. Authority
				to designate undercover operations to collect foreign intelligence or
				counterintelligence.
					Sec. 358. Correcting long-standing material
				weaknesses.
					TITLE IV—MATTERS
				RELATING TO ELEMENTS OF THE INTELLIGENCE COMMUNITY
					Subtitle A—Office of
				the Director of National Intelligence
					Sec. 401.
				Accountability reviews by the Director of National Intelligence.
					Sec. 402. Authorities
				for intelligence information sharing.
					Sec. 403. Authorities
				for interagency funding.
					Sec. 404. Location of
				the Office of the Director of National Intelligence.
					Sec. 405. Additional
				duties of the Director of Science and Technology.
					Sec. 406. Title and
				appointment of Chief Information Officer of the Intelligence
				Community.
					Sec. 407. Inspector
				General of the Intelligence Community.
					Sec. 408. Chief Financial Officer of the Intelligence
				Community.
					Sec. 409. Leadership and location of certain offices and
				officials.
					Sec. 410. National Space Intelligence Office.
					Sec. 411. Protection of certain
				files of the Office of the Director of National Intelligence.
					Sec. 412. Counterintelligence initiatives for the intelligence
				community.
					Sec. 413.
				Applicability of the Privacy Act to the Director of National Intelligence and
				the Office of the Director of National Intelligence.
					Sec. 414. Inapplicability of Federal Advisory Committee Act to advisory
				committees of the Office of the Director of National Intelligence.
					Sec. 415. Membership
				of the Director of National Intelligence on the Transportation Security
				Oversight Board.
					Sec. 416. Repeal of certain authorities relating to the Office
				of the National Counterintelligence Executive.
					Sec. 417. Misuse of
				the Office of the Director of National Intelligence name, initials, or
				seal.
					Subtitle B—Central
				Intelligence Agency
					Sec. 421. Additional
				functions and authorities for protective personnel of the Central Intelligence
				Agency.
					Sec. 422. Appeals
				from decisions involving contracts of the Central Intelligence
				Agency.
					Sec. 423. Deputy Director of the Central Intelligence
				Agency.
					Sec. 424. Authority
				to authorize travel on a common carrier.
					Sec. 425. Inspector General for the Central Intelligence
				Agency.
					Sec. 426. Budget of the Inspector General for the Central
				Intelligence Agency.
					Sec. 427. Public availability of unclassified versions of
				certain intelligence products.
					Subtitle C—Defense Intelligence Components
					Sec. 431. Inspector general matters.
					Sec. 432.
				Confirmation of appointment of heads of certain components of the intelligence
				community.
					Sec. 433.
				Clarification of national security missions of National Geospatial-Intelligence
				Agency for analysis and dissemination of certain intelligence
				information.
					Sec. 434. Defense
				Intelligence Agency counterintelligence and expenditures.
					Subtitle D—Other
				Elements
					Sec. 441.
				Codification of additional elements of the intelligence community.
					Sec. 442. Authorization of appropriations for Coast Guard
				National Tactical Integration Office.
					Sec. 443. Retention and relocation bonuses for the Federal
				Bureau of Investigation.
					Sec. 444. Extending the authority of the Federal Bureau of
				Investigation to waive mandatory retirement provisions.
					Sec. 445. Report and assessments on transformation of the
				intelligence capabilities of the Federal Bureau of Investigation.
					TITLE V—Reorganization of the Diplomatic Telecommunications
				Service Program Office
					Sec. 501. Reorganization of the Diplomatic Telecommunications
				Service Program Office.
					TITLE VI—Foreign Intelligence and Information Commission
				Act
					Sec. 601. Short title.
					Sec. 602. Definitions.
					Sec. 603. Findings.
					Sec. 604. Establishment and functions of the
				Commission.
					Sec. 605. Members and staff of the Commission.
					Sec. 606. Powers and duties of the Commission.
					Sec. 607. Report of the Commission.
					Sec. 608. Termination.
					Sec. 609. Nonapplicability of Federal Advisory Committee
				Act.
					Sec. 610. Funding.
					TITLE VII—TECHNICAL AMENDMENTS
					Sec. 701. Technical
				amendments to the Foreign Intelligence Surveillance Act of
				1978.
					Sec. 702. Technical
				amendments to the Central Intelligence Agency Act of
				1949.
					Sec. 703. Technical
				amendments to title 10, United States
				Code.
					Sec. 704. Technical
				amendments to the National Security Act of
				1947.
					Sec. 705. Technical
				amendments relating to the multiyear National Intelligence Program.
					Sec. 706. Technical amendments to the Intelligence Reform and
				Terrorism Prevention Act of 2004.
					Sec. 707. Technical
				amendments to the Executive Schedule.
					Sec. 708. Technical amendments to section
				105 of the Intelligence Authorization Act for
				Fiscal Year 2004.
					Sec. 709. Technical amendments to section 602 of the
				Intelligence Authorization Act for Fiscal Year 1995.
					Sec. 710. Technical amendments to section 403 of the
				Intelligence Authorization Act, Fiscal Year 1992.
				
			2.DefinitionsIn this Act:
			(1)Congressional intelligence
			 committeesThe term
			 congressional intelligence committees means—
				(A)the Select Committee on Intelligence of the
			 Senate; and
				(B)the Permanent Select Committee on
			 Intelligence of the House of Representatives.
				(2)Intelligence communityThe term intelligence
			 community has the meaning given that term in section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4)).
			IBUDGET AND PERSONNEL
			 AUTHORIZATIONS
			101.Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2010 for the conduct of
			 the intelligence and intelligence-related activities of the following elements
			 of the United States Government:
				(1)The Office of the Director of National
			 Intelligence.
				(2)The Central Intelligence Agency.
				(3)The Department of Defense.
				(4)The Defense Intelligence Agency.
				(5)The National Security Agency.
				(6)The Department of the Army, the Department
			 of the Navy, and the Department of the Air Force.
				(7)The Coast Guard.
				(8)The Department of State.
				(9)The Department of the Treasury.
				(10)The Department of Energy.
				(11)The Department of Justice.
				(12)The Federal Bureau of Investigation.
				(13)The Drug Enforcement Administration.
				(14)The National Reconnaissance Office.
				(15)The National Geospatial-Intelligence
			 Agency.
				(16)The Department of Homeland Security.
				102.Classified Schedule of
			 Authorizations
				(a)Specifications of amounts and personnel
			 levelsThe amounts authorized
			 to be appropriated under section 101 and, subject to section 103, the
			 authorized personnel levels (expressed as full-time equivalent positions) as of
			 September 30, 2010, for the conduct of the intelligence activities of the
			 elements listed in paragraphs (1) through (16) of section 101, are those
			 specified in the classified Schedule of Authorizations prepared to accompany
			 the conference report on the bill __ of the One Hundred Eleventh
			 Congress.
				(b)Availability of classified Schedule of
			 AuthorizationsThe classified
			 Schedule of Authorizations referred to in subsection (a) shall be made
			 available to the Committee on Appropriations of the Senate, the Committee on
			 Appropriations of the House of Representatives, and to the President. The
			 President shall provide for suitable distribution of the Schedule, or of
			 appropriate portions of the Schedule, within the executive branch.
				103.Personnel ceiling adjustments
				(a)Authority for increasesThe Director of National Intelligence may
			 authorize the employment of civilian personnel in excess of the number of
			 full-time equivalent positions for fiscal year 2010 authorized by the
			 classified Schedule of Authorizations referred to in section 102(a) if the
			 Director of National Intelligence determines that such action is necessary to
			 the performance of important intelligence functions, except that the number of
			 personnel employed in excess of the number authorized under such section may
			 not, for any element of the intelligence community, exceed 5 percent of the
			 number of civilian personnel authorized under such section for such
			 element.
				(b)Authority for conversion of activities
			 performed by contract personnel
					(1)In generalIn addition to the authority in subsection
			 (a) and subject to paragraph (2), if the head of an element of the intelligence
			 community makes a determination that activities currently being performed by
			 contract personnel should be performed by employees of such element, the
			 Director of National Intelligence, in order to reduce a comparable number of
			 contract personnel, may authorize for that purpose employment of additional
			 full-time equivalent personnel in such element equal to the number of full-time
			 equivalent contract personnel performing such activities.
					(2)Concurrence and approvalThe authority described in paragraph (1)
			 may not be exercised unless the Director of National Intelligence concurs with
			 the determination described in such paragraph.
					(c)Treatment of certain
			 personnelThe Director of
			 National Intelligence shall establish guidelines that govern, for each element
			 of the intelligence community, the treatment under the personnel levels
			 authorized under section 102(a), including any exemption from such personnel
			 levels, of employment or assignment in—
					(1)a student program, trainee program, or
			 similar program;
					(2)a reserve corps or as a reemployed
			 annuitant; or
					(3)details, joint duty, or long term,
			 full-time training.
					(d)Notice to congressional intelligence
			 committeesThe Director of
			 National Intelligence shall notify the congressional intelligence committees in
			 writing at least 15 days prior to the initial exercise of an authority
			 described in subsection (a) or (b).
				104.Intelligence Community Management
			 Account
				(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Intelligence Community Management Account
			 of the Director of National Intelligence for fiscal year 2010 the sum of
			 $786,812,000. Within such amount, funds identified in the classified Schedule
			 of Authorizations referred to in section 102(a) for advanced research and
			 development shall remain available until September 30, 2011.
				(b)Authorized personnel levelsThe elements within the Intelligence
			 Community Management Account of the Director of National Intelligence are
			 authorized 792 full-time equivalent personnel as of September 30, 2010.
			 Personnel serving in such elements may be permanent employees of the Office of
			 the Director of National Intelligence or personnel detailed from other elements
			 of the United States Government.
				(c)Construction of authoritiesThe authorities available to the Director
			 of National Intelligence under section 103 are also available to the Director
			 for the adjustment of personnel levels within the Intelligence Community
			 Management Account.
				(d)Classified authorizations
					(1)Authorization of
			 appropriationsIn addition to
			 amounts authorized to be appropriated for the Intelligence Community Management
			 Account by subsection (a), there are authorized to be appropriated for the
			 Community Management Account for fiscal year 2010 such additional amounts as
			 are specified in the classified Schedule of Authorizations referred to in
			 section 102(a). Such additional amounts for advanced research and development
			 shall remain available until September 30, 2011.
					(2)Authorization of personnelIn addition to the personnel authorized by
			 subsection (b) for elements of the Intelligence Community Management Account as
			 of September 30, 2010, there are authorized such additional full-time
			 equivalent personnel for the Community Management Account as of that date as
			 are specified in the classified Schedule of Authorizations referred to in
			 section 102(a).
					105.Restriction on conduct of intelligence
			 activitiesThe authorization
			 of appropriations by this Act shall not be deemed to constitute authority for
			 the conduct of any intelligence activity which is not otherwise authorized by
			 the Constitution or the laws of the United States.
			IICENTRAL INTELLIGENCE AGENCY RETIREMENT AND
			 DISABILITY SYSTEM
			201.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Central Intelligence Agency Retirement
			 and Disability Fund for fiscal year 2010 the sum of $290,900,000.
			202.Technical modification to mandatory
			 retirement provision of the Central Intelligence Agency Retirement
			 ActSubparagraph (A) of
			 section 235(b)(1) of the Central Intelligence Agency Retirement Act (50 U.S.C.
			 2055(b)(1)) is amended by striking receiving compensation under the
			 Senior Intelligence Service pay schedule at the rate and inserting
			 who is at the Senior Intelligence Service rank.
			IIIGENERAL INTELLIGENCE COMMUNITY
			 MATTERS
			APersonnel Matters
				301.Increase in employee compensation and
			 benefits authorized by lawAppropriations authorized by this Act for
			 salary, pay, retirement, and other benefits for Federal employees may be
			 increased by such additional or supplemental amounts as may be necessary for
			 increases in such compensation or benefits authorized by law.
				302.Enhanced flexibility in details to elements
			 of the intelligence communityExcept as provided in section 113 of the
			 National Security Act of 1947 (50 U.S.C. 404h) and section 904(g)(2) of the
			 Counterintelligence Enhancement Act of 2002 (title IX of Public Law 107–306; 50
			 U.S.C. 402c(g)(2)) and notwithstanding any other provision of law, an officer
			 or employee of the United States or member of the Armed Forces may be detailed
			 to the staff of an element of the intelligence community funded through the
			 National Intelligence Program from another element of the intelligence
			 community or from another element of the United States Government on a
			 reimbursable or nonreimbursable basis, as jointly agreed to by the head of the
			 receiving element and the head of the detailing element (or the designees of
			 such officials), for a period not to exceed 3 years.
				303.Enhancement of authority of the Director of
			 National Intelligence for flexible personnel management among the elements of
			 the intelligence communitySection 102A of the National Security Act of
			 1947 (50 U.S.C. 403–1) is amended by adding at the end the following new
			 subsections:
					
						(s)Authority To establish positions in
				excepted service(1)The Director of National Intelligence may,
				with the concurrence of the head of the department or agency concerned and in
				coordination with the Director of the Office of Personnel Management—
								(A)convert competitive service positions, and
				the incumbents of such positions, within an element of the intelligence
				community to excepted service positions as the Director of National
				Intelligence determines necessary to carry out the intelligence functions of
				such element; and
								(B)establish the classification and ranges of
				rates of basic pay for positions so converted, notwithstanding otherwise
				applicable laws governing the classification and rates of basic pay for such
				positions.
								(2)(A)At the request of the Director of National
				Intelligence, the head of a department or agency may establish new positions in
				the excepted service within an element of such department or agency that is
				part of the intelligence community if the Director determines that such
				positions are necessary to carry out the intelligence functions of such
				element.
								(B)The Director of National Intelligence may
				establish the classification and ranges of rates of basic pay for any position
				established under subparagraph (A), notwithstanding otherwise applicable laws
				governing the classification and rates of basic pay for such positions.
								(3)The head of the department or agency
				concerned is authorized to appoint individuals for service in positions
				converted under paragraph (1) or established under paragraph (2) without regard
				to the provisions of chapter 33 of title 5, United States Code, governing
				appointments in the competitive service, and to fix the compensation of such
				individuals within the applicable ranges of rates of basic pay established by
				the Director of National Intelligence.
							(4)The maximum rate of basic pay established
				under this subsection is the rate for level III of the Executive Schedule under
				section 5314 of title 5, United States Code.
							(5)Not later than 60 days prior to the date
				that Director of National Intelligence will convert a position under paragraph
				(1) or establish a position under paragraph (2), the Director shall submit to
				the congressional intelligence committees a notification of such conversion or
				establishment.
							(t)Pay authority for critical
				positions(1)Notwithstanding any pay limitation
				established under any other provision of law applicable to employees in
				elements of the intelligence community, the Director of National Intelligence
				may, in coordination with the Director of the Office of Personnel Management
				and the Director of the Office of Management and Budget, grant authority to fix
				the rate of basic pay for 1 or more positions within the intelligence community
				at a rate in excess of any applicable limitation, subject to the provisions of
				this subsection. The exercise of authority so granted is at the discretion of
				the head of the department or agency employing the individual in a position
				covered by such authority, subject to the provisions of this subsection and any
				conditions established by the Director of National Intelligence when granting
				such authority.
							(2)Authority under this subsection may be
				granted or exercised only—
								(A)with respect to a position which requires
				an extremely high level of expertise and is critical to successful
				accomplishment of an important mission; and
								(B)to
				the extent necessary to recruit or retain an individual exceptionally well
				qualified for the position.
								(3)A
				rate of basic pay may not be fixed under this subsection at a rate greater than
				the rate payable for level II of the Executive Schedule under section 5313 of
				title 5, United States Code, except upon written approval of the Director of
				National Intelligence or as otherwise authorized by law.
							(4)A
				rate of basic pay may not be fixed under this subsection at a rate greater than
				the rate payable for level I of the Executive Schedule under section 5312 of
				title 5, United States Code, except upon written approval of the President in
				response to a request by the Director of National Intelligence or as otherwise
				authorized by law.
							(5)Any grant of authority under this
				subsection for a position shall terminate at the discretion of the Director of
				National Intelligence.
							(6)The Director of National Intelligence shall
				notify the congressional intelligence committees within 30 days of any grant or
				exercise of authority under this subsection.
							(u)Extension of flexible personnel management
				authorities(1)Notwithstanding any other provision of law,
				in order to ensure the equitable treatment of employees across the intelligence
				community, the Director of National Intelligence may, with the concurrence of
				the head of the department or agency concerned, or for those matters that fall
				under the responsibilities of the Office of Personnel Management under statute
				or executive order, in coordination with the Director of the Office of
				Personnel Management, authorize 1 or more elements of the intelligence
				community to adopt compensation authority, performance management authority,
				and scholarship authority that have been authorized for another element of the
				intelligence community if the Director of National Intelligence—
								(A)determines that the adoption of such
				authority would improve the management and performance of the intelligence
				community; and
								(B)submits to the congressional intelligence
				committees, not later than 60 days before such authority is to take effect,
				notice of the adoption of such authority by such element or elements, including
				the authority to be so adopted, and an estimate of the costs associated with
				the adoption of such authority.
								(2)To the extent that an existing compensation
				authority within the intelligence community is limited to a particular category
				of employees or a particular situation, the authority may be adopted in another
				element of the intelligence community under this subsection only for employees
				in an equivalent category or in an equivalent situation.
							(3)In this subsection, the term
				compensation authority means authority involving basic pay
				(including position classification), premium pay, awards, bonuses, incentives,
				allowances, differentials, student loan repayments, and special payments, but
				does not include authorities as follows:
								(A)Authorities related to benefits such as
				leave, severance pay, retirement, and insurance.
								(B)Authority to grant a rank award by the
				President under section 4507, 4507a, or 3151(c) of title 5, United States Code,
				or any other provision of law.
								(C)Compensation authorities and performance
				management authorities provided under provisions of law relating to the Senior
				Executive
				Service.
								.
				304.Award of rank to members of the Senior
			 National Intelligence ServiceSection 102A of the National Security Act of
			 1947 (50 U.S.C. 403–1), as amended by section 303, is further amended by adding
			 at the end the following:
					
						(v)Award of rank to members of the Senior
				National Intelligence ServiceThe President, based on the recommendations
				of the Director of National Intelligence, may award ranks to members of the
				Senior National Intelligence Service and other intelligence community senior
				civilian officers not already covered by such a rank award program in a manner
				consistent with the provisions of section 4507 of title 5, United States Code.
				The award of such rank shall be made per the direction of the Director of
				National Intelligence and in a manner consistent with the provisions of such
				section
				4507.
						.
				305.Annual personnel level assessments for the
			 intelligence community
					(a)AssessmentTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.) is amended by inserting after section 506A the
			 following new section:
						
							506B.Annual personnel level assessments for the
				intelligence community
								(a)Requirement To provideThe Director of National Intelligence shall
				for the Office of the Director of National Intelligence and, in consultation
				with the head of the element of the intelligence community concerned, prepare
				an annual personnel level assessment for such element of the intelligence
				community that assesses the personnel levels for each such element for the
				fiscal year following the fiscal year in which the assessment is
				submitted.
								(b)ScheduleEach assessment required by subsection (a)
				shall be submitted to the congressional intelligence committees each year along
				with the budget submitted by the President under section 1105 of title 31,
				United States Code.
								(c)ContentsEach assessment required by subsection (a)
				submitted during a fiscal year shall contain the following information for the
				element of the intelligence community concerned:
									(1)The budget submission for personnel costs
				for the upcoming fiscal year.
									(2)The dollar and percentage increase or
				decrease of such costs as compared to the personnel costs of the current fiscal
				year.
									(3)The dollar and percentage increase or
				decrease of such costs as compared to the personnel costs during the prior 5
				fiscal years.
									(4)The number of full-time equivalent
				positions that is the basis for which personnel funds are requested for the
				upcoming fiscal year.
									(5)The numerical and percentage increase or
				decrease of such number as compared to the number of full-time equivalent
				positions of the current fiscal year.
									(6)The numerical and percentage increase or
				decrease of such number as compared to the number of full-time equivalent
				positions during the prior 5 fiscal years.
									(7)The best estimate of the number and costs
				of contract personnel to be funded by the element for the upcoming fiscal
				year.
									(8)The numerical and percentage increase or
				decrease of such costs of contract personnel as compared to the best estimate
				of the costs of contract personnel of the current fiscal year.
									(9)The numerical and percentage increase or
				decrease of such costs of contract personnel as compared to the cost of
				contract personnel, and the number of contract personnel, during the prior 5
				fiscal years.
									(10)A justification for the requested personnel
				and contract personnel levels.
									(11)The number of intelligence collectors and
				analysts employed or contracted by each element of the intelligence
				community.
									(12)A list of all contract personnel who have
				been the subject of an investigation or review completed by the inspector
				general of any element of the intelligence community during the preceding
				fiscal year, or are or have been the subject of an investigation or review by
				such an inspector general during the current fiscal year.
									(13)A statement by the Director of National
				Intelligence that, based on current and projected funding, the element
				concerned will have sufficient—
										(A)internal infrastructure to support the
				requested personnel and contract personnel levels;
										(B)training resources to support the requested
				personnel levels; and
										(C)funding to support the administrative and
				operational activities of the requested personnel
				levels.
										.
					(b)Applicability dateThe first assessment required to be
			 submitted under section 506B(b) of the National Security Act of 1947, as added
			 by subsection (a), shall be submitted with the budget for fiscal year 2011
			 submitted to Congress by the President under section 1105 of title 31, United
			 States Code.
					(c)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947 is amended by inserting after the item
			 relating to section 506A the following new item:
						
							
								Sec. 506B. Annual personnel
				levels assessment for the intelligence
				community.
							
							.
					306.Temporary personnel authorizations for
			 critical language training
					(a)FindingsCongress makes the following
			 findings:
						(1)In 2009, eight years after the terrorist
			 attacks of September 11, 2001, the intelligence community continues to lack an
			 adequate supply of personnel trained in critical foreign languages.
						(2)A number of elements of the intelligence
			 community are attempting to address that lack of supply by recruiting
			 applicants who can speak, read, and understand critical foreign
			 languages.
						(3)Leaders in the intelligence community have
			 recognized that improved recruiting practices are only a partial solution and
			 that improved language training for current intelligence community employees is
			 also necessary.
						(4)While language education and instruction
			 provides long-term benefits for both intelligence agencies and individual
			 employees, it has short-term costs for supervisors whose staff are absent due
			 to language training and could provide supervisors with an incentive to resist
			 allowing individual employees to pursue language training.
						(5)If the head of an element of the
			 intelligence community was able to increase the number of personnel at that
			 element during the period that an employee is participating in language
			 training, that element would not have to sacrifice short-term priorities to
			 address language training needs.
						(6)The Director of National Intelligence is
			 uniquely situated to evaluate language training needs across the intelligence
			 community and assess whether that training would be enhanced if elements of the
			 intelligence community were given temporary additional personnel
			 authorizations.
						(7)The intelligence community has a difficult
			 time finding, training, and providing security clearances to native foreign
			 language speakers who are able to serve as translators and it would be
			 beneficial if all elements of the intelligence community were able to harness
			 the capabilities of these individuals.
						(8)The Director of National Intelligence is
			 uniquely situated to identify translators within the intelligence community and
			 provide for their temporary transfer from one element of the intelligence
			 community to another element.
						(b)Temporary personnel authorizations
						(1)Authorized additional FTEsIn addition to the number of full-time
			 equivalent positions authorized for the Office of the Director of National
			 Intelligence for a fiscal year, there is authorized for such Office for each
			 fiscal year an additional 100 full-time equivalent positions that may be
			 utilized only for the purposes described in paragraph (2).
						(2)PurposesThe Director of National Intelligence may
			 use a full-time equivalent position authorized under paragraph (1) only for the
			 purposes of providing a temporary transfer of personnel made pursuant to the
			 authority in section 102A(e)(2) of the National Security Act of 1947 (50 U.S.C.
			 403–1(e)(2)) to an element of the intelligence community to enable such element
			 to increase its total authorized number of personnel, on a temporary
			 basis—
							(A)during a period in which a permanent
			 employee of such element is absent to participate in critical language
			 training; or
							(B)to accept a permanent employee of another
			 element of the intelligence community to provide language-capable services a
			 temporary basis.
							(c)Inapplicability of other lawSubparagraph (B) of section 102A(e)(2) of
			 the National Security Act of 1947 (50 U.S.C. 403–1(e)(2)) shall not apply to a
			 transfer of personnel authorizations made under this section.
					(d)Reporting requirements
						(1)Report to the Director of National
			 IntelligenceAn element of
			 the intelligence community that receives a temporary transfer of personnel
			 authorized under subsection (b) shall submit to the Director of National
			 Intelligence a report on such transfer that includes the length of time of the
			 temporary transfer and which critical language need of such element was
			 fulfilled or partially fulfilled by the transfer.
						(2)Annual report to CongressThe Director of National Intelligence shall
			 submit to the congressional intelligence committees an annual report on this
			 section. Each such report shall include a description of—
							(A)the number of transfers of personnel made
			 by the Director pursuant to subsection (b), disaggregated by each element of
			 the intelligence community;
							(B)the critical language that needs were
			 fulfilled or partially fulfilled through the use of such transfers; and
							(C)the cost to carry out subsection
			 (b).
							BEducation Programs
				311.Permanent authorization for the Pat Roberts
			 Intelligence Scholars Program
					(a)In generalSubsection (a) of section 318 of the
			 Intelligence Authorization Act for Fiscal Year 2004 (Public Law 108–177; 50
			 U.S.C. 441g note) is amended—
						(1)in the heading, by striking
			 Pilot
			 program and inserting In general;
						(2)in paragraph (1)—
							(A)by striking pilot;
			 and
							(B)by inserting , acquisition,
			 scientific, and technical, or other after analytic in
			 both places that term appears;
							(3)in paragraph (2), by striking
			 pilot; and
						(4)in paragraph (3), by striking
			 pilot.
						(b)ElementsSubsection (b) of section 318 of the
			 Intelligence Authorization Act for Fiscal Year 2004 (Public Law 108–177; 50
			 U.S.C. 411g note) is amended—
						(1)in the matter preceding paragraph (1), by
			 striking pilot;
						(2)in paragraph (1), by striking
			 analysts and inserting professionals; and
						(3)in paragraph (2), by inserting ,
			 acquisition, scientific, and technical, or other after
			 analytic.
						(c)Permanent authorizationSection 318 of the Intelligence
			 Authorization Act for Fiscal Year 2004 (Public Law 108–177; 50 U.S.C. 411g
			 note) is amended by striking subsections (c), (d), (e), (f), and (g).
					(d)Use of fundsSection 318 of the Intelligence
			 Authorization Act for Fiscal Year 2004 (Public Law 108–177; 50 U.S.C. 411g
			 note), as amended by subsection (c), is further amended by adding at the end
			 the following:
						
							(c)Use of fundsFunds made available for the program may be
				used for the following purposes:
								(1)To provide a monthly stipend for each month
				that the individual is pursing a course of study described in subsection
				(a).
								(2)To pay such individual’s full tuition to
				permit the individual to complete such a course of study.
								(3)To provide an allowance for books and
				materials that such individual requires to complete such a course of
				study.
								(4)To pay such individual’s expenses for
				travel as requested by an element of the intelligence community related to the
				program.
								.
					(e)Conforming amendments
						(1)Section headingThe section heading of section 318 of the
			 Intelligence Authorization Act for Fiscal Year 2004 (Public Law 108–177; 117
			 Stat. 2613) is amended to read as follows:
							
								318.Pat Roberts Intelligence Scholars
				Program
								.
						(2)Table of contentsThe table of contents in section 1(b) of
			 the Intelligence Authorization Act for Fiscal Year 2004 (Public Law 108–177;
			 117 Stat. 2599) is amended by striking the item relating to section 318 and
			 inserting the following:
							
								
									Sec. 318. Pat Roberts Intelligence Scholars
				Program.
								
								.
						312.Modifications to the Louis Stokes
			 Educational Scholarship Program
					(a)Expansion of the Louis Stokes Educational
			 Scholarship Program to graduate studentsSection 16 of the National Security Agency
			 Act of 1959 (50 U.S.C. 402 note) is amended—
						(1)in subsection (a)—
							(A)by inserting and graduate
			 after undergraduate; and
							(B)by striking the
			 baccalaureate and inserting a baccalaureate or
			 graduate;
							(2)in subsection (b), by inserting or
			 graduate after undergraduate;
						(3)in subsection (e)(2), by inserting
			 and graduate after undergraduate; and
						(4)by adding at the end Such program
			 shall be known as the Louis Stokes Educational Scholarship
			 Program..
						(b)Authority for participation by individuals
			 who are not employed by the Federal government
						(1)In generalSubsection (b) of section 16 of the
			 National Security Agency Act of 1959 (50 U.S.C. 402 note), as amended by
			 subsection (a)(2), is further amended by striking civilian
			 employees and inserting civilians who may or may not be
			 employees.
						(2)Replacement of the term
			 employeeSection 16 of the National Security Agency
			 Act of 1959 (50 U.S.C. 402 note), as amended by subsection (a), is further
			 amended—
							(A)in subsection (c), by striking
			 employees and inserting program
			 participants;
							(B)in subsection (d)—
								(i)in paragraph
			 (1)—
									(I)in the matter preceding subparagraph (A),
			 strike an employee of the Agency and insert a program
			 participant;
									(II)in subparagraph (A), by striking
			 employee and inserting program
			 participant;
									(III)in subparagraph (C)—
										(aa)by striking employee each
			 place that term appears and inserting program participant;
			 and
										(bb)by striking employee’s each
			 place that term appears and inserting program participant’s;
			 and
										(IV)in subparagraph (D)—
										(aa)by striking employee each
			 place that term appears and inserting program participant;
			 and
										(bb)by striking employee’s each
			 place that term appears and inserting program participant’s;
			 and
										(ii)in paragraph (3)(C)—
									(I)by striking employee both
			 places that term appears and inserting program participant;
			 and
									(II)by striking employee’s and
			 inserting program participant’s; and
									(C)in subsection (e)(1), by striking
			 employee and inserting program
			 participant.
							(c)Termination of program
			 participantsSubsection
			 (d)(1)(C) of section 16 of the National Security Agency Act of 1959 (50 U.S.C.
			 402 note), as amended by subsection (b)(2)(B)(i)(III), is further amended by
			 striking terminated and all that follows and inserting
			 “terminated—
						
							(i)by the Agency due to misconduct by the
				program participant;
							(ii)by the program participant voluntarily;
				or
							(iii)by the Agency for the failure of the
				program participant to maintain such level of academic standing in the
				educational course of training as the Director of the National Security Agency
				shall have specified in the agreement of the program participant under this
				subsection;
				and
							.
					(d)Authority To withhold disclosure of
			 affiliation with NSASubsection (e) of Section 16 of the
			 National Security Agency Act of 1959 (50 U.S.C. 402 note) is amended by
			 striking (1) When an employee and all that follows through
			 (2) Agency efforts and inserting Agency
			 efforts.
					(e)Authority of elements of the Intelligence
			 Community to establish a stokes educational scholarship programSection 102A of the National Security Act
			 of 1947 (50 U.S.C. 403–1), as amended by sections 303 and 304, is further
			 amended by adding at the end the following new subsection:
						
							(w)Educational scholarship
				programThe head of a
				department or agency containing an element of the intelligence community may
				establish an undergraduate or graduate training program with respect to
				civilian employees and prospective civilian employees of such element similar
				in purpose, conditions, content, and administration to the program which the
				Secretary of Defense is authorized to establish under section 16 of the
				National Security Agency Act of 1959 (50 U.S.C. 402 note) for civilian
				employees of the National Security
				Agency.
							.
					313.Intelligence officer education
			 programs
					(a)AuthorityThe Director may carry out, or may
			 authorize the head of an element of the intelligence community to carry out,
			 programs in accordance with this section for the purposes described in
			 subsection (c).
					(b)DefinitionsIn this section:
						(1)DirectorThe term Director means
			 the Director of National Intelligence.
						(2)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given the term
			 in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
						(c)PurposesThe purpose of a program carried out under
			 this section shall be—
						(1)to encourage the preparation, recruitment,
			 and retention of civilian intelligence community personnel who posses language,
			 analytic, scientific, technical, or other skills necessary to meet the needs of
			 the intelligence community, as identified by the Director; and
						(2)to enhance recruitment and retention of an
			 ethnically and culturally diverse workforce for the intelligence community with
			 capabilities critical to the national security interests of the United
			 States.
						(d)Authorized programsThe programs authorized under this section
			 are as follows:
						(1)Grants to individualsA program carried out in accordance with
			 subsection (e) to provide financial aid to an individual to pursue a program at
			 an institution of higher education in language, analysis, science, technical
			 fields, or other skills necessary to meet the needs of the intelligence
			 community, as identified by the Director.
						(2)Grants to institutions of higher
			 educationA program carried
			 out in accordance with subsection (f) to provide a grant to an institution of
			 higher education to develop a program of study in an area of study referred to
			 paragraph (1).
						(e)Grants to individuals
						(1)In generalThe Director, or the head of an element of
			 the intelligence community authorized by the Director under subsection (a), may
			 award a grant to an individual who is pursuing an associate, baccalaureate,
			 advanced degree, or certification in an area of study referred to in subsection
			 (c)(1) at an institution of higher education.
						(2)Use or fundsA grant awarded to an individual under this
			 section to enroll in a program at an institution of higher education may be
			 used—
							(A)to pay the tuition, fees, and other costs
			 of such program;
							(B)to pay the living expenses of the
			 individual during the time the individual is enrolled in such program;
			 or
							(C)to support internship activities of the
			 individual within the intelligence community during the academic year or
			 periods between academic years in which the individual is enrolled in such
			 program.
							(3)Administration of grantsA grant of financial aid to an individual
			 under this section shall be administered through—
							(A)the Pat Roberts Intelligence Scholars
			 Program carried out under section 318 of the Intelligence Authorization Act for
			 Fiscal Year 2004 (50 U.S.C. 441g note); or
							(B)the Louis Stokes Educational Scholarship
			 Program carried out under section 16 of the National Security Agency Act of
			 1959 (50 U.S.C. 402 note).
							(4)SelectionIn selecting an individual to receive a
			 grant under this section to enroll in a program at an institution of higher
			 education, the Director or head of an element of the intelligence community, as
			 appropriate, shall consider whether such institution has been awarded a grant
			 under this section.
						(5)Authority for screeningThe Director is authorized to screen and
			 qualify each individual selected to receive a grant under this section for the
			 appropriate security clearance without regard to the date that the employment
			 relationship between the individual and an element of the intelligence
			 community is formed, or whether it is ever formed.
						(f)Grants to institutions of higher
			 education
						(1)In generalThe Director may award a grant to an
			 institution of higher education to support the establishment, continued
			 development, improvement, or administration of a program of study referred to
			 in subsection (c)(1) at such institution.
						(2)Use of fundsA grant awarded to an institution of higher
			 education under this section may be used for the following:
							(A)Curriculum or program development.
							(B)Faculty development.
							(C)Laboratory equipment or
			 improvements.
							(D)Faculty research in language, analysis,
			 science, technical, or other fields that meet current or emerging needs of the
			 intelligence community as identified by the Director of National
			 Intelligence.
							(3)ReportsAn institution of higher education awarded
			 a grant under this section shall submit to the Director regular reports
			 regarding the use of such grant, including—
							(A)a description of the benefits to students
			 who participate in the course of study funded by such grant;
							(B)a description of the results and
			 accomplishments related to such course of study; and
							(C)any other information that the Director may
			 require.
							(g)ApplicationAn individual or an institution of higher
			 education seeking a grant under this section shall submit an application to the
			 Director describing the proposed use of the grant at such time and in such
			 manner as the Director may require.
					(h)RegulationsThe Director shall prescribe such
			 regulations as are necessary to carry out this section.
					(i)Repeal of prior programs
						(1)In generalThe following provisions are
			 repealed:
							(A)Section 319 of Intelligence Authorization
			 Act for Fiscal Year 2004 (Public Law 108–177; 50 U.S.C. 403 note).
							(B)Section 1003 of the National Security Act
			 of 1947 (50 U.S.C. 441g–2).
							(C)Section 922 of Ronald W. Reagan National
			 Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 50 U.S.C.
			 402 note).
							(2)Effect on prior agreementsAn agreement, contract, or employment
			 relationship that was in effect pursuant to a provision repealed by
			 subparagraph (A), (B), or (C) of paragraph (1) prior to the date of the
			 enactment of this Act shall remain in effect unless all parties mutually agree
			 to amend, modify, or abrogate such agreement, contract, or relationship.
						(3)Table of contents amendments
							(A)Intelligence Authorization Act for Fiscal
			 Year 2004The Intelligence
			 Authorization Act for Fiscal Year 2004 is amended in the table of contents in
			 section 1(b), by striking the item relating to section 319.
							(B)Ronald W. Reagan National Defense
			 Authorization Act for Fiscal Year 2005The Ronald W. Reagan National Defense
			 Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1811) is
			 amended—
								(i)in the table of contents in section 2(b),
			 by striking the item relating to section 922; and
								(ii)in title IV in the table of contents
			 preceding subtitle A, by striking the item relating to section 922.
								(j)Effect of other lawThe Director shall administer the
			 Intelligence Officer Training Program pursuant to the provisions of chapter 63
			 of title 31, United States Code and chapter 75 of such title, except that the
			 Comptroller General of the United States shall have no authority, duty, or
			 responsibility in matters related to this program.
					314.Review and report on education
			 programs
					(a)Review
						(1)Requirement for reviewThe Director of National Intelligence shall
			 review the programs described in paragraph (2) to determine if such
			 programs—
							(A)meet the needs of the intelligence
			 community to prepare, recruit, and retain a skilled and diverse
			 workforce;
							(B)should be combined or otherwise integrated;
			 and
							(C)constitute all the education programs
			 carried out by the Director of National Intelligence or the head of an element
			 of the intelligence community and, if not, whether other such educational
			 programs could be combined or otherwise integrated with the programs described
			 in paragraph (2).
							(2)Programs describedThe programs described in this paragraph
			 are the following:
							(A)The Pat Roberts Intelligence Scholars
			 Program carried out under section 318 of the Intelligence Authorization Act for
			 Fiscal Year 2004 (50 U.S.C. 441g note), as amended by section 311.
							(B)The Louis Stokes Educational Scholarship
			 Program carried out section 16 of the National Security Agency Act of 1959 (50
			 U.S.C. 402 note), as amended by section 312.
							(C)The education grant programs carried out
			 under section 313.
							(D)Any other program that provides for
			 education or training of personnel of an element of the intelligence
			 community.
							(b)ReportNot later than February 1, 2010, the
			 Director of National Intelligence shall submit to the congressional
			 intelligence committees a report on the results of the review required by
			 subsection (a).
					CAcquisition Matters
				321.Vulnerability assessments of major
			 systems
					(a)Vulnerability assessments of major
			 systems
						(1)In generalTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by section 305 of this Act, is further
			 amended by inserting after section 506B, as added by section 305(a), the
			 following new section:
							
								506C.Vulnerability assessments of major
		  systems(a)Initial vulnerability assessments
										(1)Requirement for initial vulnerability
				assessmentsThe Director of
				National Intelligence shall conduct an initial vulnerability assessment for any
				major system and its significant items of supply that is proposed for inclusion
				in the National Intelligence Program prior to completion of Milestone B or an
				equivalent acquisition decision. The initial vulnerability assessment of a
				major system and its significant items of supply shall include use of an
				analysis-based approach to—
											(A)identify vulnerabilities;
											(B)define exploitation potential;
											(C)examine the system's potential
				effectiveness;
											(D)determine overall vulnerability; and
											(E)make recommendations for risk
				reduction.
											(2)Limitation on obligation of
				fundsFor any major system
				for which an initial vulnerability assessment is required under paragraph (1)
				on the date of the enactment of the Intelligence Authorization Act for Fiscal Year
				2010, such assessment shall be submitted to the congressional
				intelligence committees within 180 days of such date of enactment. If such
				assessment is not submitted to the congressional intelligence committees within
				180 days of such date of enactment, funds appropriated for the acquisition of
				the major system may not be obligated for a major contract related to the major
				system. Such prohibition on the obligation of funds for the acquisition of the
				major system shall cease to apply at the end of the 30-day period of a
				continuous session of Congress that begins on the date on which Congress
				receives the initial vulnerability assessment.
										(b)Subsequent vulnerability
				assessments(1)The Director of National Intelligence
				shall, periodically throughout the life span of a major system or if the
				Director determines that a change in circumstances warrants the issuance of a
				subsequent vulnerability assessment, conduct a subsequent vulnerability
				assessment of each major system and its significant items of supply within the
				National Intelligence Program.
										(2)Upon the request of a congressional
				intelligence committee, the Director of National Intelligence may conduct a
				subsequent vulnerability assessment of a particular major system and its
				significant items of supply within the National Intelligence Program.
										(3)Any subsequent vulnerability assessment of
				a major system and its significant items of supply shall include use of an
				analysis-based approach and, if applicable, a testing-based approach, to
				monitor the exploitation potential of such system and reexamine the factors
				described in subparagraphs (A) through (E) of subsection (a)(1).
										(c)Major system managementThe Director of National Intelligence shall
				give due consideration to the vulnerability assessments prepared for a given
				major system when developing and determining the National Intelligence Program
				budget.
									(d)Congressional oversight(1)The Director of National Intelligence shall
				provide to the congressional intelligence committees a copy of each
				vulnerability assessment conducted under subsection (a) or (b) not later than
				10 days after the date of the completion of such assessment.
										(2)The Director of National Intelligence shall
				provide the congressional intelligence committees with a proposed schedule for
				subsequent vulnerability assessments of a major system under subsection (b)
				when providing such committees with the initial vulnerability assessment under
				subsection (a) of such system as required by paragraph (1).
										(e)DefinitionsIn this section:
										(1)The term items of
				supply—
											(A)means any individual part, component,
				subassembly, assembly, or subsystem integral to a major system, and other
				property which may be replaced during the service life of the major system,
				including spare parts and replenishment parts; and
											(B)does not include packaging or labeling
				associated with shipment or identification of items.
											(2)The term major system has the
				meaning given that term in section 506A(e).
										(3)The term Milestone B means a
				decision to enter into system development and demonstration pursuant to
				guidance prescribed by the Director of National Intelligence.
										(4)The term vulnerability
				assessment means the process of identifying and quantifying
				vulnerabilities in a major system and its significant items of
				supply.
										.
						(2)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947, as amended by section 305 of this Act, is
			 further amended by inserting after the item relating to section 506B, as added
			 by section 305(b), the following:
							
								
									Sec. 506C.
				Vulnerability assessments of major
				systems.
								
								.
						(b)Definition of major systemParagraph (3) of section 506A(e) of the
			 National Security Act of 1947 (50 U.S.C. 415a–1(e)) is amended to read as
			 follows:
						
							(3)The term major system has
				the meaning given that term in section 4 of the Office of Federal Procurement
				Policy Act (41 U.S.C.
				403).
							.
					322.Intelligence community business system
			 transformation
					(a)Intelligence community business system
			 transformation
						(1)In generalTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by sections 305 and 321 of this Act,
			 is further amended by inserting after section 506C, as added by section 321(a),
			 the following new section:
							
								506D.Intelligence community business system
		  transformation(a)Limitation on obligation of
				funds(1)After February 1, 2010, no funds
				appropriated to any element of the intelligence community may be obligated for
				an intelligence community business system transformation that will have a total
				cost in excess of $1,000,000 unless—
											(A)the approval authority designated by the
				Director of National Intelligence under subsection (c)(2) makes the
				certification described in paragraph (2) with respect to the intelligence
				community business system transformation; and
											(B)the certification is approved by the
				appropriate authorities within the intelligence community business system
				transformation governance structure identified in subsection (f).
											(2)The certification described in this
				paragraph for an intelligence community business system transformation is a
				certification, made by the approval authority designated by the Director under
				subsection (c)(2) that the intelligence community business system
				transformation—
											(A)complies with the enterprise architecture
				under subsection (b) and other Director of National Intelligence policy and
				standards; or
											(B)is
				necessary—
												(i)to achieve a critical national security
				capability or address a critical requirement in an area such as safety or
				security; or
												(ii)to prevent a significant adverse effect on
				a project that is needed to achieve an essential capability, taking into
				consideration the alternative solutions for preventing such adverse
				effect.
												(b)Enterprise architecture for intelligence
				community business systems(1)The Director of National Intelligence
				shall, acting through the intelligence community business system transformation
				governance structure identified in subsection (f), develop and implement an
				enterprise architecture to cover all intelligence community business systems,
				and the functions and activities supported by such business systems. The
				enterprise architecture shall be sufficiently defined to effectively guide,
				constrain, and permit implementation of interoperable intelligence community
				business system solutions, consistent with applicable policies and procedures
				established by the Director of the Office of Management and Budget.
										(2)The enterprise architecture under paragraph
				(1) shall include the following—
											(A)An
				information infrastructure that, at a minimum, will enable the intelligence
				community to—
												(i)comply with all Federal accounting,
				financial management, and reporting requirements;
												(ii)routinely produce timely, accurate, and
				reliable financial information for management purposes;
												(iii)integrate budget, accounting, and program
				information and systems; and
												(iv)provide for the measurement of performance,
				including the ability to produce timely, relevant, and reliable cost
				information.
												(B)Policies, procedures, data standards, and
				system interface requirements that apply uniformly throughout the intelligence
				community.
											(c)Responsibilities for intelligence community
				business system transformation(1)The Director of National Intelligence shall
				be responsible for the entire life cycle of an intelligence community business
				system transformation, to include review, approval, and oversight of the
				planning, design, acquisition, deployment, operation, and maintenance of the
				business system transformation.
										(2)The Director shall designate one or more
				appropriate officials of the intelligence community to be responsible for
				making certifications with respect to intelligence community business system
				transformation under subsection (a)(2).
										(d)Intelligence community business system
				investment review(1)The approval authority designated under
				subsection (c)(2) shall establish and implement, not later than February 1,
				2010, an investment review process for the intelligence community business
				systems for which the approval authority is responsible.
										(2)The investment review process under
				paragraph (1) shall—
											(A)meet the requirements of section 11312 of
				title 40, United States Code; and
											(B)specifically set forth the responsibilities
				of the approval authority under such review process.
											(3)The investment review process under
				paragraph (1) shall include the following elements:
											(A)Review and approval by an investment review
				board (consisting of appropriate representatives of the intelligence community)
				of each intelligence community business system as an investment before the
				obligation of funds for such system.
											(B)Periodic review, but not less often than
				annually, of every intelligence community business system investment.
											(C)Thresholds for levels of review to ensure
				appropriate review of intelligence community business system investments
				depending on the scope, complexity, and cost of the system involved.
											(D)Procedures for making certifications in
				accordance with the requirements of subsection (a)(2).
											(e)Budget informationFor each fiscal year after fiscal year
				2011, the Director of National Intelligence shall include in the materials the
				Director submits to Congress in support of the budget for such fiscal year that
				is submitted to Congress under section 1105 of title 31, United States Code,
				the following information:
										(1)An identification of each intelligence
				community business system for which funding is proposed in such budget.
										(2)An identification of all funds, by
				appropriation, proposed in such budget for each such system, including—
											(A)funds for current services to operate and
				maintain such system;
											(B)funds for business systems modernization
				identified for each specific appropriation; and
											(C)funds for associated business process
				improvement or reengineering efforts.
											(3)For each such system, identification of
				approval authority designated for such system under subsection (c)(2).
										(4)The certification, if any, made under
				subsection (a)(2) with respect to each such system.
										(f)Intelligence community business system
				transformation governance board
										(1)The Director of National Intelligence shall
				establish a board within the intelligence community business system
				transformation governance structure (in this subsection referred to as the
				Board).
										(2)The Board shall—
											(A)recommend to the Director policies and
				procedures necessary to effectively integrate all business activities and any
				transformation, reform, reorganization, or process improvement initiatives
				under taken within the intelligence community;
											(B)review and approve any major update
				of—
												(i)the enterprise architecture developed under
				subsection (b); and
												(ii)any plans for an intelligence community
				business systems modernization;
												(C)manage cross-domain integration consistent
				with such enterprise architecture;
											(D)be responsible for coordinating initiatives
				for intelligence community business system transformation to maximize benefits
				and minimize costs for the intelligence community, and periodically report to
				the Director on the status of efforts to carry out an intelligence community
				business system transformation;
											(E)ensure that funds are obligated for
				intelligence community business system transformation in a manner consistent
				with subsection (a); and
											(F)carry out such other duties as the Director
				shall specify.
											(g)Relation to annual registration
				requirementsNothing in this
				section shall be construed to alter the requirements of section 8083 of the
				Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat.
				989), with regard to information technology systems (as defined in subsection
				(d) of such section).
									(h)Relationship to defense business enterprise
				architectureNothing in this
				section, or the amendments made by this section, shall be construed to exempt
				funds authorized to be appropriated to the Department of Defense from the
				requirements of section 2222 of title 10, United States Code, to the extent
				that such requirements are otherwise applicable.
									(i)Relation to Clinger-Cohen Act(1)Executive agency responsibilities in
				chapter 113 of title 40, United States Code, for any intelligence community
				business system transformation shall be exercised jointly by—
											(A)the Director of National Intelligence and
				the Chief Information Officer of the Intelligence Community; and
											(B)the head of the executive agency that
				contains the element of the intelligence community involved and the chief
				information officer of that executive agency.
											(2)The Director of National Intelligence and
				the head of the executive agency shall enter a Memorandum of Understanding to
				carry out the requirements of this section in a manner that best meets the
				needs of the intelligence community and the executive agency.
										(j)ReportsNot later than March 15 of each of the
				years 2011 through 2015, the Director of National Intelligence shall submit to
				the congressional intelligence committees a report on the compliance of the
				intelligence community with the requirements of this section. Each such report
				shall—
										(1)describe actions taken and proposed for
				meeting the requirements of subsection (a), including—
											(A)specific milestones and actual performance
				against specified performance measures, and any revision of such milestones and
				performance measures; and
											(B)specific actions on the intelligence
				community business system transformations submitted for certification under
				such subsection; and
											(2)identify the number of intelligence
				community business system transformations that received a certification
				described in subsection (a)(2)(B); and
										(3)describe specific improvements in business
				operations and cost savings resulting from successful intelligence community
				business systems transformation efforts.
										(k)DefinitionsIn this section:
										(1)Enterprise architectureThe term enterprise
				architecture has the meaning given that term in section 3601(4) of title
				44, United States Code.
										(2)Information system; information
				technologyThe terms
				information system and information technology have
				the meanings given those terms in section 11101 of title 40, United States
				Code.
										(3)Intelligence community business
				systemThe term
				intelligence community business system means an information
				system, including national security systems, that are operated by, for, or on
				behalf of the intelligence community or elements of the intelligence community
				as defined by law and Executive Order, including financial systems, mixed
				systems, financial data feeder systems, and the business infrastructure
				capabilities shared by the systems of the business enterprise architecture,
				including people, process, and technology, that build upon the core
				infrastructure used to support business activities, such as acquisition,
				financial management, logistics, strategic planning and budgeting,
				installations and environment, and human resource management.
										(4)Intelligence community business system
				transformationThe term
				intelligence community business system transformation
				means—
											(A)the acquisition or development of a new
				intelligence community business system; or
											(B)any significant modification or enhancement
				of an existing intelligence community business system (other than necessary to
				maintain current services).
											(5)National security systemThe term national security
				system has the meaning given that term in section 3542 of title 44,
				United States
				Code.
										.
						(2)Table of contents amendmentThe table of contents in the first section
			 of that Act, as amended by sections 305 and 321 of this Act, is further amended
			 by inserting after the item relating to section 506C, as added by section
			 321(a)(2), the following new item:
							
								
									Sec. 506D. Intelligence
				community business systems
				transformation.
								
								.
						(b)Implementation
						(1)Certain
			 dutiesNot later than 60 days
			 after the date of the enactment of this Act, the Director of National
			 Intelligence shall—
							(A)complete the delegation of responsibility
			 for the review, approval, and oversight of intelligence community business
			 systems required by subsection (c) of section 506D of the National Security Act
			 of 1947 (as added by subsection (a)); and
							(B)designate a chairman and personnel to serve
			 on the appropriate intelligence community business system transformation
			 governance board established under subsection (f) of such section 506D (as so
			 added).
							(2)Enterprise architecture
							(A)Schedule for developmentThe Director shall develop the enterprise
			 architecture required by subsection (b) of such section 506D (as so added) to
			 include the initial Business Enterprise Architecture for business
			 transformation by December 31, 2009.
							(B)Requirement for implementation
			 planIn developing such an
			 enterprise architecture, the Director shall develop an implementation plan for
			 such enterprise architecture that includes the following:
								(i)An acquisition strategy for new systems
			 that are expected to be needed to complete such enterprise architecture,
			 including specific time-phased milestones, performance metrics, and a statement
			 of the financial and nonfinancial resource needs.
								(ii)An identification of the intelligence
			 community business systems in operation or planned as of September 30, 2009,
			 that will not be a part of such enterprise architecture, together with the
			 schedule for the phased termination of the utilization of any such
			 systems.
								(iii)An identification of the intelligence
			 community business systems in operation or planned as of September 30, 2009,
			 that will be a part of such enterprise architecture, together with a strategy
			 for modifying such systems to ensure that such systems comply with such
			 enterprise architecture.
								(C)Submission of acquisition
			 strategyBased on the results
			 of an enterprise process management review and the availability of funds, the
			 Director shall submit the acquisition strategy described in subparagraph (B)(i)
			 to the congressional intelligence committees not later than December 31,
			 2009.
							323.Reports on the acquisition of major
			 systems
					(a)Reports
						(1)In generalTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by sections 305, 321, and 322 of this
			 Act, is further amended by inserting after section 506D, as added by section
			 322(a)(1), the following new section:
							
								506E.Reports on the acquisition of major
		  systems(a)Annual reports required(1)The Director of National Intelligence shall
				submit to the congressional intelligence committees each year, at the same time
				the budget of the President for the fiscal year beginning in such year is
				submitted to Congress pursuant to section 1105 of title 31, United States Code,
				a separate report on each acquisition of a major system by an element of the
				intelligence community.
										(2)Each report under this section shall be
				known as a Report on the Acquisition of Major Systems.
										(b)ElementsEach report under this section shall
				include, for the acquisition of a major system, information on the
				following:
										(1)The current total acquisition cost for such
				system, and the history of such cost from the date the system was first
				included in a report under this section to the end of the fiscal year
				immediately preceding the submission of the report under this section.
										(2)The current development schedule for the
				system, including an estimate of annual development costs until development is
				completed.
										(3)The planned procurement schedule for the
				system, including the best estimate of the Director of National Intelligence of
				the annual costs and units to be procured until procurement is
				completed.
										(4)A full life-cycle cost analysis for such
				system.
										(5)The result of any significant test and
				evaluation of such major system as of the date of the submission of such
				report, or, if a significant test and evaluation has not been conducted, a
				statement of the reasons therefor and the results of any other test and
				evaluation that has been conducted of such system.
										(6)The reasons for any change in acquisition
				cost, or schedule, for such system from the previous report under this section,
				if applicable.
										(7)The major contracts or subcontracts related
				to the major system.
										(8)If there is any cost or schedule variance
				under a contract referred to in paragraph (7) since the previous report under
				this section, the reasons for such cost or schedule variance.
										(c)Determination of increase in
				costsAny determination of a
				percentage increase in the acquisition costs of a major system for which a
				report is filed under this section shall be stated in terms of constant dollars
				from the first fiscal year in which funds are appropriated for such
				contract.
									(d)Submission to the congressional armed
				services committeesTo the
				extent that the report required by subsection (a) addresses an element of the
				intelligence community within the Department of Defense, the Director of
				National Intelligence shall submit that portion of the report, and any
				associated material that is necessary to make that portion understandable, to
				the Committee on Armed Services of the Senate and the Committee on Armed
				Services of the House of Representatives.
									(e)DefinitionsIn this section:
										(1)The term acquisition cost,
				with respect to a major system, means the amount equal to the total cost for
				development and procurement of, and system-specific construction for, such
				system.
										(2)The term full life-cycle cost,
				with respect to the acquisition of a major system, means all costs of
				development, procurement, construction, deployment, and operation and support
				for such program, without regard to funding source or management control,
				including costs of development and procurement required to support or utilize
				such system.
										(3)The term major contract,
				with respect to a major system acquisition, means each of the 6 largest prime,
				associate, or government-furnished equipment contracts under the program that
				is in excess of $40,000,000 and that is not a firm, fixed price
				contract.
										(4)The term major system has the
				meaning given that term in section 506A(e).
										(5)The term significant test and
				evaluation means the functional or environmental testing of a major
				system or of the subsystems that combine to create a major
				system.
										.
						(2)Applicability dateThe first report required to be submitted
			 under section 506E(a) of the National Security Act of 1947, as added by
			 paragraph (1), shall be submitted with the budget for fiscal year 2011
			 submitted by the President under section 1105 of title 31, United States
			 Code.
						(3)Table of contents amendmentThe table of contents in the first section
			 of that Act, as amended by sections 305, 321, and 322 of this Act, is further
			 amended by inserting after the item relating to section 506D, as added by
			 section 322(a)(2), the following new item:
							
								
									Sec. 506E. Reports on the
				acquisition of major
				systems.
								
								.
						(b)Major defense acquisition
			 programsNothing in this
			 section, section 324, or an amendment made by this section or section 324,
			 shall be construed to exempt an acquisition program of the Department of
			 Defense from the requirements of chapter 144 of title 10, United States Code or
			 Department of Defense Directive 5000, to the extent that such requirements are
			 otherwise applicable.
					324.Excessive cost growth of major
			 systems
					(a)NotificationTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by sections 305, 321, 322, and 323 of
			 this Act, is further amended by inserting after section 506E, as added by
			 section 323(a), the following new section:
						
							506F.Excessive cost growth of major systems(a)Cost increases of at least
				25 percent(1)(A)On a continuing basis, and separate from
				the submission of any report on a major system required by section 506E of this
				Act, the program manager shall determine if the acquisition cost of such major
				system has increased by at least 25 percent as compared to the baseline cost of
				such major system.
										(B)Not later than 10 days after the date that
				a program manager determines that an increase described in subparagraph (A) has
				occurred, the program manager shall submit to the Director of National
				Intelligence notification of such increase.
										(2)(A)If, after receiving a notification
				described in paragraph (1)(B), the Director of National Intelligence determines
				that the acquisition cost of a major system has increased by at least 25
				percent, the Director shall submit to the congressional intelligence committees
				a written notification of such determination as described in subparagraph (B),
				a description of the amount of the increase in the acquisition cost of such
				major system, and a certification as described in subparagraph (C).
										(B)The notification required by subparagraph
				(A) shall include—
											(i)an updated cost estimate;
											(ii)the date on which the determination covered
				by such notification was made;
											(iii)contract performance assessment information
				with respect to each significant contract or sub-contract related to such major
				system, including the name of the contractor, the phase of the contract at the
				time of the report, the percentage of work under the contract that has been
				completed, any change in contract cost, the percentage by which the contract is
				currently ahead or behind schedule, and a summary explanation of significant
				occurrences, such as cost and schedule variances, and the effect of such
				occurrences on future costs and schedules;
											(iv)the prior estimate of the full life-cycle
				cost for such major system, expressed in constant dollars and in current year
				dollars;
											(v)the current estimated full life-cycle cost
				of such major system, expressed in constant dollars and current year
				dollars;
											(vi)a
				statement of the reasons for any increases in the full life-cycle cost of such
				major system;
											(vii)the current change and the total change, in
				dollars and expressed as a percentage, in the full life-cycle cost applicable
				to such major system, stated both in constant dollars and current year
				dollars;
											(viii)the completion status of such major system
				expressed as the percentage—
												(I)of the total number of years for which
				funds have been appropriated for such major system compared to the number of
				years for which it is planned that such funds will be appropriated; and
												(II)of the amount of funds that have been
				appropriated for such major system compared to the total amount of such funds
				which it is planned will be appropriated;
												(ix)the action taken and proposed to be taken
				to control future cost growth of such major system; and
											(x)any changes made in the performance or
				schedule of such major system and the extent to which such changes have
				contributed to the increase in full life-cycle costs of such major
				system.
											(C)The certification described in this
				subparagraph is a written certification made by the Director and submitted to
				the congressional intelligence committees that—
											(i)the acquisition of such major system is
				essential to the national security;
											(ii)there are no alternatives to such major
				system that will provide equal or greater intelligence capability at equal or
				lesser cost to completion;
											(iii)the new estimates of the full life-cycle
				cost for such major system are reasonable; and
											(iv)the management structure for the
				acquisition of such major system is adequate to manage and control full
				life-cycle cost of such major system.
											(b)Cost increases of at least
				50 percent(1)(A)On a continuing basis, and separate from
				the submission of any report on a major system required by section 506E of this
				Act, the program manager shall determine if the acquisition cost of such major
				system has increased by at least 50 percent as compared to the baseline cost of
				such major system.
										(B)Not later than 10 days after the date that
				a program manager determines that an increase described in subparagraph (A) has
				occurred, the program manager shall submit to the Director of National
				Intelligence notification of such increase.
										(2)If, after receiving a notification
				described in paragraph (1)(B), the Director of National Intelligence determines
				that the acquisition cost of a major system has increased by at least 50
				percent as compared to the baseline cost of such major system, the Director
				shall submit to the congressional intelligence committees a written
				certification stating that—
										(A)the acquisition of such major system is
				essential to the national security;
										(B)there are no alternatives to such major
				system that will provide equal or greater intelligence capability at equal or
				lesser cost to completion;
										(C)the new estimates of the full life-cycle
				cost for such major system are reasonable; and
										(D)the management structure for the
				acquisition of such major system is adequate to manage and control the full
				life-cycle cost of such major system.
										(3)In addition to the certification required
				by paragraph (2), the Director of National Intelligence shall submit to the
				congressional intelligence committees an updated notification, with current
				accompanying information, as required by subsection (a)(2).
									(c)Prohibition on obligation of
				funds(1)If a written certification required under
				subsection (a)(2)(A) is not submitted to the congressional intelligence
				committees within 90 days of the notification made under subsection (a)(1)(B),
				funds appropriated for the acquisition of a major system may not be obligated
				for a major contract under the program. Such prohibition on the obligation of
				funds shall cease to apply at the end of the 30-day period of a continuous
				session of Congress that begins on the date on which Congress receives the
				notification required under subsection (a)(2).
									(2)If a written certification required under
				subsection (b)(2) is not submitted to the congressional intelligence committees
				within 90 days of the notification made under subsection (b)(1)(B), funds
				appropriated for the acquisition of a major system may not be obligated for a
				major contract under the program. Such prohibition on the obligation of funds
				for the acquisition of a major system shall cease to apply at the end of the
				30-day period of a continuous session of Congress that begins on the date on
				which Congress receives the notification required under subsection
				(b)(3).
									(d)Initial certificationsNotwithstanding subsection (c), for any
				major system for which a written certification is required under either
				subsection (a)(2) or (b)(2) on the date of the enactment of the
				Intelligence Authorization Act for Fiscal
				Year 2010, such written certification shall be submitted to the
				congressional intelligence committees within 180 days of such date of
				enactment. If such written certification is not submitted to the congressional
				intelligence committees within 180 days of such date of enactment, funds
				appropriated for the acquisition of a major system may not be obligated for a
				major contract under the program. Such prohibition on the obligation of funds
				for the acquisition of a major system shall cease to apply at the end of the
				30-day period of a continuous session of Congress that begins on the date on
				which Congress receives the notification required under subsection (a)(2) or
				(b)(3).
								(e)Submission to the congressional armed
				services committeesTo the
				extent that a submission required to be made to the congressional intelligence
				committees under this section addresses an element of the intelligence
				community within the Department of Defense, the Director of National
				Intelligence shall submit that portion of the submission, and any associated
				material that is necessary to make that portion understandable, to the
				Committee on Armed Services of the Senate and the Committee on Armed Services
				of the House of Representatives.
								(f)DefinitionsIn this section:
									(1)The term acquisition cost has
				the meaning given that term in section 506E(d).
									(2)The term baseline cost, with
				respect to a major system, means the projected acquisition cost of such system
				that is approved by the Director of National Intelligence at Milestone B or an
				equivalent acquisition decision for the development, procurement, and
				construction of such system. The baseline cost may be in the form of an
				independent cost estimate.
									(3)The term cost
				estimate—
										(A)means an assessment and quantification of
				all costs and risks associated with the acquisition of a major system based
				upon reasonably available information at the time a written certification is
				required under either subsection (a)(2) or (b)(2); and
										(B)does not mean an independent cost
				estimate.
										(4)The term full life-cycle cost
				has the meaning given that term in section 506E(d).
									(5)The term independent cost
				estimate has the meaning given that term in section 506A(e).
									(6)The term major system has the
				meaning given that term in section 506A(e).
									(7)The term Milestone B means a
				decision to enter into system development and demonstration pursuant to
				guidance prescribed by the Director of National Intelligence.
									(8)The term program manager,
				with respect to a major system, means—
										(A)the head of the element of the intelligence
				community which is responsible for the budget, cost, schedule, and performance
				of the major system; or
										(B)in the case of a major system within the
				Office of the Director of National Intelligence, the deputy who is responsible
				for the budget, cost, schedule, and performance of the major
				system.
										.
					(b)Table of contents amendmentThe table of contents in the first section
			 of that Act, as amended by sections 305, 321, 322, and 323 of this Act, is
			 further amended by inserting after the items relating to section 506E, as added
			 by section 323(a)(3), the following new item:
						
							
								Sec. 506F. Excessive
				cost growth of major
				systems.
							
							.
					325.Future budget projections
					(a)In generalTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by sections 305, 321, 322, 323, and
			 324 of this Act, is further amended by inserting after section 506F, as added
			 by section 324(a), the following new section:
						
							506G.Future budget projections(a)Future Year Intelligence
				Plans(1)The Director of National Intelligence, with
				the concurrence of the Office of Management and Budget, shall provide to the
				congressional intelligence committees a Future Year Intelligence Plan, as
				described in paragraph (2), for—
										(A)each expenditure center in the National
				Intelligence Program; and
										(B)each major system in the National
				Intelligence Program.
										(2)(A)A Future Year Intelligence Plan submitted
				under this subsection shall include the year-by-year proposed funding for each
				center or system referred to in subparagraph (A) or (B) of paragraph (1), for
				the budget year for which the Plan is submitted and not less than the 4
				subsequent budget years.
										(B)A
				Future Year Intelligence Plan submitted under subparagraph (B) of paragraph (1)
				for a major system shall include—
											(i)the estimated total life-cycle cost of such
				major system; and
											(ii)any major acquisition or programmatic
				milestones for such major system.
											(b)Long-term Budget Projections(1)The Director of National Intelligence, with
				the concurrence of the Director of the Office of Management and Budget, shall
				provide to the congressional intelligence committees a Long-term Budget
				Projection for each element of the National Intelligence Program acquiring a
				major system that includes the budget for such element for the 5-year period
				following the last budget year for which proposed funding was submitted under
				subsection (a)(2)(A).
									(2)A Long-term Budget Projection submitted
				under paragraph (1) shall include projections for the appropriate element of
				the intelligence community for—
										(A)pay and benefits of officers and employees
				of such element;
										(B)other operating and support costs and minor
				acquisitions of such element;
										(C)research and technology required by such
				element;
										(D)current and planned major system
				acquisitions for such element; and
										(E)any unplanned but necessary next-generation
				major system acquisitions for such element.
										(c)Submission to CongressEach Future Year Intelligence Plan or
				Long-term Budget Projection required under subsection (a) or (b) shall be
				submitted to Congress along with the budget for a fiscal year submitted to
				Congress by the President pursuant to section 1105 of title 31, United States
				Code.
								(d)Content of Long-term Budget
				Projections(1)Each Long-term Budget Projection submitted
				under subsection (b) shall include—
										(A)a budget projection based on constrained
				budgets, effective cost and schedule execution of current or planned major
				system acquisitions, and modest or no cost-growth for undefined,
				next-generation systems; and
										(B)a budget projection based on constrained
				budgets, modest cost increases in executing current and planned programs, and
				more costly next-generation systems.
										(2)Each budget projection required by
				paragraph (1) shall include a description of whether, and to what extent, the
				total projection for each year exceeds the level that would result from
				applying the most recent Office of Management and Budget inflation estimate to
				the budget of that element of the intelligence community.
									(e)New major system affordability
				report(1)Beginning on February 1, 2010, not later
				than 30 days prior to the date that an element of the intelligence community
				may proceed to Milestone A, Milestone B, or an analogous stage of system
				development, in the acquisition of a major system in the National Intelligence
				Program, the Director of National Intelligence, with the concurrence of the
				Director of the Office of Management and Budget, shall provide a report on such
				major system to the congressional intelligence committees.
									(2)(A)A report submitted under paragraph (1)
				shall include an assessment of whether, and to what extent, such acquisition,
				if developed, procured, and operated, is projected to cause an increase in the
				most recent Future Year Intelligence Plan and Long-term Budget Projection for
				that element of the intelligence community.
										(B)If an increase is projected under
				subparagraph (A), the report required by this subsection shall include a
				specific finding, and the reasons therefor, by the Director of National
				Intelligence and the Director of the Office of Management and Budget that such
				increase is necessary for national security.
										(f)DefinitionsIn this section:
									(1)The term major system has the
				meaning given that term in section 506A(e).
									(2)The term Milestone A means a
				decision to enter into concept refinement and technology maturity demonstration
				pursuant to guidance issued by the Director of National Intelligence.
									(3)The term Milestone B means a
				decision to enter into system development, integration, and demonstration
				pursuant to guidance prescribed by the Director of National
				Intelligence.
									.
					(b)Applicability dateThe first Future Year Intelligence Plan or
			 Long-term Budget Projection required to be submitted under subsection (a) or
			 (b) of section 506G of the National Security Act of 1947, as added by
			 subsection (a), shall be submitted with the budget for fiscal year 2011
			 submitted by the President under section 1105 of title 31, United States
			 Code.
					(c)Table of contents amendmentThe table of contents in the first section
			 of that Act, as amended by sections 305, 321, 322, 323, and 324 of this Act, is
			 further amended by inserting after the items relating to section 506F, as added
			 by section 324(b), the following new item:
						
							
								Sec. 506G. Future budget
				projections.
							
							.
					326.National Intelligence Program funded
			 acquisitionsSubsection (n) of
			 section 102A of the National Security Act of 1947 (50 U.S.C. 403–1) is amended
			 by adding at the end the following:
					
						(4)(A)In addition to the authority referred to in
				paragraph (1), the Director of National Intelligence may authorize the head of
				an element of the intelligence community to exercise an acquisition authority
				referred to in section 3 or 8(a) of the Central Intelligence Agency Act of 1949
				(50 U.S.C. 403c and 403j(a)) for an acquisition by such element that is more
				than 50 percent funded by the National Intelligence Program.
							(B)The head of an element of the intelligence
				community may not exercise an authority referred to in subparagraph (A)
				until—
								(i)the head of such element (without
				delegation) submits to the Director of National Intelligence a written request
				that includes—
									(I)a description of such authority requested
				to be exercised;
									(II)an explanation of the need for such
				authority, including an explanation of the reasons that other authorities are
				insufficient; and
									(III)a certification that the mission of such
				element would be—
										(aa)impaired if such authority is not
				exercised; or
										(bb)significantly and measurably enhanced if
				such authority is exercised; and
										(ii)the Director of National Intelligence or
				the Principal Deputy Director of National Intelligence or a Deputy Director of
				National Intelligence designated by the Director or the Principal Director
				issues a written authorization that includes—
									(I)a description of the authority referred to
				in subparagraph (A) that is authorized to be exercised; and
									(II)a justification to support the exercise of
				such authority.
									(C)A
				request and authorization to exercise an authority referred to in subparagraph
				(A) may be made with respect to individual acquisitions or with respect to a
				specific class of acquisitions described in the request and authorization
				referred to in subparagraph (B).
							(D)(i)A request from a head of an element of the
				intelligence community located within one of the departments described in
				clause (ii) to exercise an authority referred to in subparagraph (A) shall be
				transmitted to the Director of National Intelligence in accordance with any
				procedures established by the head of such department.
								(ii)The departments described in this clause
				are the Department of Defense, the Department of Energy, the Department of
				Homeland Security, the Department of Justice, the Department of State, and the
				Department of the Treasury.
								(E)(i)The head of an element of the intelligence
				community may not be authorized to utilize an authority referred to in
				subparagraph (A) for a class of acquisitions for a period of more than 3 years,
				except that the Director of National Intelligence may authorize the use of such
				an authority for not more than 6 years.
								(ii)Each such authorizations may be extended
				for successive 3- or 6-year periods, in accordance with requirements of
				subparagraph (B).
								(F)The Director of National Intelligence shall
				submit—
								(i)to
				the congressional intelligence committees a notification of an authorization to
				exercise an authority referred to in subparagraph (A) or an extension of such
				authorization that includes the written authorization referred to in
				subparagraph (B)(ii); and
								(ii)to the Director of the Office of Management
				and Budget a notification of an authorization to exercise an authority referred
				to in subparagraph (A) for an acquisition or class of acquisitions that will
				exceed $50,000,000 annually.
								(G)Requests and authorizations to exercise an
				authority referred to in subparagraph (A) shall remain available within the
				Office of the Director of National Intelligence for a period of at least 6
				years following the date of such request or authorization.
							(H)Nothing in this paragraph may be construed
				to alter or otherwise limit the authority of the Central Intelligence Agency to
				independently exercise an authority under section 3 or 8(a) of the Central
				Intelligence Agency Act of 1949 (50 U.S.C. 403c and
				403j(a)).
							.
				DCongressional Oversight, Plans, and
			 Reports
				331.General congressional
			 oversightSection 501(a) of
			 the National Security Act of 1947 (50 U.S.C. 413(a)) is amended by inserting at
			 the end the following:
					
						(3)There shall be no exception to the
				requirements in this title to inform the congressional intelligence committees
				of all intelligence activities and covert
				actions.
						.
				332.Improvement of notification of Congress
			 regarding intelligence activities of the United States
					(a)Notice on information not
			 disclosed
						(1)In generalSection 502 of the National Security Act of
			 1947 (50 U.S.C. 413a) is amended—
							(A)by redesignating subsections (b) and (c) as
			 subsections (c) and (d), respectively; and
							(B)by inserting after subsection (a) the
			 following:
								
									(b)Notice on information not
				disclosed(1)If the Director of National Intelligence or
				the head of a department, agency, or other entity of the United States
				Government does not provide information required by subsection (a) in full or
				to all the members of the congressional intelligence committees and requests
				that such information not be so provided, the Director shall, in a timely
				fashion, notify such committees of the determination not to provide such
				information in full or to all members of such committees. Such notice
				shall—
											(A)be
				submitted in writing in a classified form;
											(B)include—
												(i)a statement of the reasons for such
				determination; and
												(ii)a description that provides the main
				features of the intelligence activities covered by such determination;
				and
												(C)contain no restriction on access to such
				notice by all members of the committee.
											(2)Nothing in this subsection shall be
				construed as authorizing less than full and current disclosure to all the
				members of the congressional intelligence committees of any information
				necessary to keep all such members fully and currently informed on all
				intelligence activities described in subsection
				(a).
										.
							(2)Conforming amendmentSubsection (d) of such section, as
			 redesignated by paragraph (1)(A) of this subsection, is amended by striking
			 subsection (b) and inserting subsections (b) and
			 (c).
						(b)Reports and notice on covert
			 actions
						(1)Form and content of certain
			 reportsSubsection (b) of
			 section 503 of such Act (50 U.S.C. 413b) is amended—
							(A)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively;
							(B)by inserting (1) after
			 (b); and
							(C)by adding at the end the following:
								
									(2)Any information relating to a covert action
				that is submitted to the congressional intelligence committees for the purposes
				of paragraph (1) shall be in writing and shall contain the following:
										(A)A
				concise statement of any facts pertinent to such covert action.
										(B)An
				explanation of the significance of such covert
				action.
										.
							(2)Notice on information not
			 disclosedSubsection (c) of
			 such section is amended by adding at the end the following:
							
								(5)If the Director of National Intelligence or
				the head of a department, agency, or other entity of the United States
				Government does not provide information required by subsection (b) in full or
				to all the members of the congressional intelligence committees, and requests
				that such information not be so provided, the Director shall, in a timely
				fashion, notify such committees of the determination not to provide such
				information in full or to all members of such committees. Such notice
				shall—
									(A)be
				submitted in writing in a classified form;
									(B)include—
										(i)a statement of the reasons for such
				determination; and
										(ii)a description that provides the main
				features of the covert action covered by such determination; and
										(C)contain no restriction on access to such
				notice by all members of the
				committee.
									.
						(3)Modification of nature of change of covert
			 action triggering notice requirementsSubsection (d) of such section is amended
			 by striking significant the first place that term
			 appears.
						333.Requirement to provide legal authority for
			 intelligence activities
					(a)General intelligence
			 activitiesSection 501(a) of
			 the National Security Act of 1947 (50 U.S.C.413(a)), as amended by section 331,
			 is further amended by adding at the end the following:
						
							(4)In carrying out paragraph (1), the
				President shall provide to the congressional intelligence committees the legal
				authority under which the intelligence activity is or was
				conducted.
							.
					(b)Actions other than covert
			 actionsSection 502(a)(2) of
			 the National Security Act of 1947 (50 U.S.C. 413a(a)(2)) is amended by striking
			 activities, and inserting activities (including the legal
			 authority under which an intelligence activity is or was
			 conducted),.
					(c)Covert
			 actionsParagraph (1)(B) of
			 section 503(b) of the National Security Act of 1947 (50 U.S.C. 413b(b)), as
			 redesignated by section 332 (b)(1), is amended by inserting ‘‘(including the
			 legal authority under which a covert action is or was conducted)’’ after
			 ‘‘concerning covert actions”.
					334.Additional limitation on availability of
			 funds for intelligence and intelligence-related activitiesSection 504 of the National Security Act of
			 1947 (50 U.S.C. 414) is amended—
					(1)in subsection (a), in the matter preceding
			 paragraph (1), by inserting the congressional intelligence committees
			 have been fully and currently informed of such activity and if after
			 only if;
					(2)by redesignating subsections (b), (c), (d),
			 and (e) as subsections (c), (d), (e), and (f), respectively; and
					(3)by inserting after subsection (a) the
			 following:
						
							(b)In any case in which notice to the
				congressional intelligence committees of an intelligence or
				intelligence-related activity is covered by section 502(b), or in which notice
				to the congressional intelligence committees on a covert action is covered by
				section 503(c)(5), the congressional intelligence committees shall be treated
				as being fully and currently informed on such activity or covert action, as the
				case may be, for purposes of subsection (a) if the requirements of such section
				502(b) or 503(c)(5), as applicable, have been
				met.
							.
					335.Audits of intelligence community by
			 Government Accountability Office
					(a)In generalChapter 35 of title 31, United States Code,
			 is amended by inserting after section 3523 the following:
						
							3523A.Audits of intelligence community by
				Government Accountability Office
								(a)In this section, the term
				intelligence community has the meaning given that term in section
				3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)).
								(b)Congress finds that—
									(1)the authority of the Comptroller General to
				perform audits and evaluations of financial transactions, programs, and
				activities of elements of the intelligence community under sections 712, 717,
				3523, and 3524, and to obtain access to records for purposes of such audits and
				evaluations under section 716, is reaffirmed for matters referred to in
				paragraph (2); and
									(2)such audits and evaluations may be
				requested by a congressional committee of jurisdiction (such as the Select
				Committee on Intelligence of the Senate and the Permanent Select Committee on
				Intelligence of the House of Representatives), and may include matters relating
				to the management and administration of elements of the intelligence community
				in areas such as strategic planning, financial management, information
				technology, human capital, knowledge management, and information
				sharing.
									(c)(1)The Comptroller General may conduct an
				audit or evaluation involving intelligence sources and methods or covert
				actions only upon request of the Select Committee on Intelligence of the Senate
				or the Permanent Select Committee on Intelligence of the House of
				Representatives.
									(2)(A)Whenever the Comptroller General conducts
				an audit or evaluation under paragraph (1), the Comptroller General shall
				provide the results of such audit or evaluation only to the Select Committee on
				Intelligence of the Senate, the Permanent Select Committee on Intelligence of
				the House of Representatives, the Director of National Intelligence, and the
				head of the relevant element of the intelligence community.
										(B)The Comptroller General may only provide
				information obtained in the course of an audit or evaluation under paragraph
				(1) to the Select Committee on Intelligence of the Senate, the Permanent Select
				Committee on Intelligence of the House of Representatives, the Director of
				National Intelligence, and the head of the relevant element of the intelligence
				community.
										(3)(A)Notwithstanding any other provision of law,
				the Comptroller General may inspect records of any element of the intelligence
				community relating to intelligence sources and methods, or covert actions in
				order to conduct audits and evaluations under paragraph (1).
										(B)If, in the conduct of an audit or
				evaluation under paragraph (1), an agency record is not made available to the
				Comptroller General in accordance with section 716, the Comptroller General
				shall consult with the original requestor before filing a report under
				subsection (b)(1) of such section.
										(4)(A)The Comptroller General shall maintain the
				same level of confidentiality for a record made available for conducting an
				audit under paragraph (1) as is required of the head of the element of the
				intelligence community from which it is obtained. Officers and employees of the
				Government Accountability Office are subject to the same statutory penalties
				for unauthorized disclosure or use as officers or employees of the intelligence
				community element that provided the Comptroller General or officers and
				employees of the Government Accountability Office with access to such
				records.
										(B)All workpapers of the Comptroller General
				and all records and property of any element of the intelligence community that
				the Comptroller General uses during an audit or evaluation under paragraph (1)
				shall remain in facilities provided by that element of the intelligence
				community. Elements of the intelligence community shall give the Comptroller
				General suitable and secure offices and furniture, telephones, and access to
				copying facilities, for purposes of audits and evaluations under paragraph
				(1).
										(C)After consultation with the Select
				Committee on Intelligence of the Senate and with the Permanent Select Committee
				on Intelligence of the House of Representatives, the Comptroller General shall
				establish procedures to protect from unauthorized disclosure all classified and
				other sensitive information furnished to the Comptroller General or any
				representative of the Comptroller General for conducting an audit or evaluation
				under paragraph (1).
										(D)Before initiating an audit or evaluation
				under paragraph (1), the Comptroller General shall provide the Director of
				National Intelligence and the head of the relevant element with the name of
				each officer and employee of the Government Accountability Office who has
				obtained appropriate security clearance and to whom, upon proper
				identification, records, and information of the element of the intelligence
				community shall be made available in conducting the audit or evaluation.
										(d)Elements of the intelligence community
				shall cooperate fully with the Comptroller General and provide timely responses
				to Comptroller General requests for documentation and information made pursuant
				to this section.
								(e)With the exception of the types of audits
				and evaluations specified in subsection (c)(1), nothing in this section or any
				other provision of law shall be construed as restricting or limiting the
				authority of the Comptroller General to audit, evaluate, or obtain access to
				the records of elements of the intelligence community absent specific statutory
				language restricting or limiting such audits, evaluations, or access to
				records.
								.
					(b)Table of sections amendmentThe table of sections for chapter 35 of
			 title 31, United States Code, is amended by inserting after the item relating
			 to section 3523 the following:
						
							
								3523A. Audits of intelligence community by Government
				Accountability
				Office.
							
							.
					336.Report on compliance with laws,
			 international obligations, and Executive orders on the detention and
			 interrogation activities of the intelligence community
					(a)Report requiredNot later than December 1, 2009, the
			 Director shall submit to the congressional intelligence committees a
			 comprehensive report on all measures taken by the Office of the Director of
			 National Intelligence and by each element, if any, of the intelligence
			 community with relevant responsibilities to comply with the provisions of
			 applicable law, international obligations, and executive orders relating to the
			 detention or interrogation activities, if any, of any element of the
			 intelligence community, including the Detainee Treatment Act of 2005 (title X
			 of division A of Public Law 109–148; 119 Stat. 2739), related provisions of the
			 Military Commissions Act of 2006 (Public Law 109–366; 120 Stat. 2600), common
			 Article 3, the Convention Against Torture, Executive Order 13491 (74 Fed. Reg.
			 4893; relating to ensuring lawful interrogations), and Executive Order 13493
			 (74 Fed. Reg. 4901; relating to detention policy options).
					(b)DefinitionsIn this Act:
						(1)Common Article 3The term common Article 3
			 means Article 3 of each of the Geneva Conventions.
						(2)Convention Against TortureThe term Convention Against
			 Torture means the United Nations Convention Against Torture and Other
			 Cruel, Inhuman or Degrading Treatment or Punishment, done at New York on
			 December 10, 1984.
						(3)DirectorThe term Director means the
			 Director of National Intelligence.
						(4)Geneva ConventionsThe term Geneva Conventions
			 means the following:
							(A)The Convention for the Amelioration of the
			 Condition of the Wounded and Sick in Armed Forces in the Field, done at Geneva
			 August 12, 1949 (6 UST 3114).
							(B)The Convention for the Amelioration of the
			 Condition of Wounded, Sick and Shipwrecked Members of Armed Forces at Sea, done
			 at Geneva August 12, 1949 (6 UST 3217).
							(C)The Convention Relative to the Treatment of
			 Prisoners of War, done at Geneva August 12, 1949 (6 UST 3316).
							(D)The Convention Relative to the Protection
			 of Civilian Persons in Time of War, done at Geneva August 12, 1949 (6 UST
			 3516).
							(c)ElementsThe report required by subsection (a) shall
			 include the following:
						(1)A description of the detention or
			 interrogation methods, if any, that have been determined to comply with
			 applicable law, international obligations, and Executive orders, and, with
			 respect to each such method—
							(A)an identification of the official making
			 such determination; and
							(B)a statement of the basis for such
			 determination.
							(2)A description of any recommendations of a
			 task force submitted pursuant to—
							(A)section 5(g) of Executive Order 13491 (74
			 Fed. Reg. 4893; relating to ensuring lawful interrogations); or
							(B)section 1(g) of Executive Order 13493 (74
			 Fed. Reg. 4901; relating to detention policy options).
							(3)A description of any actions taken pursuant
			 to Executive Order 13491 or the recommendations of a task force issued pursuant
			 to section 5(g) of Executive Order 13491 or section 1(g) of Executive Order
			 13493 relating to detention or interrogation activities, if any, of any element
			 of the intelligence community.
						(4)A description of any actions that have been
			 taken to implement section 1004 of the Detainee Treatment Act of 2005 (119
			 Stat. 2740; 42 U.S.C. 2000dd–1), and, with respect to each such action—
							(A)an identification of the official taking
			 such action; and
							(B)a statement of the basis for such
			 action.
							(5)Any other matters that the Director
			 considers necessary to fully and currently inform the congressional
			 intelligence committees about the implementation of applicable law,
			 international obligations, and Executive orders relating to the detention or
			 interrogation activities, if any, of any element of the intelligence community,
			 including the Detainee Treatment Act of 2005 (title X of division A of Public
			 Law 109–148; 119 Stat. 2739), related provisions of the Military Commissions
			 Act of 2006 (Public Law 109–366; 120 Stat. 2600), common Article 3, the
			 Convention Against Torture, Executive Order 13491, and Executive Order
			 13493.
						(6)An appendix containing—
							(A)all guidelines for the application of
			 applicable law, international obligations, or Executive orders to the detention
			 or interrogation activities, if any, of any element of the intelligence
			 community; and
							(B)the legal justifications of the Department
			 of Justice about the meaning or application of applicable law, international
			 obligations, or Executive orders, with respect to the detention or
			 interrogation activities, if any, of any element of the intelligence
			 community.
							(d)FormThe report required by subsection (a) shall
			 be submitted in unclassified form, but may include a classified annex.
					(e)Submission to the congressional Armed
			 Services CommitteesTo the
			 extent that the report required by subsection (a) addresses an element of the
			 intelligence community within the Department of Defense, the Director shall
			 submit that portion of the report, and any associated material that is
			 necessary to make that portion understandable, to the Committee on Armed
			 Services of the Senate and the Committee on Armed Services of the House of
			 Representatives.
					(f)Submission to
			 the congressional judiciary committeesTo the extent that the
			 report required by subsection (a) addresses an element of the intelligence
			 community within the Department of Justice, the Director shall submit that
			 portion of the report, and any associated material that is necessary to make
			 that portion understandable, to the Committee on the Judiciary of the Senate
			 and the Committee on the Judiciary of the House of Representatives.
					337.Reports on national security threat posed
			 by Guantanamo Bay detaineesIn
			 addition to the reports required by section 319 of the Supplemental
			 Appropriations Act of 2009 (Public Law 111–32) and on the schedule required for
			 such reports, the Director of National Intelligence shall submit to the
			 congressional intelligence committees a report outlining the Director’s
			 assessment of the suitability for release or transfer for detainees previously
			 released or transferred, or to be released or transferred, from the Naval
			 Detention Facility at Guantanamo Bay, Cuba to the United States or any other
			 country. Each such report shall include—
					(1)a description of any objection to the
			 release or recommendation against the release of such an individual made by any
			 element of the intelligence community that determined the potential threat
			 posed by a particular individual warranted the individual’s continued
			 detention;
					(2)a detailed description of the intelligence
			 information that led to such an objection or determination;
					(3)if an element of the intelligence community
			 previously recommended against the release of such an individual and later
			 retracted that recommendation, a detailed explanation of the reasoning for the
			 retraction; and
					(4)an assessment of lessons learned from
			 previous releases and transfers of individuals for whom the intelligence
			 community objected or recommended against release.
					338.Report on retirement benefits for former
			 employees of Air America
					(a)Requirement for reportNot later than 180 days after the date of
			 the enactment of this Act, the Director of National Intelligence shall submit
			 to Congress a report on the advisability of providing Federal retirement
			 benefits to United States citizens for the service of such citizens prior to
			 1977 as employees of Air America or an associated company during a period when
			 Air America or the associated company was owned or controlled by the United
			 States Government and operated or managed by the Central Intelligence
			 Agency.
					(b)DefinitionsIn this section:
						(1)Air AmericaThe term Air America means Air
			 America, Incorporated.
						(2)Associated companyThe term associated company
			 means any entity associated with, predecessor to, or subsidiary to Air America,
			 including Air Asia Company Limited, CAT Incorporated, Civil Air Transport
			 Company Limited, and the Pacific Division of Southern Air Transport during the
			 period when such an entity was owned and controlled by the United States
			 Government.
						(c)Report elementsThe report required by subsection (a) shall
			 include the following:
						(1)The history of Air America and the
			 associated companies prior to 1977, including a description of—
							(A)the relationship between Air America and
			 the associated companies and the Central Intelligence Agency or other elements
			 of the United States Government;
							(B)the workforce of Air America and the
			 associated companies;
							(C)the missions performed by Air America, the
			 associated companies, and their employees for the United States; and
							(D)the casualties suffered by employees of Air
			 America and the associated companies in the course of their employment.
							(2)A description of—
							(A)the retirement benefits contracted for, or
			 promised to, the employees of Air America and the associated companies prior to
			 1977;
							(B)the contributions made by such employees
			 for such benefits;
							(C)the retirement benefits actually paid to
			 such employees;
							(D)the entitlement of such employees to the
			 payment of future retirement benefits; and
							(E)the likelihood that former employees of
			 such companies will receive any future retirement benefits.
							(3)An assessment of the difference
			 between—
							(A)the retirement benefits that former
			 employees of Air America and the associated companies have received or will
			 receive by virtue of their employment with Air America and the associated
			 companies; and
							(B)the retirement benefits that such employees
			 would have received or be eligible to receive if such employment was deemed to
			 be employment by the United States Government and their service during such
			 employment was credited as Federal service for the purpose of Federal
			 retirement benefits.
							(4)(A)Any recommendations regarding the
			 advisability of legislative action to treat such employment as Federal service
			 for the purpose of Federal retirement benefits in light of the relationship
			 between Air America and the associated companies and the United States
			 Government and the services and sacrifices of such employees to and for the
			 United States.
							(B)If
			 legislative action is considered advisable under subparagraph (A), a proposal
			 for such action and an assessment of its costs.
							(5)The opinions of the Director of the Central
			 Intelligence Agency, if any, on the matters covered by the report that the
			 Director of the Central Intelligence Agency considers appropriate.
						(d)Assistance of Comptroller
			 GeneralThe Comptroller
			 General of the United States shall, upon the request of the Director of
			 National Intelligence and in a manner consistent with the protection of
			 classified information, assist the Director in the preparation of the report
			 required by subsection (a).
					(e)FormThe report required by subsection (a) shall
			 be submitted in unclassified form, but may include a classified annex.
					339.Report and strategic plan on biological
			 weapons
					(a)Requirement for reportNot later than 180 days after the date of
			 the enactment of this Act, the Director of National Intelligence shall submit
			 to the congressional intelligence committees a report on—
						(1)the intelligence collection efforts of the
			 United States dedicated to assessing the threat from biological weapons from
			 state, non-state, or rogue actors, either foreign or domestic; and
						(2)efforts to protect the United States
			 biodefense knowledge and infrastructure.
						(b)ContentThe report required by subsection (a) shall
			 include—
						(1)an accurate assessment of the intelligence
			 collection efforts of the United States dedicated to detecting the development
			 or use of biological weapons by state, non-state, or rogue actors, either
			 foreign or domestic;
						(2)detailed information on fiscal, human,
			 technical, open source, and other intelligence collection resources of the
			 United States dedicated for use against biological weapons;
						(3)an assessment of any problems that may
			 reduce the overall effectiveness of United States intelligence collection and
			 analysis to identify and protect biological weapons targets, including—
							(A)intelligence collection gaps or
			 inefficiencies;
							(B)inadequate information sharing practices;
			 or
							(C)inadequate cooperation among agencies or
			 departments of the United States;
							(4)a strategic plan prepared by the Director
			 of National Intelligence, in coordination with the Attorney General, the
			 Secretary of Defense, and the Secretary of Homeland Security, that provides for
			 actions for the appropriate elements of the intelligence community to close
			 important intelligence gaps related to biological weapons;
						(5)a description of appropriate goals,
			 schedules, milestones, or metrics to measure the long-term effectiveness of
			 actions implemented to carry out the plan described in paragraph (4);
			 and
						(6)any long-term resource and human capital
			 issues related to the collection of intelligence regarding biological weapons,
			 including any recommendations to address shortfalls of experienced and
			 qualified staff possessing relevant scientific, language, and technical
			 skills.
						(c)Implementation of strategic
			 planNot later than 30 days
			 after the date that the Director of National Intelligence submits the report
			 required by subsection (a), the Director shall begin implementation of the
			 strategic plan referred to in subsection (b)(4).
					340.Cybersecurity oversight
					(a)DefinitionsIn this section:
						(1)Cybersecurity programThe term cybersecurity program
			 means a class or collection of similar cybersecurity operations of an agency or
			 department of the United States that involves personally identifiable data that
			 is—
							(A)screened by a cybersecurity system outside
			 of the agency or department of the United States that was the intended
			 recipient;
							(B)transferred, for the purpose of
			 cybersecurity, outside the agency or department of the United States that was
			 the intended recipient; or
							(C)transferred, for the purpose of
			 cybersecurity, to an element of the intelligence community.
							(2)National Cyber Investigative Joint Task
			 ForceThe term National
			 Cyber Investigative Joint Task Force means the multi-agency cyber
			 investigation coordination organization overseen by the Director of the Federal
			 Bureau of Investigation known as the Nation Cyber Investigative Joint Task
			 Force that coordinates, integrates, and provides pertinent information related
			 to cybersecurity investigations.
						(3)Critical infrastructureThe term critical
			 infrastructure has the meaning given that term in section 1016 of the
			 USA PATRIOT Act (42 U.S.C. 5195c).
						(b)Notification of cybersecurity
			 programs
						(1)Requirement for notification
							(A)Existing programsNot later than 30 days after the date of
			 the enactment of this Act, the President shall submit to Congress a
			 notification for each cybersecurity program in operation on such date that
			 includes the documentation referred to in subparagraphs (A) through (E) of
			 paragraph (2).
							(B)New programsNot later than 30 days after the date of
			 the commencement of operations of a new cybersecurity program, the President
			 shall submit to Congress a notification of such commencement that includes the
			 documentation referred to in subparagraphs (A) through (E) of paragraph
			 (2).
							(2)DocumentationA notification required by paragraph (1)
			 for a cybersecurity program shall include—
							(A)the legal justification for the
			 cybersecurity program;
							(B)the certification, if any, made pursuant to
			 section 2511(2)(a)(ii)(B) of title 18, United States Code, or other statutory
			 certification of legality for the cybersecurity program;
							(C)the concept for the operation of the
			 cybersecurity program that is approved by the head of the appropriate agency or
			 department;
							(D)the assessment, if any, of the privacy
			 impact of the cybersecurity program prepared by the privacy or civil liberties
			 protection officer or comparable officer of such agency or department;
			 and
							(E)the plan, if any, for independent audit or
			 review of the cybersecurity program to be carried out by the head of the
			 relevant department or agency of the United States, in conjunction with the
			 appropriate inspector general.
							(c)Program reports
						(1)Requirement for reportsThe head of a department or agency of the
			 United States with responsibility for a cybersecurity program for which a
			 notification was submitted under subsection (b), in conjunction with the
			 inspector general for that department or agency, shall submit to Congress and
			 the President, in accordance with the schedule set out in paragraph (2), a
			 report on such cybersecurity program that includes—
							(A)the results of any audit or review of the
			 cybersecurity program carried out under the plan referred to in subsection
			 (b)(2)(E), if any; and
							(B)an assessment of whether the implementation
			 of the cybersecurity program—
								(i)is in compliance with—
									(I)the legal justification referred to in
			 subsection (b)(2)(A); and
									(II)the assessment referred to in subsection
			 (b)(2)(D), if any;
									(ii)is adequately described by the concept of
			 operation referred to in subsection (b)(2)(C), if any; and
								(iii)includes an adequate independent audit or
			 review system and whether improvements to such independent audit or review
			 system are necessary.
								(2)Schedule for submission of
			 reportsThe reports required
			 by paragraph (1) shall be submitted to Congress and the President according to
			 the following schedule:
							(A)An initial report shall be submitted not
			 later than 6 months after the date of the enactment of this Act.
							(B)A second report shall be submitted not
			 later than 1 year after the date of the enactment of this Act.
							(C)Additional reports shall be submitted
			 periodically thereafter, as necessary, as determined by the head of the
			 relevant department or agency of the United States in conjunction with the
			 inspector general of that department or agency.
							(3)Cooperation and coordination
							(A)CooperationThe head of each department or agency of
			 the United States and inspector general required to submit a report under
			 paragraph (1) shall work in conjunction, to the extent practicable, with any
			 other such head or inspector general required to submit such a report.
							(B)CoordinationThe heads of each department or agency of
			 the United States and inspectors general required to submit reports under
			 paragraph (1) shall designate one such head and one such inspector general to
			 coordinate the conduct of such reports.
							(d)Information sharing reportNot later than 1 year after the date of the
			 enactment of this Act, the Inspector General of the Department of Homeland
			 Security and the Inspector General of the Intelligence Community shall,
			 jointly, submit to Congress and the President a report on the status of the
			 sharing of cyber threat information, including—
						(1)a description of how cyber threat
			 intelligence information, including classified information, is shared among the
			 agencies and departments of the United States and with persons responsible for
			 critical infrastructure;
						(2)a description of the mechanisms by which
			 classified cyber threat information is distributed;
						(3)an assessment of the effectiveness of such
			 information sharing and distribution; and
						(4)any other matters identified by such
			 Inspectors General that would help to fully inform Congress or the President
			 regarding the effectiveness and legality of cybersecurity programs.
						(e)Personnel details
						(1)Authority to detailNotwithstanding any other provision of law,
			 the head of an element of the intelligence community that is funded through the
			 National Intelligence Program may detail an officer or employee of such element
			 to the National Cyber Investigative Joint Task Force or to the Department of
			 Homeland Security to assist the Task Force or the Department with
			 cybersecurity, as jointly agreed by the head of such element and the Task Force
			 or the Department.
						(2)Basis for detailA personnel detail made under paragraph (1)
			 may be made—
							(A)for a period of not more than 3 years;
			 and
							(B)on a reimbursable or nonreimbursable
			 basis.
							(f)SunsetThe requirements and authorities of this
			 section shall terminate on December 31, 2012.
					341.Repeal or modification of certain reporting
			 requirements
					(a)Annual report on intelligence
						(1)RepealSection 109 of the National Security Act of
			 1947 (50 U.S.C. 404d) is repealed.
						(2)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947 is amended by striking the item relating
			 to section 109.
						(b)Annual and special reports on intelligence
			 sharing with the United NationsSection 112 of the National Security Act of
			 1947 (50 U.S.C. 404g) is amended—
						(1)by striking subsection (b); and
						(2)by redesignating subsections (c), (d), and
			 (e) as subsections (b), (c), and (d), respectively.
						(c)Annual report on progress in auditable
			 financial statements
						(1)RepealSection 114A of the National Security Act
			 of 1947 (50 U.S.C. 404i–1) is repealed.
						(2)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947 is amended by striking the item relating
			 to section 114A.
						(d)Elimination of reporting requirement on
			 financial intelligence on terrorist assets
						(1)In generalSection 118 of the National Security Act of
			 1947 (50 U.S.C. 404m) is amended—
							(A)in the section heading, by striking
			 Semiannual report
			 on and inserting Emergency notification
			 regarding;
							(B)by striking subsection (a);
							(C)by redesignating subsection (b) as
			 subsection (a);
							(D)by striking subsection (c); and
							(E)by redesignating subsection (d) as
			 subsection (b).
							(2)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947 is amended by striking the item related to
			 section 118 and inserting the following:
							
								
									Sec. 118. Emergency
				notification regarding financial intelligence on terrorist
				assets.
								
								.
						(e)Annual certification on counterintelligence
			 initiativesSection 1102(b)
			 of the National Security Act of 1947 (50 U.S.C. 442a(b)) is amended—
						(1)by striking (1); and
						(2)by striking paragraph (2).
						(f)Report and certification under terrorist
			 identification classification systemSection 343 of the Intelligence
			 Authorization Act for Fiscal Year 2003 (50 U.S.C. 404n–2) is amended—
						(1)by striking subsection (d); and
						(2)by redesignating subsections (e), (f), (g),
			 and (h) as subsections (d), (e), (f), and (g), respectively.
						(g)Annual report on counterdrug intelligence
			 mattersSection 826 of the
			 Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306; 116
			 Stat. 2429; 21 U.S.C. 873 note) is repealed.
					(h)Biennial report on foreign industrial
			 espionageSubsection (b) of
			 section 809 of the Intelligence Authorization Act for Fiscal Year 1995 (50
			 U.S.C. App. 2170b) is amended—
						(1)in the heading, by striking
			 Annual
			 update and inserting Biennial report;
						(2)by striking paragraphs (1) and (2) and
			 inserting the following:
							
								(1)Requirement to submitNot later than February 1, 2010 and once
				every two years thereafter, the President shall submit to the congressional
				intelligence committees and congressional leadership a report updating the
				information referred to in subsection (a) (1) (D) not later than February 1,
				2010 and every two years thereafter.
								;
				and
						(3)by redesignating paragraph (3) as paragraph
			 (2).
						(i)Conforming amendmentsSection 507(a) of the National Security Act
			 of 1947 (50 U.S.C. 415b(a)) is amended—
						(1)in paragraph (1)—
							(A)by striking subparagraphs (A) and (B);
			 and
							(B)by redesignating subparagraphs (C) through
			 (N) as subparagraphs (A) through (L), respectively; and
							(2)in paragraph (2), by striking subparagraph
			 (D).
						EOther Matters
				351.Extension of authority to delete
			 information about receipt and disposition of foreign gifts and
			 decorationsParagraph (4) of
			 section 7342(f) of title 5, United States Code, is amended to read as
			 follows:
					
						(4)(A)In transmitting such listings for an
				element of the intelligence community, the head of such element may delete the
				information described in subparagraph (A) or (C) of paragraph (2) or in
				subparagraph (A) or (C) of paragraph (3) if the head of such element certifies
				in writing to the Secretary of State that the publication of such information
				could adversely affect United States intelligence sources or methods.
							(B)Any information not provided to the
				Secretary of State pursuant to the authority in subparagraph (A) shall be
				transmitted to the Director of National Intelligence who shall keep a record of
				such information.
							(C)In this paragraph, the term element
				of the intelligence community means an element of the intelligence
				community listed in or designated under section 3(4) of the National Security
				Act of 1947 (50 U.S.C.
				401a(4)).
							.
				352.Modification of availability of funds for
			 different intelligence activitiesSubparagraph (B) of section 504(a)(3) of the
			 National Security Act of 1947 (50 U.S.C. 414(a)(3)) is amended to read as
			 follows:
					
						(B)the use of such funds for such activity
				supports an emergent need, improves program effectiveness, or increases
				efficiency;
				and
						.
				353.Limitation on reprogrammings and transfers
			 of funds
					(a)In GeneralParagraph (3) of section 504 of the
			 National Security Act of 1947 (50 U.S.C. 414) is amended—
						(1)in subparagraph (B), as amended by section
			 353, by striking and at the end;
						(2)in subparagraph (C), by adding
			 and at the end; and
						(3)by adding at the end the following new
			 subparagraph:
							
								(D)the making available of such funds for such
				activity complies with the requirements in subsection
				(d);
								.
						(b)ProceduresSuch section 504 is further amended—
						(1)by redesignating subsections (c), (d), (e),
			 and (f), as redesignated by section 334(2), as subsections (d), (e), (f), and
			 (g), respectively; and
						(2)by inserting after subsection (b) the
			 following new subsection (c):
							
								(c)(1)Except as provided in paragraph (2), if
				following a notice of intent to make funds available for a different activity
				under subsection (a)(3)(C) one of the congressional intelligence committees
				submits to the element of the intelligence community that will carry out such
				activity a request for additional information on such activity, such funds may
				not be made available for such activity under subsection (a)(3) until such
				date, up to 90 days after the date of such request, as specified by such
				congressional intelligence committee.
									(2)The President may waive the requirements of
				paragraph (1) and make funds available for an element of the intelligence
				community to carry out a different activity under subsection (a)(3) if the
				President submits to the congressional intelligence committees a certification
				providing that—
										(A)the use of such funds for such activity is
				necessary to fulfill an urgent operational requirement, excluding a cost
				overrun on the acquisition of a major system, of an element of the intelligence
				community; and
										(B)such waiver is necessary so that an element
				of the intelligence community may carry out such activity prior to the date
				that funds would be made available under paragraph
				(1).
										.
						(c)DefinitionsSubsection (g) of such section 504, as
			 redesignated by subsection (b)(1) of this section, is amended—
						(1)by redesignating paragraph (3) as paragraph
			 (4);
						(2)by redesignating paragraphs (1) and (2) as
			 paragraphs (1) and (2), respectively;
						(3)by striking and at the end
			 of paragraph (1), as redesignated by paragraph (2) of this subsection;
			 and
						(4)by inserting after paragraph (2), as
			 redesignated by paragraph (2) of this subsection, the following:
							
								(3)the term major system has the
				meaning given that term in section 4 of the Office of Federal Procurement
				Policy Act (41 U.S.C. 403);
				and
								.
						354.Protection of certain national security
			 information
					(a)Increase in penalties for disclosure of
			 undercover intelligence officers and agents
						(1)Disclosure of agent after access to
			 information identifying agentSubsection (a) of section 601 of the
			 National Security Act of 1947 (50 U.S.C. 421) is amended by striking ten
			 years and inserting 15 years.
						(2)Disclosure of agent after access to
			 classified informationSubsection (b) of such section is amended
			 by striking five years and inserting 10
			 years.
						(b)Modifications to annual report on
			 protection of intelligence identitiesThe first sentence of section 603(a) of the
			 National Security Act of 1947 (50 U.S.C. 423(a)) is amended by inserting
			 including an assessment of the need for any modification of this title
			 for the purpose of improving legal protections for covert agents, after
			 measures to protect the identities of covert agents,.
					355.National Intelligence Program budget
			 request
					(a)FindingCongress finds that the Report of the
			 National Commission on Terrorist Attacks Upon the United States (the
			 9/11 Commission) recommended that the overall amounts of
			 money being appropriated for national intelligence and to its component
			 agencies should no longer be kept secret and that Congress
			 should pass a separate appropriations act for intelligence, defending the broad
			 allocation of how these tens of billions of dollars have been assigned among
			 the varieties of intelligence work..
					(b)National Intelligence Program budget
			 requestSection 601 of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C.
			 415c) is amended by striking subsection (b) and inserting the following:
						
							(b)Budget
				requestOn the date that the
				President submits to Congress the budget for a fiscal year required under
				section 1105 of title 31, United States Code, the President shall disclose to
				the public the aggregate amount of appropriations requested for that fiscal
				year for the National Intelligence
				Program.
							.
					356.Improving the review authority of the
			 Public Interest Declassification BoardParagraph (5) of section 703(b) of the
			 Public Interest Declassification Act of 2000 (50 U.S.C. 435 note) is
			 amended—
					(1)by striking jurisdiction,
			 and inserting jurisdiction or by a member of the committee of
			 jurisdiction,; and
					(2)by inserting , evaluate the proper
			 classification of certain records, after certain
			 records.
					357.Authority to designate undercover
			 operations to collect foreign intelligence or counterintelligenceParagraph (1) of section 102(b) of the
			 Department of Justice and Related Agencies Appropriations Act, 1993 (Public Law
			 102–395; 28 U.S.C. 533 note) is amended in the flush text following
			 subparagraph (D) by striking (or, if designated by the Director, the
			 Assistant Director, Intelligence Division) and the Attorney General (or, if
			 designated by the Attorney General, the Assistant Attorney General for National
			 Security) and inserting (or a designee of the Director who is in
			 a position not lower than Deputy Assistant Director in the National Security
			 Branch or a similar successor position) and the Attorney General (or a designee
			 of the Attorney General who is in the National Security Division in a position
			 not lower than Deputy Assistant Attorney General or a similar successor
			 position).
				358.Correcting long-standing material
			 weaknesses
					(a)DefinitionsIn this section:
						(1)Covered element of the intelligence
			 communityThe term
			 covered element of the intelligence community means—
							(A)the Central Intelligence Agency;
							(B)the Defense Intelligence Agency;
							(C)the National Geospatial-Intelligence
			 Agency;
							(D)the National Reconnaissance Office;
			 or
							(E)the National Security Agency.
							(2)Independent auditorThe term independent auditor
			 means an individual who—
							(A)(i)is a Federal, State, or local government
			 auditor who meets the independence standards included in generally accepted
			 government auditing standards; or
								(ii)is a public accountant who meets such
			 independence standards; and
								(B)is designated as an auditor by the Director
			 of National Intelligence or the head of a covered element of the intelligence
			 community, as appropriate.
							(3)Long-standing, correctable material
			 weaknessThe term
			 long-standing, correctable material weakness means a material
			 weakness—
							(A)that was first reported in the annual
			 financial report of a covered element of the intelligence community for a
			 fiscal year prior to fiscal year 2007; and
							(B)the correction of which is not
			 substantially dependent on a business system that will not be implemented prior
			 to the end of fiscal year 2010.
							(4)Material weaknessThe term material weakness has
			 the meaning given that term under the Office of Management and Budget Circular
			 A–123, entitled Management's Responsibility for Internal
			 Control, revised December 21, 2004.
						(5)Covered programThe term covered program
			 means—
							(A)the Central Intelligence Agency
			 Program;
							(B)the Consolidated Cryptologic
			 Program;
							(C)the General Defense Intelligence
			 Program;
							(D)the National Geospatial-Intelligence
			 Program; or
							(E)the National Reconnaissance Program.
							(6)Senior intelligence management
			 officialThe term
			 senior intelligence management official means an official within a
			 covered element of the intelligence community who holds a position—
							(A)(i)for which the level of the duties and
			 responsibilities and the rate of pay are comparable to that of a
			 position—
									(I)above grade 15 of the General Schedule (as
			 described in section 5332 of title 5, United States Code); or
									(II)at or above level IV of the Executive Level
			 (as described in section 5315 of title 5, United States Code); or
									(ii)as the head of a covered element of the
			 intelligence community; and
								(B)which is compensated for employment with
			 funds appropriated pursuant to an authorization of appropriations in this
			 Act.
							(b)Identification of senior intelligence
			 management officials
						(1)Requirement to identifyNot later than 30 days after the date of
			 the enactment of this Act, the head of a covered element of the intelligence
			 community shall identify each senior intelligence management official of such
			 element who is responsible for correcting a long-standing, correctable material
			 weakness.
						(2)Head of a covered element of the
			 intelligence communityThe
			 head of a covered element of the intelligence community may designate himself
			 or herself as the senior intelligence management official responsible for
			 correcting a long-standing, correctable material weakness.
						(3)Requirement to update
			 designationIn the event a
			 senior intelligence management official identified under paragraph (1) is
			 determined by the head of the appropriate covered element of the intelligence
			 community to no longer be responsible for correcting a long-standing,
			 correctable material weakness, the head of such element shall identify the
			 successor to such official not later than 10 days after the date of such
			 determination.
						(c)NotificationNot later than 10 days after the date that
			 the head of a covered element of the intelligence community has identified a
			 senior intelligence management official pursuant to subsection (b)(1), the head
			 of such element shall provide written notification of such identification to
			 the Director of National Intelligence and to such senior intelligence
			 management official.
					(d)Independent review
						(1)Notification of correction of
			 deficiencyA senior
			 intelligence management official who has received a notification under
			 subsection (c) regarding a long-standing, correctable material weakness shall
			 notify the head of the appropriate covered element of the intelligence
			 community, not later than 5 days after the date that such official determines
			 that the specified material weakness is corrected.
						(2)Requirement for independent review
							(A)In generalNot later than 10 days after the date a
			 notification is provided under paragraph (1), the head of the appropriate
			 covered element of the intelligence community shall appoint an independent
			 auditor to conduct an independent review to determine whether the specified
			 long-standing, correctable material weakness has been corrected.
							(B)Review already in processIf an independent review is already being
			 conducted by an independent auditor, the head of the covered element of the
			 intelligence community may approve the continuation of such review to comply
			 with subparagraph (A).
							(C)Conduct of reviewA review conducted under subparagraph (A)
			 or (B) shall be conducted as expeditiously as possible and in accordance with
			 generally accepted accounting principles.
							(3)Notification of results of
			 reviewNot later than 5 days
			 after the date that a review required by paragraph (2) is completed, the
			 independent auditor shall submit to the head of the covered element of the
			 intelligence community, the Director of National Intelligence, and the senior
			 intelligence management official involved a notification of the results of such
			 review.
						(e)Congressional oversightThe head of a covered element of the
			 intelligence community shall notify the congressional intelligence committees
			 not later than 30 days after the date of—
						(1)that a senior intelligence management
			 official is identified under subsection (b)(1) and notified under subsection
			 (c); or
						(2)the correction of a long-standing,
			 correctable material weakness, as verified by an independent review under
			 subsection (d)(2).
						IVMATTERS RELATING TO ELEMENTS OF THE
			 INTELLIGENCE COMMUNITY
			AOffice of the Director of National
			 Intelligence
				401.Accountability reviews by the Director of
			 National Intelligence
					(a)Responsibility of the Director of National
			 IntelligenceSubsection (b)
			 of section 102 of the National Security Act of 1947 (50 U.S.C. 403) is
			 amended—
						(1)in paragraph (2), by striking
			 and at the end;
						(2)in paragraph (3)—
							(A)by striking 2004, and
			 inserting 2004 (Public Law 108–458; 50 U.S.C. 403 note),;
			 and
							(B)by striking the period at the end and
			 inserting ; and; and
							(3)by adding at the end the following new
			 paragraph:
							
								(4)conduct accountability reviews of elements
				of the intelligence community and the personnel of such elements, if
				appropriate.
								.
						(b)Tasking and other authoritiesSubsection (f) of section 102A of the
			 National Security Act of 1947 (50 U.S.C. 403–1) is amended—
						(1)by redesignating paragraphs (7) and (8) as
			 paragraphs (8) and (9), respectively; and
						(2)by inserting after paragraph (6) the
			 following new paragraph:
							
								(7)(A)The Director of National Intelligence
				shall, if the Director determines it is necessary, or may, if requested by a
				congressional intelligence committee, conduct an accountability review of an
				element of the intelligence community or the personnel of such element in
				relation to a failure or deficiency within the intelligence community.
									(B)The Director of National Intelligence, in
				consultation with the Attorney General, shall establish guidelines and
				procedures for conducting an accountability review under subparagraph
				(A).
									(C)(i)The Director of National Intelligence shall
				provide the findings of an accountability review conducted under subparagraph
				(A) and the Director's recommendations for corrective or punitive action, if
				any, to the head of the applicable element of the intelligence community. Such
				recommendations may include a recommendation for dismissal of personnel.
										(ii)If the head of such element does not
				implement a recommendation made by the Director under clause (i), the head of
				such element shall submit to the congressional intelligence committees a notice
				of the determination not to implement the recommendation, including the reasons
				for the determination.
										(D)The requirements of this paragraph shall
				not limit any authority of the Director of National Intelligence under
				subsection (m) or with respect to supervision of the Central Intelligence
				Agency.
									.
						402.Authorities for intelligence information
			 sharing
					(a)Authorities for interagency
			 fundingSection 102A(g)(1) of
			 the National Security Act of 1947 (50 U.S.C. 403–1(g)(1)) is amended—
						(1)in subparagraph (E), by striking
			 and at the end;
						(2)in subparagraph (F), by striking the period
			 and inserting a semicolon; and
						(3)by adding at the end the following new
			 subparagraphs:
							
								(G)in carrying out this subsection, without
				regard to any other provision of law (other than this Act and the National
				Security Intelligence Reform Act of 2004 (title I of Public Law 108–458; 118
				Stat. 3643)), expend funds and make funds available to other departments or
				agencies of the United States for, and direct the development and fielding of,
				systems of common concern related to the collection, processing, analysis,
				exploitation, and dissemination of intelligence information; and
								(H)for purposes of addressing critical gaps in
				intelligence information sharing or access capabilities, have the authority to
				transfer funds appropriated for a program within the National Intelligence
				Program to a program funded by appropriations not within the National
				Intelligence Program, consistent with paragraphs (3) through (7) of subsection
				(d).
								.
						(b)Authorities of heads of other departments
			 and agenciesNotwithstanding
			 any other provision of law, the head of any department or agency of the United
			 States is authorized to receive and utilize funds made available to the
			 department or agency by the Director of National Intelligence pursuant to
			 section 102A(g)(1) of the National Security Act of 1947 (50 U.S.C.
			 403–1(g)(1)), as amended by subsection (a), and receive and utilize any system
			 referred to in such section that is made available to the department or
			 agency.
					(c)Reports
						(1)Requirement for reportsNot later than February 1 of each of the
			 fiscal years 2011 through 2014, the Director of National Intelligence shall
			 submit to the congressional intelligence committees a report detailing the
			 distribution of funds and systems during the preceding fiscal year pursuant to
			 subparagraph (G) or (H) of section 102A(g)(1) of the National Security Act of
			 1947 (50 U.S.C. 403–1(g)(1)), as added by subsection (a).
						(2)ContentEach such report shall include—
							(A)a listing of the agencies or departments to
			 which such funds or systems were distributed;
							(B)a description of the purpose for which such
			 funds or systems were distributed; and
							(C)a description of the expenditure of such
			 funds, and the development, fielding, and use of such systems by the receiving
			 agency or department.
							403.Authorities for interagency
			 funding
					(a)In generalSection 102A of the National Security Act
			 of 1947 (50 U.S.C. 403–1), as amended by sections 303, 304, and 312, is further
			 amended by adding at the end the following new subsection:
						
							(x)Authorities for interagency
				funding(1)Notwithstanding section 1346 of title 31,
				United States Code, or any other provision of law prohibiting the interagency
				financing of activities described in subparagraph (A) or (B), upon the request
				of the Director of National Intelligence, any element of the intelligence
				community may use appropriated funds to support or participate in the
				interagency activities of the following:
									(A)National intelligence centers established
				by the Director under section 119B.
									(B)Boards, commissions, councils, committees,
				and similar groups that are established—
										(i)for a term of not more than 2 years;
				and
										(ii)by the Director.
										(2)No provision of law enacted after the date
				of the enactment of the Intelligence
				Authorization Act for Fiscal Year 2010 shall be construed to
				limit or supersede the authority in paragraph (1) unless such provision makes
				specific reference to the authority in that
				paragraph.
								.
					(b)ReportsNot later than February 1 of each fiscal
			 year 2011 through 2014, the Director of National Intelligence shall submit to
			 the congressional intelligence committees a report detailing the exercise of
			 any authority pursuant to subsection (x) of section 102A of the National
			 Security Act of 1947 (50 U.S.C. 403–1), as added by subsection (a), during the
			 preceding fiscal year.
					404.Location of the Office of the Director of
			 National IntelligenceSubsection (e) of section 103 of the
			 National Security Act of 1947 (50 U.S.C. 403–3) is amended to read as
			 follows:
					
						(e)Location of the Office of the Director of
				National IntelligenceThe
				headquarters of the Office of the Director of National Intelligence may be
				located in the Washington metropolitan region, as that term is defined in
				section 8301 of title 40, United States
				Code.
						.
				405.Additional duties of the Director of
			 Science and Technology
					(a)In generalSection 103E of the National Security Act
			 of 1947 (50 U.S.C. 403–3e) is amended—
						(1)in subsection (c)—
							(A)by redesignating paragraph (5) as paragraph
			 (7);
							(B)in paragraph (4), by striking
			 and at the end; and
							(C)by inserting after paragraph (4) the
			 following:
								
									(5)assist the Director in establishing goals
				for basic, applied, and advanced research to meet the technology needs of the
				intelligence community and to be executed by elements of the intelligence
				community by—
										(A)systematically identifying, assessing, and
				prioritizing the most significant intelligence challenges that require
				technical solutions; and
										(B)examining options to enhance the
				responsiveness of research programs;
										(6)submit to Congress an annual report on the
				science and technology strategy of the Director;
				and
									;
				and
							(2)in paragraph (3) of subsection (d)—
							(A)by redesignating subparagraphs (A) and (B)
			 as subparagraphs (B) and (C), respectively;
							(B)in subparagraph (B), as so redesignated, by
			 inserting and prioritize after coordinate;
			 and
							(C)by inserting before subparagraph (B), as so
			 redesignated, the following new subparagraph:
								
									(A)identify basic, advanced, and applied
				research programs to be executed by elements of the intelligence
				community;
									.
							(b)Sense of Congress on supervision of the
			 Director of Science and TechnologyIt is the sense of Congress that the
			 Director of Science and Technology of the Office of the Director of National
			 Intelligence should report only to a member of such Office who is appointed by
			 the President, by and with the consent of the Senate.
					406.Title and appointment of Chief Information
			 Officer of the Intelligence CommunitySection 103G of the National Security Act of
			 1947 (50 U.S.C. 403–3g) is amended—
					(1)in subsection (a)—
						(A)by inserting of the Intelligence
			 Community after Chief Information Officer; and
						(B)by striking President, and
			 all that follows and inserting President.;
						(2)by striking subsection (b) and
			 redesignating subsections (c) and (d) as subsections (b) and (c),
			 respectively;
					(3)in subsection (b) (as so redesignated), by
			 inserting of the Intelligence Community after Chief
			 Information Officer; and
					(4)in subsection (c) (as so redesignated), by
			 inserting of the Intelligence Community after Chief
			 Information Officer the first place it appears.
					407.Inspector General of the Intelligence
			 Community
					(a)Establishment
						(1)In generalTitle I of the National Security Act of
			 1947 (50 U.S.C. 402 et seq.) is amended by inserting after section 103G the
			 following new section:
							
								103H.Inspector General of the Intelligence
		  Community(a)Office of Inspector General of the
				Intelligence CommunityThere
				is within the Office of the Director of National Intelligence an Office of the
				Inspector General of the Intelligence Community.
									(b)PurposeThe purpose of the Office of the Inspector
				General of the Intelligence Community is—
										(1)to create an objective and effective
				office, appropriately accountable to Congress, to initiate and conduct
				independently investigations, inspections, audits, and reviews on programs and
				activities within the responsibility and authority of the Director of National
				Intelligence;
										(2)to provide leadership and coordination and
				recommend policies for activities designed—
											(A)to promote economy, efficiency, and
				effectiveness in the administration and implementation of such programs and
				activities; and
											(B)to prevent and detect fraud and abuse in
				such programs and activities;
											(3)to provide a means for keeping the Director
				of National Intelligence fully and currently informed about—
											(A)problems and deficiencies relating to the
				administration of programs and activities within the responsibility and
				authority of the Director of National Intelligence; and
											(B)the necessity for, and the progress of,
				corrective actions; and
											(4)in the manner prescribed by this section,
				to ensure that the congressional intelligence committees are kept similarly
				informed of—
											(A)significant problems and deficiencies
				relating to programs and activities within the responsibility and authority of
				the Director of National Intelligence; and
											(B)the necessity for, and the progress of,
				corrective actions.
											(c)Inspector General of the Intelligence
				Community(1)There is an Inspector General of the
				Intelligence Community, who shall be the head of the Office of the Inspector
				General of the Intelligence Community, who shall be appointed by the President,
				by and with the advice and consent of the Senate.
										(2)The nomination of an individual for
				appointment as Inspector General shall be made—
											(A)without regard to political
				affiliation;
											(B)on
				the basis of integrity, compliance with security standards of the intelligence
				community, and prior experience in the field of intelligence or national
				security; and
											(C)on
				the basis of demonstrated ability in accounting, financial analysis, law,
				management analysis, public administration, or investigations.
											(3)The Inspector General shall report directly
				to and be under the general supervision of the Director of National
				Intelligence.
										(4)The Inspector General may be removed from
				office only by the President. The President shall communicate in writing to the
				congressional intelligence committees the reasons for the removal not later
				than 30 days prior to the effective date of such removal.
										(d)Assistant Inspectors GeneralSubject to applicable law and the policies
				of the Director of National Intelligence, the Inspector General shall—
										(1)appoint an Assistant Inspector General for
				Audit who shall have the responsibility for supervising the performance of
				auditing activities relating to programs and activities within the
				responsibility and authority of the Director;
										(2)appoint an Assistant Inspector General for
				Investigations who shall have the responsibility for supervising the
				performance of investigative activities relating to such programs and
				activities; and
										(3)appoint other Assistant Inspectors General
				that, in the judgment of the Inspector General, are necessary to carry out the
				duties of the Inspector General.
										(e)Duties and responsibilitiesIt shall be the duty and responsibility of
				the Inspector General of the Intelligence Community—
										(1)to provide policy direction for, and to
				plan, conduct, supervise, and coordinate independently, the investigations,
				inspections, audits, and reviews relating to programs and activities within the
				responsibility and authority of the Director of National Intelligence;
										(2)to keep the Director of National
				Intelligence fully and currently informed concerning violations of law and
				regulations, fraud and other serious problems, abuses, and deficiencies
				relating to the programs and activities within the responsibility and authority
				of the Director, to recommend corrective action concerning such problems, and
				to report on the progress made in implementing such corrective action;
										(3)to take due regard for the protection of
				intelligence sources and methods in the preparation of all reports issued by
				the Inspector General, and, to the extent consistent with the purpose and
				objective of such reports, take such measures as may be appropriate to minimize
				the disclosure of intelligence sources and methods described in such reports;
				and
										(4)in the execution of the duties and
				responsibilities under this section, to comply with generally accepted
				government auditing.
										(f)Limitations on activities(1)The Director of National Intelligence may
				prohibit the Inspector General of the Intelligence Community from initiating,
				carrying out, or completing any investigation, inspection, audit, or review if
				the Director determines that such prohibition is necessary to protect vital
				national security interests of the United States.
										(2)If the Director exercises the authority
				under paragraph (1), the Director shall submit an appropriately classified
				statement of the reasons for the exercise of such authority within 7 days to
				the congressional intelligence committees.
										(3)The Director shall advise the Inspector
				General at the time a statement under paragraph (2) is submitted, and, to the
				extent consistent with the protection of intelligence sources and methods,
				provide the Inspector General with a copy of such statement.
										(4)The Inspector General may submit to the
				congressional intelligence committees any comments on the statement of which
				the Inspector General has notice under paragraph (3) that the Inspector General
				considers appropriate.
										(g)Authorities(1)The Inspector General of the Intelligence
				Community shall have direct and prompt access to the Director of National
				Intelligence when necessary for any purpose pertaining to the performance of
				the duties of the Inspector General.
										(2)(A)The Inspector General shall, subject to the
				limitations in subsection (f), make such investigations and reports relating to
				the administration of the programs and activities within the authorities and
				responsibilities of the Director as are, in the judgment of the Inspector
				General, necessary or desirable.
											(B)The Inspector General shall have access to
				any employee, or any employee of contract personnel, of any element of the
				intelligence community needed for the performance of the duties of the
				Inspector General.
											(C)The Inspector General shall have direct
				access to all records, reports, audits, reviews, documents, papers,
				recommendations, or other material which relate to the programs and activities
				with respect to which the Inspector General has responsibilities under this
				section.
											(D)The level of classification or
				compartmentation of information shall not, in and of itself, provide a
				sufficient rationale for denying the Inspector General access to any materials
				under subparagraph (C).
											(E)The Director, or on the recommendation of
				the Director, another appropriate official of the intelligence community, shall
				take appropriate administrative actions against an employee, or an employee of
				contract personnel, of an element of the intelligence community that fails to
				cooperate with the Inspector General. Such administrative action may include
				loss of employment or the termination of an existing contractual
				relationship.
											(3)The Inspector General is authorized to
				receive and investigate, pursuant to subsection (h), complaints or information
				from any person concerning the existence of an activity within the authorities
				and responsibilities of the Director of National Intelligence constituting a
				violation of laws, rules, or regulations, or mismanagement, gross waste of
				funds, abuse of authority, or a substantial and specific danger to the public
				health and safety. Once such complaint or information has been received from an
				employee of the intelligence community—
											(A)the Inspector General shall not disclose
				the identity of the employee without the consent of the employee, unless the
				Inspector General determines that such disclosure is unavoidable during the
				course of the investigation or the disclosure is made to an official of the
				Department of Justice responsible for determining whether a prosecution should
				be undertaken; and
											(B)no
				action constituting a reprisal, or threat of reprisal, for making such
				complaint or disclosing such information to the Inspector General may be taken
				by any employee in a position to take such actions, unless the complaint was
				made or the information was disclosed with the knowledge that it was false or
				with willful disregard for its truth or falsity.
											(4)The Inspector General shall have authority
				to administer to or take from any person an oath, affirmation, or affidavit,
				whenever necessary in the performance of the duties of the Inspector General,
				which oath, affirmation, or affidavit when administered or taken by or before
				an employee of the Office of the Inspector General of the Intelligence
				Community designated by the Inspector General shall have the same force and
				effect as if administered or taken by, or before, an officer having a
				seal.
										(5)(A)Except as provided in subparagraph (B), the
				Inspector General is authorized to require by subpoena the production of all
				information, documents, reports, answers, records, accounts, papers, and other
				data in any medium (including electronically stored information, as well as any
				tangible thing) and documentary evidence necessary in the performance of the
				duties and responsibilities of the Inspector General.
											(B)In the case of departments, agencies, and
				other elements of the United States Government, the Inspector General shall
				obtain information, documents, reports, answers, records, accounts, papers, and
				other data and evidence for the purpose specified in subparagraph (A) using
				procedures other than by subpoenas.
											(C)The Inspector General may not issue a
				subpoena for, or on behalf of, any component of the Office of the Director of
				National Intelligence or any element of the intelligence community, including
				the Office of the Director of National Intelligence.
											(D)In the case of contumacy or refusal to obey
				a subpoena issued under this paragraph, the subpoena shall be enforceable by
				order of any appropriate district court of the United States.
											(6)The Inspector General may obtain services
				as authorized by section 3109 of title 5, United States Code, at daily rates
				not to exceed the equivalent rate prescribed for grade 15 of the General
				Schedule (as described in section 5332 of title 5, United States Code).
										(7)The Inspector General may, to the extent
				and in such amounts as may be provided in appropriations, enter into contracts
				and other arrangements for audits, studies, analyses, and other services with
				public agencies and with private persons, and to make such payments as may be
				necessary to carry out the provisions of this section.
										(h)Coordination among inspectors
				general(1)(A)In the event of a matter within the
				jurisdiction of the Inspector General of the Intelligence Community that may be
				subject to an investigation, inspection, audit, or review by both the Inspector
				General of the Intelligence Community and an inspector general, whether
				statutory or administrative, with oversight responsibility for an element or
				elements of the intelligence community, the Inspector General of the
				Intelligence Community and such other inspector or inspectors general shall
				expeditiously resolve the question of which inspector general shall conduct
				such investigation, inspection, audit, or review to avoid unnecessary
				duplication of the activities of the Offices of the Inspectors General.
											(B)In attempting to resolve a question under
				subparagraph (A), the inspectors general concerned may request the assistance
				of the Intelligence Community Inspectors General Forum established under
				paragraph (2). In the event of a dispute between an inspector general within an
				agency or department of the United States Government and the Inspector General
				of the Intelligence Community that has not been resolved with the assistance of
				such Forum, the inspectors general shall submit the question to the Director of
				National Intelligence and the head of the affected agency or department for
				resolution.
											(2)(A)There is established the Intelligence
				Community Inspectors General Forum, which shall consist of all statutory or
				administrative inspectors general with oversight responsibility for an element
				or elements of the intelligence community.
											(B)The Inspector General of the Intelligence
				Community shall serve as the Chair of the Forum established under subparagraph
				(A). The Forum shall have no administrative authority over any inspector
				general, but shall serve as a mechanism for informing its members of the work
				of individual members of the Forum that may be of common interest and
				discussing questions about jurisdiction or access to employees, employees of
				contract personnel, records, audits, reviews, documents, recommendations, or
				other materials that may involve or be of assistance to more than 1 of its
				members.
											(3)The Inspector General conducting an
				investigation, inspection, audit, or review covered by paragraph (1) shall
				submit the results of such investigation, inspection, audit, or review to any
				other Inspector General, including the Inspector General of the Intelligence
				Community, with jurisdiction to conduct such investigation, inspection, audit,
				or review who did not conduct such investigation, inspection, audit, or
				review.
										(i)Counsel to the Inspector
				GeneralThe Inspector General
				of the Intelligence Community shall—
										(1)appoint a Counsel to the Inspector General
				who shall report to the Inspector General; or
										(2)obtain the services of a counsel appointed
				by and directly reporting to another Inspector General or the Council of the
				Inspectors General on Integrity and Efficiency on a reimbursable basis.
										(j)Staff and other support(1)The Director of National Intelligence shall
				provide the Inspector General of the Intelligence Community with appropriate
				and adequate office space at central and field office locations, together with
				such equipment, office supplies, maintenance services, and communications
				facilities and services as may be necessary for the operation of such
				offices.
										(2)(A)Subject to applicable law and the policies
				of the Director of National Intelligence, the Inspector General shall select,
				appoint, and employ such officers and employees as may be necessary to carry
				out the functions, powers, and duties of the Inspector General. The Inspector
				General shall ensure that any officer or employee so selected, appointed, or
				employed has security clearances appropriate for the assigned duties of such
				officer or employee.
											(B)In making selections under subparagraph
				(A), the Inspector General shall ensure that such officers and employees have
				the requisite training and experience to enable the Inspector General to carry
				out the duties of the Inspector General effectively.
											(C)In meeting the requirements of this
				paragraph, the Inspector General shall create within the Office of the
				Inspector General of the Intelligence Community a career cadre of sufficient
				size to provide appropriate continuity and objectivity needed for the effective
				performance of the duties of the Inspector General.
											(3)Consistent with budgetary and personnel
				resources allocated by the Director of National Intelligence, the Inspector
				General has final approval of—
											(A)the selection of internal and external
				candidates for employment with the Office of the Inspector General; and
											(B)all other personnel decisions concerning
				personnel permanently assigned to the Office of Inspector General, including
				selection and appointment to the Senior Intelligence Service, but excluding all
				security based determinations that are not within the authority of a head of a
				component of the Office of the Director of National Intelligence.
											(4)(A)Subject to the concurrence of the Director
				of National Intelligence, the Inspector General may request such information or
				assistance as may be necessary for carrying out the duties and responsibilities
				of the Inspector General from any department, agency, or other element of the
				United States Government.
											(B)Upon request of the Inspector General for
				information or assistance under subparagraph (A), the head of the department,
				agency, or element concerned shall, insofar as is practicable and not in
				contravention of any existing statutory restriction or regulation of the
				department, agency, or element, furnish to the Inspector General, or to an
				authorized designee, such information or assistance.
											(C)The Inspector General of the Intelligence
				Community may, upon reasonable notice to the head of any element of the
				intelligence community and in coordination with that element’s inspector
				general pursuant to subsection (h), conduct, as authorized by this section, an
				investigation, inspection, audit, or review of such element and may enter into
				any place occupied by such element for purposes of the performance of the
				duties of the Inspector General.
											(k)Reports(1)(A)The Inspector General of the Intelligence
				Community shall, not later than January 31 and July 31 of each year, prepare
				and submit to the Director of National Intelligence a classified, and, as
				appropriate, unclassified semiannual report summarizing the activities of the
				Office of the Inspector General of the Intelligence Community during the
				immediately preceding 6-month period ending December 31 (of the preceding year)
				and June 30, respectively. The Inspector General of the Intelligence Community
				shall provide any portion of the report involving a component of a department
				of the United States Government to the head of that department simultaneously
				with submission of the report to the Director of National Intelligence.
											(B)Each report under this paragraph shall
				include, at a minimum, the following:
												(i)A
				list of the title or subject of each investigation, inspection, audit, or
				review conducted during the period covered by such report.
												(ii)A
				description of significant problems, abuses, and deficiencies relating to the
				administration of programs and activities of the intelligence community within
				the responsibility and authority of the Director of National Intelligence, and
				in the relationships between elements of the intelligence community, identified
				by the Inspector General during the period covered by such report.
												(iii)A description of the recommendations for
				corrective action made by the Inspector General during the period covered by
				such report with respect to significant problems, abuses, or deficiencies
				identified in clause (ii).
												(iv)A
				statement of whether or not corrective action has been completed on each
				significant recommendation described in previous semiannual reports, and, in a
				case where corrective action has been completed, a description of such
				corrective action.
												(v)A
				certification of whether or not the Inspector General has had full and direct
				access to all information relevant to the performance of the functions of the
				Inspector General.
												(vi)A
				description of the exercise of the subpoena authority under subsection (g)(5)
				by the Inspector General during the period covered by such report.
												(vii)Such recommendations as the Inspector
				General considers appropriate for legislation to promote economy, efficiency,
				and effectiveness in the administration and implementation of programs and
				activities within the responsibility and authority of the Director of National
				Intelligence, and to detect and eliminate fraud and abuse in such programs and
				activities.
												(C)Not later than 30 days after the date of
				receipt of a report under subparagraph (A), the Director shall transmit the
				report to the congressional intelligence committees together with any comments
				the Director considers appropriate. The Director shall transmit to the
				committees of the Senate and of the House of Representatives with jurisdiction
				over a department of the United States Government any portion of the report
				involving a component of such department simultaneously with submission of the
				report to the congressional intelligence committees.
											(2)(A)The Inspector General shall report
				immediately to the Director whenever the Inspector General becomes aware of
				particularly serious or flagrant problems, abuses, or deficiencies relating to
				programs and activities within the responsibility and authority of the Director
				of National Intelligence.
											(B)The Director shall transmit to the
				congressional intelligence committees each report under subparagraph (A) within
				7 calendar days of receipt of such report, together with such comments as the
				Director considers appropriate. The Director shall transmit to the committees
				of the Senate and of the House of Representatives with jurisdiction over a
				department of the United States Government any portion of each report under
				subparagraph (A) that involves a problem, abuse, or deficiency related to a
				component of such department simultaneously with transmission of the report to
				the congressional intelligence committees.
											(3)(A)In the event that—
											(i)the Inspector General is unable to resolve
				any differences with the Director affecting the execution of the duties or
				responsibilities of the Inspector General;
											(ii)an investigation, inspection, audit, or
				review carried out by the Inspector General focuses on any current or former
				intelligence community official who—
												(I)holds or held a position in an element of
				the intelligence community that is subject to appointment by the President,
				whether or not by and with the advice and consent of the Senate, including such
				a position held on an acting basis;
												(II)holds or held a position in an element of
				the intelligence community, including a position held on an acting basis, that
				is appointed by the Director of National Intelligence; or
												(III)holds or held a position as head of an
				element of the intelligence community or a position covered by subsection (b)
				or (c) of section 106;
												(iii)a matter requires a report by the Inspector
				General to the Department of Justice on possible criminal conduct by a current
				or former official described in clause (ii);
											(iv)the Inspector General receives notice from
				the Department of Justice declining or approving prosecution of possible
				criminal conduct of any current or former official described in clause (ii);
				or
											(v)the Inspector General, after exhausting all
				possible alternatives, is unable to obtain significant documentary information
				in the course of an investigation, inspection, audit, or review,
											the Inspector General shall immediately notify, and
				submit a report to, the congressional intelligence committees on such
				matter.(B)The Inspector General shall submit to the
				committees of the Senate and of the House of Representatives with jurisdiction
				over a department of the United States Government any portion of each report
				under subparagraph (A) that involves an investigation, inspection, audit, or
				review carried out by the Inspector General focused on any current or former
				official of a component of such department simultaneously with submission of
				the report to the congressional intelligence committees.
											(4)Pursuant to title V, the Director shall
				submit to the congressional intelligence committees any report or findings and
				recommendations of an investigation, inspection, audit, or review conducted by
				the office which has been requested by the Chairman or Vice Chairman or Ranking
				Minority Member of either committee.
										(5)(A)An employee of an element of the
				intelligence community, an employee assigned or detailed to an element of the
				intelligence community, or an employee of contract personnel to the
				intelligence community who intends to report to Congress a complaint or
				information with respect to an urgent concern may report such complaint or
				information to the Inspector General.
											(B)Not later than the end of the
				14-calendar-day period beginning on the date of receipt from an employee of a
				complaint or information under subparagraph (A), the Inspector General shall
				determine whether the complaint or information appears credible. Upon making
				such a determination, the Inspector General shall transmit to the Director a
				notice of that determination, together with the complaint or
				information.
											(C)Upon receipt of a transmittal from the
				Inspector General under subparagraph (B), the Director shall, within 7 calendar
				days of such receipt, forward such transmittal to the congressional
				intelligence committees, together with any comments the Director considers
				appropriate.
											(D)(i)If the Inspector General does not find
				credible under subparagraph (B) a complaint or information submitted under
				subparagraph (A), or does not transmit the complaint or information to the
				Director in accurate form under subparagraph (B), the employee (subject to
				clause (ii)) may submit the complaint or information to Congress by contacting
				either or both of the congressional intelligence committees directly.
												(ii)An employee may contact the intelligence
				committees directly as described in clause (i) only if the employee—
													(I)before making such a contact, furnishes to
				the Director, through the Inspector General, a statement of the employee’s
				complaint or information and notice of the employee’s intent to contact the
				congressional intelligence committees directly; and
													(II)obtains and follows from the Director,
				through the Inspector General, direction on how to contact the congressional
				intelligence committees in accordance with appropriate security
				practices.
													(iii)A member or employee of one of the
				congressional intelligence committees who receives a complaint or information
				under clause (i) does so in that member or employee’s official capacity as a
				member or employee of such committee.
												(E)The Inspector General shall notify an
				employee who reports a complaint or information to the Inspector General under
				this paragraph of each action taken under this paragraph with respect to the
				complaint or information. Such notice shall be provided not later than 3 days
				after any such action is taken.
											(F)An action taken by the Director or the
				Inspector General under this paragraph shall not be subject to judicial
				review.
											(G)In this paragraph, the term urgent
				concern means any of the following:
												(i)A
				serious or flagrant problem, abuse, violation of law or Executive order, or
				deficiency relating to the funding, administration, or operation of an
				intelligence activity within the responsibility and authority of the Director
				of National Intelligence involving classified information, but does not include
				differences of opinions concerning public policy matters.
												(ii)A
				false statement to Congress, or a willful withholding from Congress, on an
				issue of material fact relating to the funding, administration, or operation of
				an intelligence activity.
												(iii)An action, including a personnel action
				described in section 2302(a)(2)(A) of title 5, United States Code, constituting
				reprisal or threat of reprisal prohibited under subsection (f)(3)(B) of this
				section in response to an employee’s reporting an urgent concern in accordance
				with this paragraph.
												(H)In support of this paragraph, Congress
				makes the findings set forth in paragraphs (1) through (6) of section 701(b) of
				the Intelligence Community Whistleblower Protection Act of 1998 (title VII of
				Public Law 105–272; 5 U.S.C. App. 8H note).
											(I)Nothing in this section shall be construed
				to limit the protections afforded to an employee under the Intelligence
				Community Whistleblower Protection Act of 1988 (title VII of Public Law
				105–272, 5 U.S.C. App. 8H note).
											(6)In accordance with section 535 of title 28,
				United States Code, the Inspector General shall expeditiously report to the
				Attorney General any information, allegation, or complaint received by the
				Inspector General relating to violations of Federal criminal law that involves
				a program or operation of an element of the intelligence community, or in the
				relationships between the elements of the intelligence community, consistent
				with such guidelines as may be issued by the Attorney General pursuant to
				subsection (b)(2) of such section. A copy of each such report shall be
				furnished to the Director.
										(l)Construction of duties regarding elements
				of intelligence communityExcept as resolved pursuant to subsection
				(h), the performance by the Inspector General of the Intelligence Community of
				any duty, responsibility, or function regarding an element of the intelligence
				community shall not be construed to modify or affect the duties and
				responsibilities of any other Inspector General, whether statutory or
				administrative, having duties and responsibilities relating to such
				element.
									(m)Separate budget accountThe Director of National Intelligence
				shall, in accordance with procedures to be issued by the Director in
				consultation with the congressional intelligence committees, include in the
				National Intelligence Program budget a separate account for the Office of
				Inspector General of the Intelligence Community.
									(n)Budget(1)For each fiscal year, the Inspector General
				of the Intelligence Community shall transmit a budget estimate and request to
				the Director of National Intelligence that specifies for such fiscal
				year—
											(A)the aggregate amount requested for the
				operations of the Inspector General;
											(B)the amount requested for all training
				requirements of the Inspector General, including a certification from the
				Inspector General that the amount requested is sufficient to fund all training
				requirements for the Office of the Inspector General; and
											(C)the amount requested to support the Council
				of the Inspectors General on Integrity and Efficiency, including a
				justification of such amount.
											(2)In transmitting a proposed budget to the
				President for a fiscal year, the Director of National Intelligence shall
				include for such fiscal year—
											(A)the aggregate amount requested for the
				Inspector General of the Intelligence Community;
											(B)the amount requested by the Inspector
				General for training;
											(C)the amounts requested to support of the
				Council of the Inspectors General on Integrity and Efficiency; and
											(D)the comments of the Inspector General, if
				any, with respect to the proposal.
											(3)The Director of National Intelligence shall
				submit to the congressional intelligence committees, the Committee on
				Appropriations of the Senate, and the Committee on Appropriations of the House
				of Representatives for each fiscal year—
											(A)a
				separate statement of the budget estimate transmitted pursuant to paragraph
				(1);
											(B)the amount requested by the Director for
				the Inspector General pursuant to paragraph (2);
											(C)the amount requested by the Director for
				training for personnel of the Office of the Inspector General;
											(D)the amount requested by the Director for
				support for the Council of the Inspectors General on Integrity and Efficiency;
				and
											(E)the comments of the Inspector General, if
				any, on the amount requested pursuant to paragraph (2), including whether such
				amount would substantially inhibit the Inspector General from performing the
				duties of the Office of the Inspector
				General.
											.
						(2)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947 is amended by inserting after the item
			 relating to section 103G the following new item:
							
								
									Sec. 103H. Inspector General of the Intelligence
				Community.
								
								.
						(b)Pay of Inspector GeneralSubparagraph (A) of section 4(a)(3) of the
			 Inspector General Reform Act of 2008 (Public Law 110–409; 5 U.S.C. App. note)
			 is amended by inserting the Inspector General of the Intelligence
			 Community, after basic pay of.
					(c)ConstructionNothing in the amendment made by subsection
			 (a)(1) shall be construed to alter the duties and responsibilities of the
			 General Counsel of the Office of the Director of National Intelligence. The
			 Counsel to the Inspector General of the Intelligence Community appointed
			 pursuant to section 103H(i) of the National Security Act of 1947 (50 U.S.C. 402
			 et seq.), as added by subsection (a)(1), shall perform the functions as such
			 Inspector General may prescribe.
					(d)Repeal of superseded authority To establish
			 position
						(1)In generalSection 8K of the Inspector General Act of
			 1978 (5 U.S.C. App.) shall be repealed on the date that the President nominates
			 the first individual to serve as Inspector General for the Intelligence
			 Community pursuant to section 103H of the National Security Act of 1947, as
			 added by subsection (a).
						(2)TransitionNotwithstanding the repeal of section 8K of
			 the Inspector General Act of 1978 (5 U.S.C. App.) pursuant to paragraph (1),
			 the individual serving as Inspector General pursuant to such section 8K may
			 continue such service until an individual is appointed as the Inspector General
			 of the Intelligence Community, by and with the advice and consent of the
			 Senate, pursuant to such section 103H and assumes the duties of that
			 position.
						408.Chief Financial Officer of the Intelligence
			 Community
					(a)EstablishmentTitle I of the National Security Act of
			 1947 (50 U.S.C. 402 et seq.), as amended by section 407 of this Act, is further
			 amended by inserting after section 103H, as added by section 407(a)(1), the
			 following new section:
						
							103I.Chief Financial Officer of the Intelligence
		  Community(a)Chief Financial Officer of the Intelligence
				CommunityTo assist the
				Director of National Intelligence in carrying out the responsibilities of the
				Director under this Act and other applicable provisions of law, there shall be
				within the Office of the Director of National Intelligence a Chief Financial
				Officer of the Intelligence Community who shall be appointed by the
				Director.
								(b)Duties and responsibilitiesSubject to the direction of the Director of
				National Intelligence, the Chief Financial Officer of the Intelligence
				Community shall—
									(1)serve as the principal advisor to the
				Director of National Intelligence and the Principal Deputy Director of National
				Intelligence on the management and allocation of intelligence community
				budgetary resources;
									(2)establish and oversee a comprehensive and
				integrated strategic process for resource management within the intelligence
				community;
									(3)ensure that the strategic plan of the
				Director of National Intelligence—
										(A)is based on budgetary constraints as
				specified in the Future Year Intelligence Plans and Long-term Budget
				Projections required by this Act; and
										(B)contains specific goals and objectives to
				support a performance-based budget;
										(4)ensure that—
										(A)current and future major system
				acquisitions have validated national requirements for meeting the strategic
				plan of the Director; and
										(B)such requirements are prioritized based on
				budgetary constraints, as specified in the Future Year Intelligence Plans and
				the Long-term Intelligence Projections required by this Act;
										(5)prior to the obligation or expenditure of
				funds for the acquisition of any major system pursuant to a Milestone A or
				Milestone B decision, determine that such acquisition complies with the
				requirements of paragraph (4);
									(6)ensure that the architectures of the
				Director are based on budgetary constraints as specified in the Future Year
				Intelligence Plans and the Long-term Budget Projections required by this
				Act;
									(7)coordinate or approve representations made
				to Congress by the intelligence community regarding National Intelligence
				Program budgetary resources;
									(8)preside, or assist in presiding, over any
				mission requirements, acquisition, or architectural board formed within or by
				the Office of the Director of National Intelligence; and
									(9)perform such other duties as may be
				prescribed by the Director of National Intelligence or specified by law.
									(c)Other lawThe Chief Financial Officer of the
				Intelligence Community shall serve as the Chief Financial Officer of the
				intelligence community and, to the extent applicable, shall have the duties,
				responsibilities, and authorities specified in the Chief Financial Officers Act
				of 1990 (Public Law 101–576; 104 Stat. 2823) and the amendments made by that
				Act.
								(d)Prohibition on simultaneous service as
				other chief financial officerAn individual serving in the position of
				Chief Financial Officer of the Intelligence Community may not, while so
				serving, serve as the chief financial officer of any other department or
				agency, or component thereof, of the United States Government.
								(e)DefinitionsIn this section:
									(1)The term major system has the
				meaning given that term in section 4 of the Office of Federal Procurement
				Policy Act (41 U.S.C. 403).
									(2)The term Milestone A means a
				decision to enter into concept refinement and technology maturity demonstration
				pursuant to guidance issued by the Director of National Intelligence.
									(3)The term Milestone B means a
				decision to enter into system development, integration, and demonstration
				pursuant to guidance prescribed by the Director of National
				Intelligence.
									.
					(b)Clerical amendmentThe table of contents in the first section
			 of the National Security Act of 1947, as amended by section 406, is further
			 amended by inserting after the item relating to section 103H, as added by
			 section 407(a)(2) the following new item:
						
							
								Sec. 103I. Chief Financial Officer of the Intelligence
				Community.
							
							.
					409.Leadership and location of certain offices
			 and officials
					(a)National Counter Proliferation
			 CenterSection 119A(a) of the
			 National Security Act of 1947 (50 U.S.C. 404o–1(a)) is amended—
						(1)by striking (a)
			 Establishment.—Not later than 18 months after the
			 date of the enactment of the National Security Intelligence Reform Act of 2004,
			 the and inserting the following:
							
								(a)In General
									(1)EstablishmentThe
									;
				and
						(2)by adding at the end the following new
			 paragraphs:
							
								(2)DirectorThe head of the National Counter
				Proliferation Center shall be the Director of the National Counter
				Proliferation Center, who shall be appointed by the Director of National
				Intelligence.
								(3)LocationThe National Counter Proliferation Center
				shall be located within the Office of the Director of National
				Intelligence.
								.
						(b)OfficersSection 103(c) of that Act (50 U.S.C.
			 403–3(c)) is amended—
						(1)by redesignating paragraph (9) as paragraph
			 (14); and
						(2)by inserting after paragraph (8) the
			 following new paragraphs:
							
								(9)The Chief Information Officer of the
				Intelligence Community.
								(10)The Inspector General of the Intelligence
				Community.
								(11)The Director of the National
				Counterterrorism Center.
								(12)The Director of the National Counter
				Proliferation Center.
								(13)The Chief Financial Officer of the
				Intelligence
				Community
								.
						410.National Space Intelligence Office
					(a)Establishment
						(1)In generalTitle I of the National Security Act of
			 1947 (50 U.S.C. 401 et seq.) is amended by adding at the end the following new
			 section:
							
								119C.National Space Intelligence Office(a)EstablishmentThere is established within the Office of
				the Director of National Intelligence a National Space Intelligence
				Office.
									(b)Director of National Space Intelligence
				OfficeThe National
				Intelligence Officer for Science and Technology, or a successor position
				designated by the Director of National Intelligence, shall act as the Director
				of the National Space Intelligence Office.
									(c)MissionsThe National Space Intelligence Office
				shall have the following missions:
										(1)To coordinate and provide policy direction
				for the management of space-related intelligence assets.
										(2)To prioritize collection activities
				consistent with the National Intelligence Collection Priorities framework, or a
				successor framework or other document designated by the Director of National
				Intelligence.
										(3)To provide policy direction for programs
				designed to ensure a sufficient cadre of government and nongovernment personnel
				in fields relating to space intelligence, including programs to support
				education, recruitment, hiring, training, and retention of qualified
				personnel.
										(4)To evaluate independent analytic
				assessments of threats to classified United States space intelligence systems
				throughout all phases of the development, acquisition, and operation of such
				systems.
										(d)Access to InformationThe Director of National Intelligence shall
				ensure that the National Space Intelligence Office has access to all national
				intelligence information (as appropriate), and such other information (as
				appropriate and practical), necessary for the Office to carry out the missions
				of the Office under subsection (c).
									(e)Separate Budget AccountThe Director of National Intelligence shall
				include in the National Intelligence Program budget a separate line item for
				the National Space Intelligence
				Office.
									.
						(2)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947 is amended by inserting after the item
			 relating to section 119B the following new item:
							
								
									Sec. 119C. National Space
				Intelligence
				Office.
								
								.
						(b)Report on Organization of Office
						(1)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the Director of the National Space Intelligence
			 Office shall submit to the Select Committee on Intelligence of the Senate and
			 the Permanent Select Committee on Intelligence of the House of Representatives
			 a report on the organizational structure of the National Space Intelligence
			 Office established by section 119C of the National Security Act of 1947 (as
			 added by subsection (a)).
						(2)ElementsThe report required by paragraph (1) shall
			 include the following:
							(A)The proposed organizational structure of
			 the National Space Intelligence Office.
							(B)An identification of key participants in
			 the Office.
							(C)A strategic plan for the Office during the
			 5-year period beginning on the date of the report.
							411.Protection of
			 certain files of the Office of the Director of National Intelligence
					(a)In
			 generalTitle VII of the
			 National Security Act of 1947 (50 U.S.C. 431 et seq.) is amended by adding at
			 the end the following new section:
						
							706.Protection of certain files of the Office of the Director of
		  National Intelligence(a)Inapplicability of
				FOIA to exempted operational files provided to ODNI(1)Subject to paragraph
				(2), the provisions of section 552 of title 5, United States Code, that require
				search, review, publication, or disclosure of a record shall not apply to a
				record provided to the Office by an element of the intelligence community from
				the exempted operational files of such element.
									(2)Paragraph (1) shall not apply with
				respect to a record of the Office that—
										(A)contains information derived or
				disseminated from an exempted operational file, unless such record is created
				by the Office for the sole purpose of organizing such exempted operational file
				for use by the Office;
										(B)is disseminated by the Office to a
				person other than an officer, employee, or contractor of the Office; or
										(C)is no longer designated as an exempted
				operational file in accordance with this title.
										(b)Effect of
				providing files to ODNINotwithstanding any other provision of
				this title, an exempted operational file that is provided to the Office by an
				element of the intelligence community shall not be subject to the provisions of
				section 552 of title 5, United States Code, that require search, review,
				publication, or disclosure of a record solely because such element provides
				such exempted operational file to the Office.
								(c)DefinitionsIn
				this section:
									(1)The term
				exempted operational file means a file of an element of the
				intelligence community that, in accordance with this title, is exempted from
				the provisions of section 552 of title 5, United States Code, that require
				search, review, publication, or disclosure of such file.
									(2)Except as
				otherwise specifically provided, the term Office means the
				Office of the Director of National Intelligence.
									(d)Search and Review for Certain
				PurposesNotwithstanding
				subsection (a) or (b), exempted operational files shall continue to be subject
				to search and review for information concerning any of the following:
									(1)United States citizens or aliens lawfully
				admitted for permanent residence who have requested information on themselves
				pursuant to the provisions of section 552 or 552a of title 5, United States
				Code.
									(2)Any special activity the existence of which
				is not exempt from disclosure under the provisions of section 552 of title 5,
				United States Code.
									(3)The specific subject matter of an
				investigation for any impropriety or violation of law, Executive order, or
				Presidential directive, in the conduct of an intelligence activity by any of
				the following:
										(A)The Select Committee on Intelligence of the
				Senate.
										(B)The Permanent Select Committee on
				Intelligence of the House of Representatives.
										(C)The Intelligence Oversight Board.
										(D)The Department of Justice.
										(E)The Office.
										(F)The Office of the Inspector General of the
				Intelligence Community.
										(e)Decennial review of exempted operational
				files(1)Not less than once every 10 years, the
				Director of National Intelligence shall review the operational files exempted
				under subsection (a) to determine whether such files, or any portion of such
				files, may be removed from the category of exempted files.
									(2)The review required by paragraph (1) shall
				include consideration of the historical value or other public interest in the
				subject matter of the particular category of files or portions thereof and the
				potential for declassifying a significant part of the information contained
				therein.
									(3)A
				complainant that alleges that the Director of National Intelligence has
				improperly withheld records because of failure to comply with this subsection
				may seek judicial review in the district court of the United States of the
				district in which any of the parties reside, or in the District of Columbia. In
				such a proceeding, the court's review shall be limited to determining the
				following:
										(A)Whether the Director has conducted the
				review required by paragraph (1) before the expiration of the 10-year period
				beginning on the date of the enactment of the Intelligence Authorization Act for Fiscal Year
				2010 or before the expiration of the 10-year period beginning on
				the date of the most recent review.
										(B)Whether the Director of National
				Intelligence, in fact, considered the criteria set forth in paragraph (2) in
				conducting the required review.
										(f)Supersedure of other lawsThe provisions of this section may not be
				superseded except by a provision of law that is enacted after the date of the
				enactment of this section and that specifically cites and repeals or modifies
				such provisions.
								(g)Allegation; improper withholding of
				records; judicial review(1)Except as provided in paragraph (2),
				whenever any person who has requested agency records under section 552 of title
				5, United States Code, alleges that the Office has withheld records improperly
				because of failure to comply with any provision of this section, judicial
				review shall be available under the terms set forth in section 552(a)(4)(B) of
				title 5, United States Code.
									(2)Judicial review shall not be available in
				the manner provided for under paragraph (1) as follows:
										(A)In any case in which information
				specifically authorized under criteria established by an Executive order to be
				kept secret in the interests of national defense or foreign relations is filed
				with, or produced for, the court by the Office, such information shall be
				examined ex parte, in camera by the court.
										(B)The court shall determine, to the fullest
				extent practicable, the issues of fact based on sworn written submissions of
				the parties.
										(C)(i)When a complainant alleges that requested
				records were improperly withheld because of improper exemption of operational
				files, the Office shall meet its burden under section 552(a)(4)(B) of title 5,
				United States Code, by demonstrating to the court by sworn written submission
				that exempted files likely to contain responsive records are records provided
				to the Office by an element of the intelligence community from the exempted
				operational files of such element.
											(ii)The court may not order the Office to
				review the content of any exempted file or files in order to make the
				demonstration required under clause (i), unless the complainant disputes the
				Office's showing with a sworn written submission based on personal knowledge or
				otherwise admissible evidence.
											(D)In proceedings under subparagraph (C), a
				party may not obtain discovery pursuant to rules 26 through 36 of the Federal
				Rules of Civil Procedure, except that requests for admissions may be made
				pursuant to rules 26 and 36.
										(E)If the court finds under this subsection
				that the Office has improperly withheld requested records because of failure to
				comply with any provision of this section, the court shall order the Office to
				search and review the appropriate exempted file or files for the requested
				records and make such records, or portions thereof, available in accordance
				with the provisions of section 552 of title 5, United States Code, and such
				order shall be the exclusive remedy for failure to comply with this
				section.
										(F)If at any time following the filing of a
				complaint pursuant to this paragraph the Office agrees to search the
				appropriate exempted file or files for the requested records, the court shall
				dismiss the claim based upon such
				complaint.
										.
					(b)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947 is amended by inserting after the item
			 relating to section 705 the following new item:
						
							
								Sec. 706. Protection of certain files of the Office of the
				Director of National
				Intelligence.
							
							.
					412.Counterintelligence initiatives for the
			 intelligence communitySection
			 1102 of the National Security Act of 1947 (50 U.S.C. 442a) is amended—
					(1)in subsection (a)—
						(A)by striking paragraph (2); and
						(B)by striking (1) In and
			 inserting In; and
						(2)in subsection (c)—
						(A)by striking paragraph (2); and
						(B)by striking (1) The and
			 inserting The.
						413.Applicability of the Privacy Act to the
			 Director of National Intelligence and the Office of the Director of National
			 IntelligenceSubsection (j) of
			 section 552a of title 5, United States Code, is amended—
					(1)in paragraph (1), by striking
			 or;
					(2)by redesignating paragraph (2) as paragraph
			 (3); and
					(3)by inserting after paragraph (1) the
			 following new paragraph:
						
							(2)maintained by the Office of the Director of
				National Intelligence;
				or
							.
					414.Inapplicability of
			 Federal Advisory Committee Act to
			 advisory committees of the Office of the Director of National
			 Intelligence
					(a)In generalSection 4(b) of the
			 Federal Advisory Committee Act (5
			 U.S.C. App.) is amended—
						(1)in paragraph (1), by striking
			 or;
						(2)in paragraph (2), by striking the period
			 and inserting ; or; and
						(3)by adding at the end the following new
			 paragraph:
							
								(3)the Office of the Director of National
				Intelligence.
								.
						(b)Annual reportThe Director of National Intelligence and
			 the Director of the Central Intelligence Agency shall each submit to the
			 congressional intelligence committees an annual report on advisory committees
			 created by each such Director. Each report shall include—
						(1)a description of each such advisory
			 committee, including the subject matter of the committee; and
						(2)a list of members of each such advisory
			 committee.
						415.Membership of the Director of National
			 Intelligence on the Transportation Security Oversight BoardSubparagraph (F) of section 115(b)(1) of
			 title 49, United States Code, is amended to read as follows:
					
						(F)The Director of National Intelligence, or
				the Director’s
				designee.
						.
				416.Repeal of certain authorities relating to
			 the Office of the National Counterintelligence Executive
					(a)Repeal of certain authoritiesSection 904 of the Counterintelligence
			 Enhancement Act of 2002 (title IX of Public Law 107–306; 50 U.S.C. 402c) is
			 amended—
						(1)by striking subsections (d), (h), (i), and
			 (j);
						(2)by redesignating subsections (e), (f), (g),
			 (k), (l), and (m) as subsections (d), (e), (f), (g), (h), and (i),
			 respectively; and
						(3)in subsection (f), as redesignated by
			 paragraph (2), by striking paragraphs (3) and (4).
						(b)Conforming amendmentsSuch section 904 is further amended—
						(1)in subsection (d), as redesignated by
			 subsection (a)(2) of this section, by striking subsection (f)
			 each place it appears in paragraphs (1) and (2) and inserting subsection
			 (e); and
						(2)in subsection (e), as so
			 redesignated—
							(A)in paragraph (1), by striking
			 subsection (e)(1) and inserting subsection
			 (d)(1); and
							(B)in paragraph (2), by striking
			 subsection (e)(2) and inserting subsection
			 (d)(2).
							417.Misuse of the Office of the Director of
			 National Intelligence name, initials, or seal
					(a)Prohibited actsNo person may, except with the written
			 permission of the Director of National Intelligence, or a designee of the
			 Director, knowingly use the words Office of the Director of National
			 Intelligence, the initials ODNI, the seal of the Office
			 of the Director of National Intelligence, or any colorable imitation of such
			 words, initials, or seal in connection with any merchandise, impersonation,
			 solicitation, or commercial activity in a manner reasonably calculated to
			 convey the impression that such use is approved, endorsed, or authorized by the
			 Director of National Intelligence.
					(b)InjunctionWhenever it appears to the Attorney General
			 that any person is engaged or is about to engage in an act or practice which
			 constitutes or will constitute conduct prohibited by subsection (a), the
			 Attorney General may initiate a civil proceeding in a district court of the
			 United States to enjoin such act or practice. Such court shall proceed as soon
			 as practicable to the hearing and determination of such action and may, at any
			 time before final determination, enter such restraining orders or prohibitions,
			 or take such other action as is warranted, to prevent injury to the United
			 States or to any person or class of persons for whose protection the action is
			 brought.
					BCentral Intelligence Agency
				421.Additional functions and authorities for
			 protective personnel of the Central Intelligence AgencySection 5(a)(4) of the Central Intelligence
			 Agency Act of 1949 (50 U.S.C. 403f(a)(4)) is amended—
					(1)by striking and the
			 protection and inserting the protection; and
					(2)by inserting before the semicolon the
			 following: , and the protection of the Director of National Intelligence
			 and such personnel of the Office of the Director of National Intelligence as
			 the Director of National Intelligence may designate.
					422.Appeals from decisions involving contracts
			 of the Central Intelligence AgencySection 8(d) of the Contract Disputes Act of
			 1978 (41 U.S.C. 607(d)) is amended by adding at the end the following new
			 sentence: Notwithstanding any other provision of this section and any
			 other provision of law, an appeal from a decision of a contracting officer of
			 the Central Intelligence Agency relative to a contract made by that agency may
			 be filed with whichever of the Armed Services Board of Contract Appeals or the
			 Civilian Board of Contract Appeals is specified in the contract as the Board to
			 which such an appeal may be made; and the Board so specified shall have
			 jurisdiction to decide that appeal..
				423.Deputy Director of the Central Intelligence
			 Agency
					(a)Establishment and duties of the position of
			 deputy director of central intelligence agency
						(1)In generalTitle I of the National Security Act of
			 1947 (50 U.S.C. 402 et seq.) is amended by adding after section 104A the
			 following:
							
								104B.Deputy Director of the Central Intelligence
				Agency
									(a)Deputy Director of Central Intelligence
				AgencyThere is a Deputy
				Director of the Central Intelligence Agency who shall be appointed by the
				President, by and with the consent of the Senate.
									(b)Duties of Deputy Director of Central
				Intelligence AgencyThe
				Deputy Director of the Central Intelligence Agency shall—
										(1)assist the Director of the Central
				Intelligence Agency in carrying out the duties and responsibilities of the
				Director of the Central Intelligence Agency; and
										(2)act for, and exercise the powers of, the
				Director of the Central Intelligence Agency during the absence or disability of
				the Director of the Central Intelligence Agency, or during a vacancy in the
				position of Director of the Central Intelligence
				Agency.
										.
						(2)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947 is amended by inserting after the item
			 relating to section 104A the following:
							
								
									Sec. 104B. Deputy
				Director of the Central Intelligence
				Agency.
								
								.
						(b)Executive schedule IIISection 5314 of Title 5, United States
			 Code, is amended by striking the item relating to the Deputy Directors of the
			 Central Intelligence Agency (2) and inserting the following:
						
							Deputy Director of the Central Intelligence
				Agency.
							.
					(c)Effective date and
			 applicabilityThe amendment
			 made by subsection (a) shall take effect on the date of the enactment of this
			 Act and shall apply upon the earlier of—
						(1)the date of the appointment by the
			 President of an individual to serve as Deputy Director of the Central
			 Intelligence Agency, except that the individual administratively performing the
			 duties of the Deputy Director of the Central Intelligence Agency as of the date
			 of the enactment of this Act may continue to perform such duties until the
			 individual appointed to the position of Deputy Director of the Central
			 Intelligence Agency, by and with the advice and consent of the Senate, assumes
			 the duties of such position; or
						(2)the date of the cessation of the
			 performance of the duties of Deputy Director of the Central Intelligence Agency
			 by the individual administratively performing such duties as of the date of the
			 enactment of this Act.
						424.Authority to authorize travel on a common
			 carrierSubsection (b) of
			 section 116 of the National Security Act of 1947 (50 U.S.C. 404k) is amended by
			 striking the period at the end and inserting , who may delegate such
			 authority to other appropriate officials of the Central Intelligence
			 Agency..
				425.Inspector General for the Central
			 Intelligence Agency
					(a)Appointment and qualifications of the
			 Inspector GeneralParagraph
			 (1) of section 17(b) of the Central Intelligence Agency Act of 1949 (50 U.S.C.
			 403q(b)) is amended by striking the second and third sentence and inserting
			 This appointment shall be made without regard to political affiliation
			 and shall be on the basis of integrity and demonstrated ability in accounting,
			 auditing, financial analysis, law, management analysis, public administration,
			 or investigation. Such appointment shall also be made on the basis of
			 compliance with the security standards of the Agency and prior experience in
			 the field of foreign intelligence..
					(b)Removal of the Inspector
			 GeneralParagraph (6) of
			 section 17(b) of the Central Intelligence Agency Act of 1949 (50 U.S.C.
			 403q(b)) is amended—
						(1)by striking immediately;
			 and
						(2)by striking the period at the end and
			 inserting not later than 30 days prior to the effective date of such
			 removal..
						(c)Application of semiannual reporting
			 requirements with respect to review reportsParagraph (1) of section 17(d) of the
			 Central Intelligence Agency Act of 1949 (50 U.S.C. 403q(d)) is amended in the
			 matter preceding subparagraph (A) by inserting review, after
			 investigation,.
					(d)Protection against reprisalsSubparagraph (B) of section 17(e)(3) of the
			 Central Intelligence Agency Act of 1949 (50 U.S.C. 403q(e)(3)) is amended by
			 inserting or providing such information after making such
			 complaint.
					(e)Inspector general subpoena
			 powerSubparagraph (A) of
			 section 17(e)(5) of the Central Intelligence Agency Act of 1949 (50 U.S.C.
			 403q(e)(5)) is amended by inserting in any medium (including
			 electronically stored information or any tangible thing) after
			 other data.
					(f)Other administrative authorities
						(1)In generalSubsection (e) of section 17 of the Central
			 Intelligence Agency Act of 1949 (50 U.S.C. 403q) is amended—
							(A)by redesignating paragraph (8) as
			 subparagraph (9);
							(B)in paragraph (9), as so
			 redesignated—
								(i)by striking Subject to the
			 concurrence of the Director, the and inserting The;
			 and
								(ii)by adding at the end “Consistent with
			 budgetary and personnel resources allocated by the Director, the Inspector
			 General has final approval of—
									
										(A)the selection of internal and external
				candidates for employment with the Office of Inspector General; and
										(B)all other personnel decisions concerning
				personnel permanently assigned to the Office of Inspector General, including
				selection and appointment to the Senior Intelligence Service, but excluding all
				security based determinations that are not within the authority of a head of
				other Central Intelligence Agency
				offices.
										;
				and
								(C)by inserting after paragraph (7) the
			 following:
								
									(8)The Inspector General shall—
										(A)appoint a Counsel to the Inspector General
				who shall report to the Inspector General; or
										(B)obtain the services of a counsel appointed
				by and directly reporting to another Inspector General or the Council of the
				Inspectors General on Integrity and Efficiency on a reimbursable
				basis.
										.
							(2)ConstructionNothing in the amendment made by paragraph
			 (1)(C) shall be construed to alter the duties and responsibilities of the
			 General Counsel of the Central Intelligence Agency. The Counsel to the
			 Inspector General of the Central Intelligence Agency appointed pursuant to
			 section 17(e)(8) of the Central Intelligence Agency Act of 1949, as added by
			 such paragraph, shall perform the functions as such Inspector General may
			 prescribe.
						426.Budget of the Inspector General for the
			 Central Intelligence AgencySubsection (f) of section 17 of the Central
			 Intelligence Agency Act of 1949 (50 U.S.C. 403q) is amended—
					(1)by inserting (1) before
			 Beginning; and
					(2)by adding at the end the following:
						
							(2)For each fiscal year, the Inspector General
				shall transmit a budget estimate and request through the Director to the
				Director of National Intelligence that specifies for such fiscal year—
								(A)the aggregate amount requested for the
				operations of the Inspector General;
								(B)the amount requested for all training
				requirements of the Inspector General, including a certification from the
				Inspector General that the amount requested is sufficient to fund all training
				requirements for the Office; and
								(C)the amount requested to support the Council
				of the Inspectors General on Integrity and Efficiency, including a
				justification of such amount.
								(3)In transmitting a proposed budget to the
				President for a fiscal year, the Director of National Intelligence shall
				include for such fiscal year—
								(A)the aggregate amount requested for the
				Inspector General of the Central Intelligence Agency;
								(B)the amount requested for Inspector General
				for training;
								(C)the amounts requested to support of the
				Council of the Inspectors General on Integrity and Efficiency; and
								(D)the comments of the Inspector General, if
				any, with respect to the proposal.
								(4)The Director of National Intelligence shall
				submit to the Committee on Appropriations and the Select Committee on
				Intelligence of the Senate and the Committee on Appropriations and the
				Permanent Select Committee on Intelligence of the House of Representatives for
				each fiscal year—
								(A)a
				separate statement of the budget estimate transmitted pursuant to paragraph
				(2);
								(B)the amount requested by the Director of
				National Intelligence for the Inspector General pursuant to paragraph
				(3);
								(C)the amount requested by the Director of
				National Intelligence for training for personnel of the Office;
								(D)the amount requested by the Director of
				National Intelligence for support for the Council of the Inspectors General on
				Integrity and Efficiency; and
								(E)the comments of the Inspector General, if
				any, on the amount requested pursuant to paragraph (3), including whether such
				amount would substantially inhibit the Inspector General from performing the
				duties of the
				Office.
								.
					427.Public availability of unclassified
			 versions of certain intelligence productsThe Director of the Central Intelligence
			 Agency shall make publicly available an unclassified version of any memoranda
			 or finished intelligence products assessing the information gained from
			 high-value detainee reporting dated April 3, 2003, July 15, 2004, March 2,
			 2005, and June 1, 2005.
				CDefense Intelligence Components
				431.Inspector general matters
					(a)Coverage Under Inspector General Act of
			 1978Subsection (a)(2) of
			 section 8G of the Inspector General Act of 1978 (5 U.S.C. App. 8G) is
			 amended—
						(1)by inserting the Defense
			 Intelligence Agency, after the Corporation for Public
			 Broadcasting,;
						(2)by inserting the National
			 Geospatial-Intelligence Agency, after the National Endowment for
			 the Humanities,; and
						(3)by inserting the National
			 Reconnaissance Office, the National Security Agency, after the
			 National Labor Relations Board,.
						(b)Certain Designations Under Inspector
			 General Act of 1978Subsection (a) of section 8H of the
			 Inspector General Act of 1978 (5 U.S.C. App. 8H) is amended by adding at the
			 end the following new paragraph:
						
							(3)The Inspectors General of the Defense
				Intelligence Agency, the National Geospatial-Intelligence Agency, the National
				Reconnaissance Office, and the National Security Agency shall be designees of
				the Inspector General of the Department of Defense for purposes of this
				section.
							.
					(c)Power of Heads of Elements Over
			 InvestigationsSubsection (d)
			 of section 8G of such Act (5 U.S.C. App. 8G) is amended—
						(1)by inserting (1) after
			 (d);
						(2)in the second sentence of paragraph (1), as
			 designated by paragraph (1) of this subsection, by striking The
			 head and inserting Except as provided in paragraph (2), the
			 head; and
						(3)by adding at the end the following new
			 paragraph:
							
								(2)(A)The Secretary of Defense, in consultation
				with the Director of National Intelligence, may prohibit the Inspector General
				of an element of the intelligence community specified in subparagraph (D) from
				initiating, carrying out, or completing any audit or investigation if the
				Secretary determines that the prohibition is necessary to protect vital
				national security interests of the United States.
									(B)If the Secretary exercises the authority
				under subparagraph (A), the Secretary shall submit to the committees of
				Congress specified in subparagraph (E) an appropriately classified statement of
				the reasons for the exercise of the authority not later than 7 days after the
				exercise of the authority.
									(C)At the same time the Secretary submits
				under subparagraph (B) a statement on the exercise of the authority in
				subparagraph (A) to the committees of Congress specified in subparagraph (E),
				the Secretary shall notify the Inspector General of such element of the
				submittal of such statement and, to the extent consistent with the protection
				of intelligence sources and methods, provide the Inspector General with a copy
				of such statement. The Inspector General may submit to such committees of
				Congress any comments on a notice or statement received by the Inspector
				General under this subparagraph that the Inspector General considers
				appropriate.
									(D)The elements of the intelligence community
				specified in this subparagraph are as follows:
										(i)The Defense Intelligence Agency.
										(ii)The National Geospatial-Intelligence
				Agency.
										(iii)The National Reconnaissance Office.
										(iv)The National Security Agency.
										(E)The committees of Congress specified in
				this subparagraph are—
										(i)the Committee on Armed Services and the
				Select Committee on Intelligence of the Senate; and
										(ii)the Committee on Armed Services and the
				Permanent Select Committee on Intelligence of the House of
				Representatives.
										.
						432.Confirmation of appointment of heads of
			 certain components of the intelligence community
					(a)Director of national security
			 agencyThe National Security
			 Agency Act of 1959 (50 U.S.C. 402 note) is amended by inserting after the first
			 section the following new section:
						
							2.(a)There is a Director of the National
				Security Agency.
								(b)The Director of the National Security
				Agency shall be appointed by the President, by and with the advice and consent
				of the Senate.
								(c)The Director of the National Security
				Agency shall be the head of the National Security Agency and shall discharge
				such functions and duties as are provided by this Act or otherwise by
				law.
								.
					(b)Director of National
			 Geospatial-Intelligence AgencySection 441(b) of title 10, United States
			 Code, is amended—
						(1)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively; and
						(2)by inserting after paragraph (1) the
			 following new paragraph (2):
							
								(2)The Director of the National
				Geospatial-Intelligence Agency shall be appointed by the President, by and with
				the advice and consent of the
				Senate.
								.
						(c)Director of National Reconnaissance
			 OfficeThe Director of the
			 National Reconnaissance Office shall be appointed by the President, by and with
			 the advice and consent of the Senate.
					(d)Positions of importance and
			 responsibility
						(1)Designation of positionsThe President may designate any of the
			 positions referred to in paragraph (2) as positions of importance and
			 responsibility under section 601 of title 10, United States Code.
						(2)Covered positionsThe positions referred to in this paragraph
			 are as follows:
							(A)The Director of the National Security
			 Agency.
							(B)The Director of the National
			 Geospatial-Intelligence Agency.
							(C)The Director of the National Reconnaissance
			 Office.
							(e)Effective date and applicability
						(1)In generalThe amendments made by subsections (a) and
			 (b), and subsection (c), shall take effect on the date of the enactment of this
			 Act and shall apply upon the earlier of—
							(A)the date of the nomination by the President
			 of an individual to serve in the position concerned, except that the individual
			 serving in such position as of the date of the enactment of this Act may
			 continue to perform such duties after such date of nomination and until the
			 individual appointed to such position, by and with the advice and consent of
			 the Senate, assumes the duties of such position; or
							(B)the date of the cessation of the
			 performance of the duties of such position by the individual performing such
			 duties as of the date of the enactment of this Act.
							(2)Positions of importance and
			 responsibilitySubsection (d)
			 shall take effect on the date of the enactment of this Act.
						433.Clarification of national security missions
			 of National Geospatial-Intelligence Agency for analysis and dissemination of
			 certain intelligence informationSection 442(a) of title 10, United States
			 Code, is amended—
					(1)by redesignating paragraph (2) as paragraph
			 (3);
					(2)by inserting after paragraph (1) the
			 following new paragraph (2):
						
							(2)(A)As directed by the Director of National
				Intelligence, the National Geospatial-Intelligence Agency shall also develop a
				system to facilitate the analysis, dissemination, and incorporation of
				likenesses, videos, and presentations produced by ground-based platforms,
				including handheld or clandestine photography taken by or on behalf of human
				intelligence collection organizations or available as open-source information,
				into the National System for Geospatial Intelligence.
								(B)The authority provided by this paragraph
				does not include authority for the National Geospatial-Intelligence Agency to
				manage tasking of handheld or clandestine photography taken by or on behalf of
				human intelligence collection
				organizations.
								;
				and
					(3)in paragraph (3), as so redesignated, by
			 striking paragraph (1) and inserting paragraphs (1) and
			 (2).
					434.Defense Intelligence Agency
			 counterintelligence and expendituresSection 105 of the National Security Act of
			 1947 (50 U.S.C. 403–5) is amended—
					(1)in subsection (b)(5), by inserting
			 and counterintelligence after human
			 intelligence;
					(2)by redesignating subsection (c) as
			 subsection (d); and
					(3)by inserting after subsection (b) the
			 following:
						
							(c)Expenditure of funds by the Defense
				Intelligence Agency(1)The amounts made available to the Director
				of the Defense Intelligence Agency for human intelligence and
				counterintelligence activities may be expended for objects of a confidential,
				extraordinary, or emergency nature, without regard to the provisions of law or
				regulation relating to the expenditure of Government funds, if accounted for by
				a certificate made by Director of the Defense Intelligence Agency. Each such
				certificate shall be deemed a sufficient voucher for the amount
				certified.
								(2)Not later than December 1 of each year, the
				Director of the Defense Intelligence Agency shall submit to the congressional
				intelligence committees a report on any expenditures made during the preceding
				fiscal year pursuant to the authority described in paragraph
				(1).
								.
					DOther Elements
				441.Codification of additional elements of the
			 intelligence communitySection
			 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)) is
			 amended—
					(1)in subparagraph (H)—
						(A)by inserting the Coast
			 Guard, after the Marine Corps,; and
						(B)by inserting the Drug Enforcement
			 Administration, after the Federal Bureau of
			 Investigation,; and
						(2)in subparagraph (K), by striking ,
			 including the Office of Intelligence of the Coast Guard.
					442.Authorization of appropriations for Coast
			 Guard National Tactical Integration OfficeTitle 14, United States Code, is
			 amended—
					(1)in paragraph (4) of section 93(a), by
			 striking function and inserting function, including
			 research, development, test, or evaluation related to intelligence systems and
			 capabilities,; and
					(2)in paragraph (4) of section 662, by
			 inserting intelligence systems and capabilities or after
			 related to.
					443.Retention and relocation bonuses for the
			 Federal Bureau of InvestigationSection 5759 of title 5 of the United States
			 Code, is amended—
					(1)in subsection (a)(2), by striking “is
			 transferred to a different geographic area with a higher cost of living” and
			 inserting “is subject to a mobility agreement and is transferred to a position
			 in a different geographical area in which there is a shortage of critical
			 skills”;
					(2)in subsection (b)(2), by striking the
			 period at the end and inserting “, including requirements for a bonus
			 recipient’s repayment of a bonus in circumstances determined by the Director of
			 the Federal Bureau of Investigation.”;
					(3)in subsection (c), by striking “basic pay.”
			 and inserting “annual rate of basic pay. The bonus may be paid in a lump sum of
			 installments linked to completion of periods of service.”;
					(4)in subsection (d), by striking “retention
			 bonus” and inserting “bonus paid under this section”; and
					(5)by striking subsection (e).
					444.Extending the authority of the Federal
			 Bureau of Investigation to waive mandatory retirement provisions
					(a)Civil Service Retirement
			 SystemSubsection (b) of
			 section 8335 of title 5, United States Code, is amended—
						(1)in the paragraph (2) enacted by section
			 112(a)(2) of the Department of Justice Appropriations Act, 2005 (title I of
			 division B of Public Law 108–447; 118 Stat. 2868) is amended by striking “2009”
			 and inserting 2011; and
						(2)by striking the paragraph (2) enacted by
			 section 2005(a)(2) of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (Public Law 108–458; 118 Stat. 3704).
						(b)Federal Employees' Retirement
			 SystemSubsection (b) of
			 section 8425 of title 5, United States Code, is amended—
						(1)in the paragraph (2) enacted by section
			 112(b)(2) of the Department of Justice Appropriations Act, 2005 (title I of
			 division B of Public Law 108–447; 118 Stat. 2868) is amended by striking “2009”
			 and inserting 2011; and
						(2)by striking the paragraph (2) enacted by
			 section 2005(b)(2) of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (Public Law 108–458; 118 Stat. 3704).
						445.Report and assessments on transformation of
			 the intelligence capabilities of the Federal Bureau of Investigation
					(a)Report
						(1)RequirementNot later than 180 days after the date of
			 the enactment of this Act, the Director of the Federal Bureau of Investigation,
			 in consultation with the Director of National Intelligence, shall submit to the
			 congressional intelligence committees, the Committee on the Judiciary of the
			 Senate, and the Committee on the Judiciary of the House of Representatives a
			 report describing—
							(A)a long-term vision for the intelligence
			 capabilities of the Bureau’s National Security Branch;
							(B)a strategic plan for the National Security
			 Branch; and
							(C)the progress made in advancing the
			 capabilities of the National Security Branch.
							(2)ContentThe report required by paragraph (1) shall
			 include—
							(A)a description of the direction, strategy,
			 and goals for improving the intelligence capabilities of the National Security
			 Branch;
							(B)a description of the intelligence and
			 national security capabilities of the National Security Branch that will be
			 fully functional within the 5-year period beginning on the date the report is
			 submitted;
							(C)a description—
								(i)of the internal reforms that were carried
			 out at the National Security Branch during the 2-year period ending on the date
			 the report is submitted; and
								(ii)of the manner in which such reforms have
			 advanced the capabilities of the National Security Branch;
								(D)an assessment of the effectiveness of the
			 National Security Branch in performing tasks that are critical to the effective
			 functioning of the National Security Branch as an intelligence agency,
			 including—
								(i)human intelligence collection, both within
			 and outside the parameters of an existing case file or ongoing investigation,
			 in a manner that protects civil liberties;
								(ii)intelligence analysis, including the
			 ability of the National Security Branch to produce, and provide policy-makers
			 with, information on national security threats to the United States;
								(iii)management, including the ability of the
			 National Security Branch to manage and develop human capital and implement an
			 organizational structure that supports the Branch’s objectives and
			 strategies;
								(iv)integration of the National Security Branch
			 into the intelligence community, including an ability to robustly share
			 intelligence and effectively communicate and operate with appropriate Federal,
			 State, local, and tribal partners;
								(v)implementation of an infrastructure that
			 supports the national security and intelligence missions of the National
			 Security Branch, including proper information technology and facilities;
			 and
								(vi)reformation of culture of the National
			 Security Branch, including its integration of intelligence analysts and other
			 professional staff into intelligence collection operations and its success in
			 ensuring that intelligence and threat information drive its operations;
			 and
								(E)performance metrics and specific annual
			 timetables for advancing the performance of the tasks referred to in clauses
			 (i) through (vi) of subparagraph (D) and a description of the activities being
			 undertaken to ensure that the National Security Branch’s performance on such
			 tasks improves.
							(b)Annual assessments
						(1)Requirement for assessmentsNot later than 180 days after the date on
			 which the report required by subsection (a)(1) is submitted, and annually
			 thereafter for each of the following 5 years, the Director of National
			 Intelligence, in consultation with the Director of the Federal Bureau of
			 Investigation, shall submit to the congressional intelligence committees an
			 assessment of the progress of the National Security Branch in performing the
			 tasks referred to in clauses (i) through (vi) of subsection (a)(2)(D) in
			 comparison to its performance of such tasks during previous years.
						(2)ConsiderationsIn conducting each assessment required by
			 paragraph (1), the Director of National Intelligence—
							(A)shall use the performance metrics and
			 specific annual timetables for accomplishing such tasks referred to in
			 subsection (a)(2)(E); and
							(B)may request the assistance of any expert
			 that the Director considers appropriate, including an inspector general of an
			 appropriate agency or department.
							VReorganization of the Diplomatic
			 Telecommunications Service Program Office
			501.Reorganization of the Diplomatic
			 Telecommunications Service Program Office
				(a)Reorganization of the Diplomatic
			 Telecommunications Service Program Office
					(1)In generalSubtitle B of title III of the Intelligence
			 Authorization Act for Fiscal Year 2001 (Public Law 106–567; 22 U.S.C. 7301 et
			 seq.) is amended by striking sections 321, 322, 323, and 324, and inserting the
			 following:
						
							321.Diplomatic Telecommunications Service
				Program Office
								(a)ReorganizationThe Diplomatic Telecommunications Service
				(hereinafter in this subtitle referred to as DTS) shall be
				reorganized in accordance with this subtitle.
								(b)In generalThe DTS encompasses the Diplomatic
				Telecommunications Service Program Office (hereinafter in this subtitle
				referred to as DTS–PO) and the DTS Network. The DTS Network is a
				worldwide telecommunications network supporting all United States Government
				agencies and departments operating from diplomatic and consular facilities
				abroad.
								(c)PurposesThe purpose and duties of DTS–PO is to
				implement a program for the establishment and maintenance of a DTS Network
				capable of providing multiple levels of service to meet the wide-ranging needs
				of all United States Government agencies and departments operating from
				diplomatic and consular facilities abroad, including national security needs
				for secure, reliable and robust communications capabilities.
								322.Establishment of the Diplomatic
				Telecommunications Service Governance Board
								(a)Governance board
									(1)EstablishmentThere is hereby established the Diplomatic
				Telecommunications Service Governance Board (hereinafter in this subtitle
				referred to as the Governance Board) for the purpose of
				directing and overseeing the activities and performance of the DTS Program
				Office. The heads of the departments and agencies, designated by the Director
				of the Office of Management and Budget from among the departments and agencies
				that use the DTS Network, shall appoint the members of the Governance Board
				from the personnel of those departments and agencies so designated.
									(2)Designation of an Executive
				AgentThe Director of the
				Office of Management and Budget shall also designate, from among the
				departments and agencies that use the DTS Network, the department or agency
				which shall be the DTS–PO Executive Agent.
									(3)Requirement for implementing
				arrangementsSubject to the
				requirements of this subtitle, the Governance Board shall determine the written
				implementing arrangements and other relevant and appropriate governance
				processes and procedures to manage, oversee, resource or otherwise administer
				DTS–PO. Such implementing arrangements may be classified if appropriate in
				accordance with criteria established by applicable law or Executive
				Orders.
									(b)Membership
									(1)In general
										(A)The Governance Board shall include voting
				members and nonvoting members.
										(B)The voting members shall consist of a
				Chair, who shall be designated by the Director of the Office of Management and
				Budget, and four other members from the departments and agencies that use the
				DTS Network.
										(C)The non-voting members shall be
				representative of DTS customer organizations and shall act in an advisory
				capacity.
										(c)Chair duties and authoritiesThe Governance Board Chair shall preside
				over all meetings and deliberations of the Governance Board and provide its
				Secretariat functions. The Governance Board Chair shall propose bylaws
				governing the operation of the Governance Board.
								(d)Quorum, decisions, meetingsA quorum of the Governance Board shall
				consist of the presence of the Chair and four voting members. The decisions of
				the Governance Board shall require a three-fifths majority of the voting
				membership. Meetings will be convened at least four times each year to carry
				out its functions. The Chair or any voting member may convene a meeting of the
				Governance Board.
								(e)Governance board duties and
				authoritiesThe Governance
				Board shall have the following duties and authorities with respect to DTS–PO,
				in addition to any other duties and authorities granted to the Board pursuant
				to law:
									(1)To approve and monitor DTS–PO’s plans,
				services, priorities, policies, and pricing methodology for bandwidth costs and
				customer-driven projects.
									(2)To recommend to the DTS–PO Executive Agent
				the Governance Board’s approval, disapproval, or modification of DTS–PO’s
				annual budget requests.
									(3)To review DTS–PO’s performance against
				approved plans, its management activities and internal controls.
									(4)To require from DTS–PO any plans, reports,
				documents and records the Governance Board considers necessary to perform its
				oversight responsibilities.
									(5)To conduct and evaluate independent audits
				of DTS–PO.
									(6)To approve or disapprove the Executive
				Agent’s nomination of the Director of DTS–PO with a three-fifths majority vote
				of the Governance Board.
									(7)To recommend to the Executive Agent the
				replacement of the Director of DTS–PO with a three-fifths majority vote of the
				Governance Board.
									(f)National security interestsThe Governance Board shall ensure that
				those enhancements of, and the provision of service for, telecommunication
				capabilities that involve the national security interests of the United States
				receive the highest prioritization.
								323.Funding of the Diplomatic Telecommunication
				Service
								(a)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary for the operations,
				maintenance, development, enhancement, modernization, and investment costs of
				the DTS Network and DTS–PO. Funds appropriated for allocation to DTS–PO shall
				be made available to DTS–PO for a period of two fiscal years.
								(b)Customer feesDTS–PO shall charge customers for only
				those bandwidth costs attributable to the agency or department and for specific
				customer-driven projects, as set forth in section 322(e)(1), for which amounts
				have not been appropriated for allocation to DTS–PO. DTS–PO is authorized to
				directly receive customer payments and to invoice customers for the fees under
				this section either in advance of, or upon or after, providing the bandwidth or
				performing the specific customer-driven projects. Such funds received from DTS
				customers shall be made available to DTS–PO for a period of two fiscal
				years.
								.
					(2)Table of contents amendmentThe table of contents in section 1 of the
			 Intelligence Authorization Act for Fiscal Year 2001 (Public Law 106–567) is
			 amended by striking the items relating to sections 321, 322, 323, and 324 and
			 inserting the following:
						
							
								Sec. 321. Diplomatic Telecommunications Service Program
				Office.
								Sec. 322. Establishment of the Diplomatic Telecommunications
				Service Governance Board.
								Sec. 323. Funding of the Diplomatic Telecommunication
				Service.
							
							.
					(b)Conforming amendments
					(1)Repeal of suspension of
			 reorganizationThe
			 Intelligence Authorization Act for Fiscal Year 2002 (Public Law 107–108; 22
			 U.S.C. 7301 note) is amended by striking section 311.
					(2)Repeal of reformThe Admiral James W. Nance and Meg Donovan
			 Foreign Relations Authorization Act, Fiscal Years 2000 and 2001 ((as enacted
			 into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix
			 G of that Act; 113 Stat. 1501A–405)) is amended by striking section 305.
					(3)Repeal of reporting
			 requirementsSection 507(b)
			 of the National Security Act of 1947 (50 U.S.C. 415b(b)) is amended—
						(A)by striking paragraph (3); and
						(B)by redesignating paragraphs (4), (5), and
			 (6) as paragraphs (3), (4), and (5), respectively.
						VIForeign Intelligence and Information
			 Commission Act
			601.Short titleThis title may be cited as the
			 Foreign Intelligence and Information
			 Commission Act.
			602.DefinitionsIn this title:
				(1)2005 National Intelligence
			 StrategyThe term 2005
			 National Intelligence Strategy means the National Intelligence Strategy
			 of the United States of America released by the Director of National
			 Intelligence on October 26, 2005.
				(2)2006 Annual Report of the United States
			 Intelligence Community and 2006 Annual ReportThe terms 2006 Annual Report of the
			 United States Intelligence Community and 2006 Annual
			 Report mean the 2006 Annual Report of the United States Intelligence
			 Community released by the Director of National Intelligence in February
			 2007.
				(3)CommissionThe term Commission means the
			 Foreign Intelligence and Information Commission established in section
			 604(a).
				(4)Foreign intelligence,
			 intelligenceThe terms
			 foreign intelligence and intelligence have the
			 meaning given those terms in section 3 of the National Security Act of 1947 (50
			 U.S.C. 401a).
				(5)InformationThe term information includes
			 information of relevance to the foreign policy of the United States collected
			 and conveyed through diplomatic reporting and other reporting by personnel of
			 the Government of the United States who are not employed by an element of the
			 intelligence community, including public and open-source information.
				(6)Strategic Plan of the Department of
			 StateThe term
			 Strategic Plan of the Department of State means the Strategic Plan
			 for Fiscal Years 2007–2012 of the Department of State and the United States
			 Agency for International Development revised on May 7, 2007.
				603.FindingsCongress makes the following
			 findings:
				(1)Accurate, timely, and comprehensive foreign
			 intelligence and information are critical to the national security of United
			 States and the furtherance of the foreign policy goals of the United
			 States.
				(2)It is in the national security and foreign
			 policy interest of the United States to ensure the global deployment of
			 personnel of the Government of the United States who are responsible for
			 collecting and reporting foreign intelligence and information, including
			 personnel from the intelligence community, the Department of State, and other
			 agencies and departments of the Government of the United States, and that
			 adequate resources are committed to effect such collection and
			 reporting.
				(3)The 2005 National Intelligence Strategy and
			 the 2006 Annual Report of the United States Intelligence Community identified 5
			 major missions of the intelligence community to support the national security
			 requirements of the United States, the first 2 of which, defeating terrorism
			 and preventing and countering the spread of weapons of mass destruction, are
			 global and transnational in nature.
				(4)The third major mission identified by the
			 2005 National Intelligence Strategy and the 2006 Annual Report, bolstering the
			 growth of democracy and sustaining peaceful democratic states, requires a
			 global commitment of collection, reporting, and analytical capabilities.
				(5)The 2005 National Intelligence Strategy and
			 the 2006 Annual Report identify as a major mission the need to
			 anticipate developments of strategic concern and identify opportunities
			 as well as vulnerabilities for decision makers.
				(6)The 2006 Annual Report provides the
			 following:
					(A)In a world in which developments in
			 distant reaches of the globe can quickly affect American citizens and interests
			 at home and abroad, the Intelligence Community must alert policy makers to
			 problems before they escalate and provide insights into their causes and
			 effects. Analysis must do more than just describe what is happening and why; it
			 must identify a range of opportunities for (and likely consequences of)
			 diplomatic, military, law enforcement, economic, financial, or homeland
			 security action. To support policymakers, the Intelligence Community should
			 develop, sustain, and maintain access to expertise on every region, every
			 transnational security issue, and every threat to the American
			 people..
					(B)We still need to re-balance,
			 integrate, and optimize collection capabilities to meet current and future
			 customer and analytic priorities. Collection is . . . what gives the
			 [Intelligence Community] its competitive advantage in protecting
			 the United States and its interests..
					(C)One challenge to improving the
			 coverage of emerging and strategic issues across the Intelligence Community has
			 been the diversion of resources to current crisis support . . ..
					(D)Collection against terrorists in
			 places like Iraq and Afghanistan took a substantial share of the [Intelligence
			 Community's] resources and efforts in FY 2006..
					(E)With so many [Intelligence
			 Community] resources dedicated to the War on Terror and WMD programs in closed
			 regimes, the [Intelligence] Community's collection efforts still have to devote
			 significant attention to potential or emerging threats of strategic
			 consequence..
					(7)On January 23, 2007, the Deputy Director of
			 National Intelligence for Collection testified to the Select Committee on
			 Intelligence of the Senate that there is a need to get the Intelligence
			 Community back to what I grew up calling global reach, stating that
			 we don't have that today. She further testified that our
			 challenge is . . . with [Congress] help [to get back] to a place where we can
			 do global reach, and pay attention to places that we are not..
				(8)On February 14, 2008, the Director of
			 National Intelligence testified to the Select Committee on Intelligence of the
			 Senate that certainly current crisis support takes a disproportionate
			 share of intelligence resources over emerging and strategic
			 issues.
				(9)In responses to questions posed by the
			 Select Committee on Intelligence of the Senate in advance of the February 5,
			 2009 hearing on the nomination of Leon Panetta to be Director of the Central
			 Intelligence Agency, Mr. Panetta stated that I am also concerned that we
			 have not devoted sufficient resources to a broader set of national intelligence
			 challenges – such as Russia, China, the global economic downturn, as well as
			 unstable and weak governments in places such as Africa and Latin
			 America..
				(10)On February 12, 2009, the Director of
			 National Intelligence testified to the Select Committee on Intelligence of the
			 Senate that I'd say the most significant gaps are the areas that are not
			 traditional state threats, that we have not figured out the right way to
			 collect information and we have not grown the analysts to do it. . .. We’re not
			 as good with non-state actors..
				(11)On March 26, 2009, the Director of National
			 Intelligence stated that We re-evaluate that National Intelligence
			 Priority Framework formally ever six months and informally, as we have. And its
			 quite remarkable, if you – you know those time-lapse pictures where things
			 change? If you showed a time-lapse picture of that National Intelligence
			 Priority Framework, you’d see, sort of, colors shifting over time as things
			 came up, in terms of their threat or in terms of an opportunity that they – so
			 I just, I think it’s a mistake to tie us down to, this is my important
			 priority. There are enduring things we have to spend a lot of time on because
			 you can’t instantly generate intelligence about a country that’s very good at
			 keeping its secrets that you know is going to be a factor for a long time. And
			 we have to work on those – we have to work on those every time. We have to keep
			 an excellent baseline understanding of what’s going on in the world, but then
			 we need to be able to flex..
				(12)The National Commission on Terrorist
			 Attacks Upon the United States (hereinafter referred to as the 9/11
			 Commission) reported that To find sanctuary, terrorist
			 organizations have fled to some of the least governed, most lawless places in
			 the world. The intelligence community has prepared a world map that highlights
			 possible terrorist havens, using no secret intelligence – just indicating areas
			 that combine rugged terrain, weak governance, room to hide or receive supplies,
			 and low population density with a town or city near enough to allow necessary
			 interaction with the outside world. Large areas scattered around the world meet
			 these criteria..
				(13)The 9/11 Commission recommended that the
			 U.S. government must identify and prioritize actual or potential
			 terrorist sanctuaries. For each, it should have a realistic strategy to keep
			 possible terrorists insecure and on the run, using all elements of national
			 power. We should reach out, listen to, and work with other countries that can
			 help..
				(14)On May 6, 2008, the Acting Director of the
			 National Counterterrorism Center testified to the Select Committee on
			 Intelligence of the Senate that I wish I had more resources to dedicate
			 to longer-term threats, absolutely, that much of the information
			 about the instability that can lead to safe havens or ideological
			 radicalization comes not from covert collection but from open collection, best
			 done by Foreign Service officers, and that there should be ways to
			 direct resources toward whoever is best positioned to learn about safe-haven
			 conditions.
				(15)On November 1, 2005, the Director of
			 National Intelligence Open Source Center was established with functions that
			 include collection, analysis and research, training, and information
			 technology management to facilitate government-wide access and use of
			 openly available information.
				(16)The Strategic Plan of the Department of
			 State provides as a strategic goal that Our diplomatic and development
			 activities will reduce the threat or impact of violent conflict by developing
			 early warning . . . capability..
				(17)On January 22, 2009, James Steinberg, a
			 nominee to be Deputy Secretary of State, testified to the Committee on Foreign
			 Relations of the Senate that if we're going to be effective in this move
			 towards smart power, then we have to understand how we reprioritize our
			 resources to be able to achieve that… If we only think about the crisis of the
			 moment, then we're not prepared as new challenges emerge. And we've seen this
			 time and time again, that issues that were not immediately on the radar screen
			 don't get the attention they deserve…. So the idea of looking forward and
			 trying to figure out over the long term where our priorities need to be, how do
			 we anticipate some of these challenges, and then judge how we have sort of
			 assigned resources to take care of not only those current needs but also those
			 long-term challenges I think has to be very important and part of a strategic
			 planning strategy… although we have a very strong intelligence community, that
			 there is a tremendous resource of people who've lived and worked out in the
			 countries that we're dealing with and that, for a variety of reasons, the
			 intelligence community is not always the best equipped to do that. They bring
			 their own special skills. But the Foreign Service officers, and also people
			 from outside the government, are enormous sources of information and value. And
			 we need to find better ways, in my judgment, to have more contact with people
			 in the private sector, from the NGOs, from the business community, from
			 universities and the like, as part of our being able to touch and feel what's
			 going on the ground..
				(18)On January 22, 2009, Jacob Lew, a nominee
			 to be Deputy Secretary of State, testified to the Committee on Foreign
			 Relations of the Senate that I believe strongly that resources have to
			 follow priorities. The decision of where we need to be and what kinds of skills
			 we need have to fit into a comprehensive strategy…. We need to work with our
			 other Cabinet agency partners. There are 20 government agencies that have
			 resources that work in or through our embassies. We don't need to recreate the
			 wheel; we need to cooperate with each other and make sure that we have enough
			 Foreign Service, civil service and locally engaged staff so that we can
			 effectively coordinate the efforts that the United States puts on the ground. I
			 think that it all begins with the strategic planning process. If we don't have
			 a clear vision of what we need and what we want, were not going to be able to
			 make the right resource allocation decisions. And we have to be able to look
			 beyond this week, next week, or even next year…. We need to reach not just into
			 the building but all the way into the field and make it clear that we have
			 every intention of bringing the resources of the State Department to bear as we
			 deal with these kinds of problems and challenges abroad, that we have knowledge
			 in our embassies, in our consulates, about a range of issues, not just
			 political issues — economic issues, scientific issues, cultural issues — that
			 give us the broadest understanding of what's going on in an increasingly global
			 world..
				(19)The Legal Attache offices and sub-offices
			 of the Federal Bureau of Investigation are currently located in 75 cities
			 around the world, providing coverage for more than 200 countries, territories,
			 and islands.
				(20)On October 4, 2007, Thomas V. Fuentes,
			 Assistant Director of the Federal Bureau of Investigation for Office of
			 International Operations, testified to the Subcommittee on Border, Maritime,
			 and Global Counterterrorism of the Committee on Homeland Security of the House
			 of Representatives that the core mission of the Legal Attache
			 offices is to establish and maintain liaison with principal law
			 enforcement and security services in designated foreign countries… enabl[ing]
			 the FBI to effectively and expeditiously conduct its responsibilities in
			 combating international terrorism, organized crime, cyber crime, and general
			 criminal matters, and that while they do not conduct foreign
			 intelligence gathering,typical duties include …
			 conducting investigations in coordination with the host government;
			 sharing investigative leads and information; briefing Embassy counterparts from
			 other agencies, including law enforcement agencies, as appropriate, and
			 Ambassadors… providing situation reports concerning cultural protocol; [and]
			 assessing political and security climates..
				(21)The July 2008 Preliminary Findings by the
			 Project on National Security Reform, entitled Enduring Security in an
			 Unpredictable World: the Urgent Need for National Security Reform,
			 included the following:
					(A)The lack of a national security strategy
			 that clearly links ends, ways, and means and assigned roles and
			 responsibilities to each department has encouraged a proliferation of
			 department-level strategies. These department strategies are uncoordinated and
			 do not systematically generate capabilities required for national
			 objectives
					(B)The resource allocation process is not
			 driven by any overall national plan or strategy for achieving broad objectives,
			 and the results or effectiveness of the budgeting process cannot be measured
			 against such objectives.
					(C)The national security system tends to
			 overemphasize traditional security threats and under emphasize emerging
			 challenges.
					604.Establishment and functions of the
			 Commission
				(a)EstablishmentThere is established in the legislative
			 branch a Foreign Intelligence and Information Commission.
				(b)FunctionsThe Commission shall—
					(1)evaluate any current processes or systems
			 for the strategic integration of the intelligence community, including the Open
			 Source Center, and other elements of the United States Government, including
			 the Department of State, with regard to the collection, reporting and analysis
			 of foreign intelligence and information;
					(2)provide recommendations to improve or
			 develop such processes or systems to include the development of an inter-agency
			 strategy that identifies—
						(A)the collection, reporting, and analysis
			 requirements of the United States Government;
						(B)the elements of the United States
			 Government best positioned to meet collection and reporting
			 requirements;
						(C)collection and reporting missions for the
			 intelligence community and other elements of the United States Government based
			 on the requirements of the United States Government, comparative institutional
			 advantages, and other relevant factors;
						(D)analytical capabilities needed to achieve
			 the requirements of the United States Government; and
						(E)inter-agency budget and resource
			 allocations necessary to achieve such collection, reporting, and analytical
			 requirements;
						(3)evaluate the extent to which current
			 intelligence collection, reporting, and analysis strategies are aimed at
			 providing global coverage and anticipating future threats, challenges, and
			 crises;
					(4)provide recommendations on how to
			 incorporate into the inter-agency strategy the means to anticipate future
			 threats, challenges, and crises, including by identifying and supporting
			 collection, reporting, and analytical capabilities which are global in scope
			 and which are directed at emerging, long-term, and strategic targets;
					(5)provide recommendations on strategies for
			 sustaining human and budgetary resources to effect the global collection and
			 reporting missions identified in the inter-agency strategy, including the
			 prepositioning of collection and reporting capabilities;
					(6)provide recommendations for developing,
			 clarifying, and, if necessary, bolstering current and future collection and
			 reporting roles and capabilities of elements of the United States Government
			 outside the intelligence community deployed overseas;
					(7)provide recommendations related to the role
			 of individual country missions in contributing to the inter-agency
			 strategy;
					(8)evaluate the extent to which the
			 establishment of new embassies and out-of-embassy posts are able to contribute
			 to expanded global coverage and increased collection and reporting and provide
			 recommendations related to the establishment of new embassies and
			 out-of-embassy posts;
					(9)provide recommendations related to the
			 establishment of any new executive branch entity, or the expansion of the
			 authorities of any existing executive branch entity, as needed to improve the
			 strategic integration described in paragraph (1) and develop and oversee the
			 implementation of the inter-agency strategy;
					(10)provide recommendations on any legislative
			 changes necessary to establish any new entity or to expand the authorities of
			 any existing entity, as described in paragraph (9);
					(11)provide recommendations on processes for
			 developing and presenting to Congress budget requests for each relevant element
			 of the United States Government that reflect the allocations identified in the
			 inter-agency strategy and for congressional oversight of the development and
			 implementation of the strategy; and
					(12)provide recommendations on any
			 institutional reforms related to the collection and reporting roles of
			 individual elements of the United States Government outside the intelligence
			 community, as well as any budgetary, legislative, or other changes needed to
			 achieve such reforms.
					605.Members and staff of the
			 Commission
				(a)Members of the Commission
					(1)AppointmentThe Commission shall be composed of 10
			 members as follows:
						(A)Two members appointed by the majority
			 leader of the Senate.
						(B)Two members appointed by the minority
			 leader of the Senate.
						(C)Two members appointed by the Speaker of the
			 House of Representatives.
						(D)Two members appointed by the minority
			 leader of the House of Representatives.
						(E)One nonvoting member appointed by the
			 Director of National Intelligence.
						(F)One nonvoting member appointed by the
			 Secretary of State.
						(2)Selection
						(A)In generalMembers of the Commission shall be
			 individuals who—
							(i)are private citizens; and
							(ii)have—
								(I)knowledge and experience in foreign
			 information and intelligence collection, reporting, and analysis, including
			 clandestine collection and classified analysis, diplomatic reporting and
			 analysis, and collection of public and open source information;
								(II)knowledge and experience in issues related
			 to the national security and foreign policy of the United States gained by
			 serving as a senior official of the Department of State, a member of the
			 Foreign Service, an employee or officer of an appropriate agency or department
			 of the United States, or an independent organization with expertise in the
			 field of international affairs; or
								(III)knowledge and experience with foreign
			 policy decision making.
								(B)Diversity of experienceThe individuals appointed to the Commission
			 should be selected with a view to establishing diversity of experience with
			 regard to various geographic regions, functions, and issues.
						(3)Time of appointmentThe appointments under subsection (a) shall
			 be made not later than 60 days after the date of the enactment of this
			 Act.
					(4)Term of appointmentMembers shall be appointed for the life of
			 the Commission.
					(5)VacanciesAny vacancy of the Commission shall not
			 affect the powers of the Commission and shall be filled in the manner in which
			 the original appointment was made.
					(6)ChairThe members of the Commission shall
			 designate 1 of the voting members to serve as the chair of the
			 Commission.
					(7)QuorumSix members of the Commission shall
			 constitute a quorum for purposes of transacting the business of the
			 Commission.
					(8)MeetingsThe Commission shall meet at the call of
			 the chair and shall meet regularly, not less than once every 3 months, during
			 the life of the Commission.
					(b)Staff
					(1)In generalThe chair of the Commission may, without
			 regard to the civil service laws and regulations, appoint and terminate an
			 executive director and, in consultation with the executive director, appoint
			 and terminate such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. In addition to the executive director and 1
			 full-time support staff for the executive director, there shall be additional
			 staff with relevant intelligence and foreign policy experience to help support
			 the Commission's work.
					(2)Selection of the executive
			 directorThe executive
			 director shall be selected with the approval of a majority of the members of
			 the Commission.
					(3)Compensation
						(A)Executive directorThe executive director shall be compensated
			 at the rate payable for level IV of the Executive Schedule under section 5315
			 of title 5, United States Code.
						(B)StaffThe chair of the Commission may fix the
			 compensation of other staff of the Commission without regard to the provisions
			 of chapter 51 and subchapter III of chapter 53 of title 5, United States Code,
			 relating to classification of positions and General Schedule pay rates, except
			 that the rate of pay for such personnel may not exceed the rate payable for
			 level IV of the Executive Schedule under section 5315 of such title.
						(c)Experts and consultantsThis Commission is authorized to procure
			 temporary or intermittent services of experts and consultants as necessary to
			 the extent authorized by section 3109 of title 5, United States Code, at rates
			 not to exceed the maximum annual rate of basic pay payable under section 5376
			 of such title.
				(d)Staff and services of other agencies or
			 department of the United StatesUpon the request of the Commission, the
			 head of an agency or department of the United States may detail, on a
			 reimbursable or nonreimbursable basis, any of the personnel of that department
			 or agency to the Commission to assist it in carrying out this title. The detail
			 of any such personnel shall be without interruption or loss of civil service or
			 Foreign Service status or privilege.
				(e)Security clearanceThe appropriate agencies or departments of
			 the United States shall cooperate with the Commission in expeditiously
			 providing to the members and staff of the Commission appropriate security
			 clearances to the extent possible pursuant to existing procedures and
			 requirements.
				606.Powers and duties of the
			 Commission
				(a)In general
					(1)Hearings and evidenceThe Commission may, for the purpose of
			 carrying out this title—
						(A)hold hearings, sit and act at times and
			 places in the United States and in countries in which the United States has a
			 diplomatic presence, take testimony, and receive evidence as the Commission
			 considers advisable to carry out this title; and
						(B)subject to subsection (b)(1), require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers, and
			 documents, as the Commission considers necessary.
						(b)Subpoenas
					(1)Issuance
						(A)In generalA subpoena may be issued under this section
			 only—
							(i)by the agreement of the chair of the
			 Commission; and
							(ii)by the affirmative vote of 5 members of the
			 Commission.
							(B)SignatureSubject to subparagraph (A), subpoenas
			 issued under this section may be issued under the signature of the chair or any
			 member designated by a majority of the Commission and may be served by any
			 person designated by the chair or by a member designated by a majority of the
			 Commission.
						(2)Enforcement
						(A)In generalIn the case of contumacy or failure to obey
			 a subpoena issued under this section, the United States district court for the
			 judicial district in which the subpoenaed person resides, is served, or may be
			 found, or where the subpoena is returnable, may issue an order requiring such
			 person to appear at any designated place to testify or to produce documentary
			 or other evidence. Any failure to obey the order of the court may be punished
			 by the court as a contempt of that court.
						(B)Additional enforcementIn the case of any failure of any witness
			 to comply with any subpoena or to testify when summoned under authority of this
			 section, the Commission may, by majority vote, certify a statement of fact
			 constituting such failure to the appropriate United States attorney, who may
			 bring the matter before the grand jury for its action, under the same statutory
			 authority and procedures as if the United States attorney had received a
			 certification under sections 102, 103, or 104 of the Revised Statutes of the
			 United States (2 U.S.C. 192, 193, and 194).
						(c)Information from Federal
			 agenciesThe Commission may
			 secure directly from any agency or department of the United States such
			 information as the Commission considers necessary to carry out this title. Upon
			 request of the chair of the Commission, the head of such agency or department
			 shall furnish such information to the Commission, subject to applicable
			 law.
				(d)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as an agency or
			 department of the United States.
				(e)Administrative supportThe Administrator of the General Services
			 Administration shall provide to the Commission on a reimbursable basis (or, in
			 the discretion of the Administrator, on a nonreimbursable basis) such
			 administrative support services as the Commission may request to carry out this
			 title.
				(f)Administrative proceduresThe Commission may adopt such rules and
			 regulations, relating to administrative procedure, as may be reasonably
			 necessary to enable it to carry out this title.
				(g)Travel
					(1)In generalThe members and staff of the Commission
			 may, with the approval of the Commission, conduct such travel as is necessary
			 to carry out this title.
					(2)ExpensesMembers of the Commission shall serve
			 without pay but shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under subchapter I
			 of chapter 57 of title 5, United States Code, while away from their homes or
			 regular places of business in the performance of services for the
			 Commission.
					(h)GiftsNo member of the Commission may receive a
			 gift or benefit by reason of such member's service on the Commission.
				607.Report of the Commission
				(a)In general
					(1)Interim
			 reportNot later than 1 year
			 after the members of the Commission are appointed under section 5(a), the
			 Commission shall submit an interim report to the congressional intelligence
			 committees setting forth the preliminary findings and recommendations of the
			 Commission described in section 604(b).
					(2)Final reportNot later than 4 months after the
			 submission of the report required by paragraph (1), the Commission shall submit
			 a final report setting forth the final findings and recommendations of the
			 Commission described in section 604(b) to the following:
						(A)The President.
						(B)The Director of National
			 Intelligence.
						(C)The Secretary of State.
						(D)The congressional intelligence
			 committees.
						(E)The Committee on Foreign Relations of the
			 Senate.
						(F)The Committee on Foreign Affairs of the
			 House of Representatives.
						(b)Individual or dissenting
			 viewsEach member of the
			 Commission may include that member's dissenting views in a report required by
			 paragraph (1) or (2) of subsection (a).
				(c)Form
			 of reportThe reports
			 required by paragraphs (1) and (2) of subsection (a), including any finding or
			 recommendation of such report, shall be submitted in both an unclassified and a
			 classified form.
				608.TerminationThe Commission shall terminate 60 days after
			 the submission of the report required by section 607(a)(2).
			609.Nonapplicability of Federal Advisory
			 Committee ActThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Commission.
			610.Funding
				(a)Transfer from the national intelligence
			 programOf the amounts
			 available for the National Intelligence Program for fiscal year 2010,
			 $4,000,000 shall be available for transfer to the Commission to carry out this
			 title.
				(b)AvailabilityThe amounts made available to the
			 Commission pursuant to subsection (a) shall remain available until the
			 termination of the Commission.
				VIITECHNICAL AMENDMENTS
			701.Technical amendments to the Foreign
			 Intelligence Surveillance Act of
			 1978The Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended—
				(1)in section 101—
					(A)in subsection (a), by moving paragraph (7)
			 two ems to the right; and
					(B)by moving subsections (b) through (p) two
			 ems to the right;
					(2)in section 103, by redesignating subsection
			 (i) as subsection (h);
				(3)in section 109(a)—
					(A)in paragraph (1), by striking
			 section 112.; and inserting section 112;;
			 and
					(B)in paragraph (2), by striking the second
			 period;
					(4)in section 301(1), by striking
			 United States and all that follows through
			 and State and inserting United
			 States, person, weapon of mass
			 destruction, and State;
				(5)in section 304(b), by striking
			 subsection (a)(3) and inserting subsection
			 (a)(2); and
				(6)in section 502(a), by striking a
			 annual and inserting an annual.
				702.Technical amendments to the Central
			 Intelligence Agency Act of 1949The Central Intelligence Agency Act of 1949
			 (50 U.S.C. 403a et seq.) is amended—
				(1)in paragraph (1) of section 5(a), by
			 striking authorized under paragraphs (2) and (3) of section 102(a),
			 subsections (c)(7) and (d) of section 103, subsections (a) and (g) of section
			 104, and section 303 of the National Security Act of 1947 (50 U.S.C. 403(a)(2),
			 (3), 403–3(c)(7), (d), 403–4(a), (g), and 405) and inserting
			 authorized under section 104A of the National Security Act of 1947 (50
			 U.S.C. 403–4a).; and
				(2)in section 17(d)(3)(B)—
					(A)in clause (i), by striking
			 advise and inserting advice; and
					(B)by amending clause (ii) to read as
			 follows:
						
							(ii)holds or held the position in the Agency,
				including such a position held on an acting basis, of—
								(I)Deputy Director;
								(II)Associate Deputy Director;
								(III)Director of the National Clandestine
				Service;
								(IV)Director of Intelligence;
								(V)Director of Support; or
								(VI)Director of Science and
				Technology.
								.
					703.Technical amendments to title
			 10, United States CodeSection 528(c) of title 10, United States
			 Code, is amended—
				(1)in the heading, by striking
			 Associate Director of CIA
			 for Military Affairs and inserting
			 Associate Director of
			 Military Affairs, CIA; and
				(2)by striking Associate Director of
			 the Central Intelligence Agency for Military Affairs and inserting
			 Associate Director of Military Affairs, Central Intelligence Agency, or
			 any successor position.
				704.Technical amendments to the National
			 Security Act of 1947The National Security Act of 1947 (50 U.S.C.
			 401 et seq.) is amended—
				(1)in section 3(4)(L), by striking
			 other the second place it appears;
				(2)in section 102A—
					(A)in subsection (c)(3)(A), by striking
			 annual budgets for the Joint Military Intelligence Program and for
			 Tactical Intelligence and Related Activities and inserting
			 annual budget for the Military Intelligence Program or any successor
			 program or programs;
					(B)in subsection (d)—
						(i)in paragraph (1)(B), by striking
			 Joint Military Intelligence Program and inserting
			 Military Intelligence Program or any successor program or
			 programs;
						(ii)in paragraph (3) in the matter preceding
			 subparagraph (A), by striking subparagraph (A) and inserting
			 paragraph (1)(A); and
						(iii)in paragraph (5)—
							(I)in subparagraph (A), by striking or
			 personnel in the matter preceding clause (i); and
							(II)in subparagraph (B), by striking or
			 agency involved in the second sentence and inserting involved or
			 the Director of the Central Intelligence Agency (in the case of the Central
			 Intelligence Agency);
							(C)in subsection (l)(2)(B), by striking
			 section and inserting paragraph; and
					(D)in subsection (n), by inserting
			 and
			 Other after Acquisition;
					(3)in section 103(b), by striking , the
			 National Security Act of 1947 (50 U.S.C. 401 et seq.),;
				(4)in section 104A(g)(1) in the matter
			 preceding subparagraph (A), by striking Directorate of
			 Operations and inserting National Clandestine
			 Service;
				(5)in section 119(c)(2)(B) (50 U.S.C.
			 404o(c)(2)(B)), by striking subsection (h) and inserting
			 subsection (i);
				(6)in section 701(b)(1), by striking
			 Directorate of Operations and inserting National
			 Clandestine Service;
				(7)in section 705(e)(2)(D)(i) (50 U.S.C.
			 432c(e)(2)(D)(i)), by striking responsible and inserting
			 responsive; and
				(8)in section 1003(h)(2) in the matter
			 preceding subparagraph (A), by striking subsection (i)(2)(B) and
			 inserting subsection (g)(2)(B).
				705.Technical amendments relating to the
			 multiyear National Intelligence Program
				(a)In generalSubsection (a) of section 1403 of the
			 National Defense Authorization Act for Fiscal Year 1991 (50 U.S.C. 404b) is
			 amended—
					(1)in the heading, by striking
			 Foreign; and
					(2)by striking foreign each
			 place it appears.
					(b)Responsibility of Director of National
			 IntelligenceSuch section
			 1403, as amended by subsection (a), is further amended—
					(1)in subsections (a) and (c), by striking
			 Director of Central Intelligence and inserting Director
			 of National Intelligence; and
					(2)in subsection (b), by inserting of
			 National Intelligence after Director.
					(c)Conforming amendments
					(1)In generalThe heading of such section 1403 is amended
			 to read as follows:
						
							1403.Multiyear National Intelligence
				Program
							.
					(2)Table of contents amendmentThe table of contents in section 2 of the
			 National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510;
			 104 Stat. 1485) is amended by striking the item relating to section 1403 and
			 inserting the following:
						
							
								Sec. 1403. Multiyear
				National Intelligence
				Program.
							
							.
					706.Technical amendments to the Intelligence
			 Reform and Terrorism Prevention Act of
			 2004
				(a)Amendments to the National Security
			 Intelligence Reform Act of 2004The National Security Intelligence Reform
			 Act of 2004 (title I of Public Law 108–458; 118 Stat. 3643) is amended—
					(1)in subparagraph (B) of section 1016(e)(10)
			 (6 U.S.C. 485(e)(10)), by striking Attorney General the second
			 place it appears and inserting Department of Justice;
					(2)in subsection (e) of section 1071, by
			 striking (1); and
					(3)in subsection (b) of section 1072, in the
			 subsection heading by inserting Agency after
			 Intelligence.
					(b)Other Amendments to the Intelligence Reform
			 and Terrorism Prevention Act of
			 2004The Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3638) is amended—
					(1)in section 2001 (28 U.S.C. 532
			 note)—
						(A)in paragraph (1) of subsection (c)—
							(i)by striking shall, and
			 inserting shall; and
							(ii)by inserting of before
			 an institutional culture;
							(B)in paragraph (2) of subsection (e), by
			 striking the National Intelligence Director in a manner consistent with
			 section 112(e) and inserting the Director of National
			 Intelligence in a manner consistent with applicable law; and
						(C)in subsection (f), by striking
			 shall, in the matter preceding paragraph (1) and inserting
			 shall; and
						(2)in section 2006 (28 U.S.C. 509
			 note)—
						(A)in paragraph (2), by striking the
			 Federal and inserting Federal; and
						(B)in paragraph (3), by striking the
			 specific and inserting specific.
						707.Technical amendments to the Executive
			 Schedule
				(a)Executive Schedule Level IISection 5313 of title 5, United States
			 Code, is amended by striking the item relating to the Director of Central
			 Intelligence and inserting the following new item:
					
							Director of the Central Intelligence
				  Agency.
						.
				(b)Executive Schedule Level IIISection 5314 of title 5, United States
			 Code, is amended by striking the item relating to the Deputy Directors of
			 Central Intelligence and inserting the following new item:
					
							Deputy Director of the Central Intelligence
				  Agency.
						.
				(c)Executive Schedule Level IVSection 5315 of title 5, United States
			 Code, is amended by striking the item relating to the General Counsel of the
			 Office of the National Intelligence Director and inserting the following new
			 item:
					
							General Counsel of the Office of the Director of
				  National
				  Intelligence.
						.
				708.Technical amendments to section
			 105 of the Intelligence Authorization Act for
			 Fiscal Year 2004Section 105(b) of the Intelligence
			 Authorization Act for Fiscal Year 2004 (Public Law 108–177; 117 Stat. 2603; 31
			 U.S.C. 311 note) is amended—
				(1)by striking Director of Central
			 Intelligence and inserting Director of National
			 Intelligence; and
				(2)by inserting or in section 313 of
			 such title, after subsection (a)),.
				709.Technical amendments to section 602 of the
			 Intelligence Authorization Act for Fiscal Year 1995Section 602 of the Intelligence
			 Authorization Act for Fiscal Year 1995 (50 U.S.C. 403–2b) is amended—
				(1)in subsection (a), in paragraph (2), by
			 striking Director of Central Intelligence and inserting
			 Director of National Intelligence; and
				(2)in subsection (b)—
					(A)in paragraph (1), by striking
			 Director of Central Intelligence and inserting Director
			 of National Intelligence;
					(B)in paragraph (2)—
						(i)in subparagraph (A), by striking
			 Director of Central Intelligence and inserting Director
			 of National Intelligence; and
						(ii)in subparagraph (B), by striking
			 Director of Central Intelligence and inserting Director
			 of National Intelligence; and
						(C)in paragraph (3), by striking
			 Director of Central Intelligence and inserting Director
			 of the Central Intelligence Agency.
					710.Technical amendments to section 403 of the
			 Intelligence Authorization Act, Fiscal Year 1992
				(a)Role of the Director of National
			 IntelligenceSection 403 of
			 the Intelligence Authorization Act, Fiscal Year 1992 (50 U.S.C. 403–2) is
			 amended by striking The Director of Central Intelligence and
			 inserting the following:
					
						(a)In generalThe Director of National
				Intelligence
						.
				(b)Definition of intelligence
			 communitySection 403 of the
			 Intelligence Authorization Act, Fiscal Year 1992, as amended by subsection (a),
			 is further amended—
					(1)by striking Intelligence
			 Community and insert intelligence community; and
					(2)by striking the second sentence and
			 inserting the following:
						
							(b)Intelligence community
				definedIn this section, the
				term intelligence community has the meaning given that term in
				section 3(4) of the National Security Act of 1947 (50 U.S.C.
				401a(4)).
							.
					
	
		
			Passed the Senate
			 September 16, 2009.
			
			Secretary
		
	
	
	
